THIRD AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

This THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT, dated as of April
30, 2004 (this "Agreement"), is among ESSEX PORTFOLIO, L.P., a California
limited partnership ("Borrower"), the several financial institutions from time
to time party to this Agreement (collectively, the "Lenders" and individually, a
"Lender"), and BANK OF AMERICA, N.A., as administrative agent for the Lenders
(in such capacity, "Administrative Agent") and as Swing Line Lender and L/C
Issuer, UNION BANK OF CALIFORNIA, N.A., as co- syndication agent, BANK ONE, NA,
as co-syndication agent, KEYBANK NATIONAL ASSOCIATION, as managing agent, and
PNC BANK, NATIONAL ASSOCIATION, as managing agent.

Factual Background

A. Certain of the Lenders have previously made available to Borrower an
unsecured revolving line of credit in the maximum principal amount of
$165,000,000, as increased to $185,000,000 (the "Credit Line") on the terms and
subject to the conditions set forth in that certain Second Amended and Restated
Revolving Loan Agreement dated as of May 15, 2002, as amended by the First
Modification Agreement to Second Amended and Restated Revolving Credit
agreement, dated as of December 16, 2002, and the Second Amendment to Second
Amended and Restated Revolving Credit Agreement, dated as of September 24, 2003,
among Borrower, the financial institutions party thereto and Bank of America,
N.A., as administrative agent for the lenders (the "Existing Agreement").

B. Essex Property Trust, Inc., a Maryland corporation and Borrower's general
partner, has guaranteed Borrower's obligations under the Existing Agreement.

C. Borrower has requested that the Lenders and Administrative Agent modify the
Existing Agreement to, among other things, extend the term. The Lenders and
Administrative Agent are willing to modify the Credit Line on the terms and
subject to the conditions set forth in this Agreement, which amends and restates
the Existing Agreement in full, with the pro rata shares of the Lenders adjusted
as set forth in Schedule 1.1 hereof.

Agreement

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the parties agree as follows:

1. DEFINITIONS.

1.1 Defined Terms. In addition to the terms defined elsewhere in this Agreement,
the following terms have the following meanings:

"Acquisition down-REIT" shall have the meaning set forth in Section 6.5.2(1).

"Act" shall have the meaning set forth in Section 11.19.

"Administrative Agent" means BankAmerica, in its capacity as administrative
agent for the Lenders hereunder and under the other Loan Documents, and any
successor administrative agent designated under Section 10.10.

"Administrative Agent's Office" means Administrative Agent's address and, as
appropriate, account as set forth on Schedule 1.2, or such other address or
account as Administrative Agent may from time to time notify Borrower and the
Lenders in writing.

"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by Administrative Agent.

"Affiliate" means, with respect to a specified Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person. "Control"
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. "Controlling" and
"Controlled" have meanings correlative thereto.

"Agent-Related Persons" means BankAmerica and any successor administrative agent
hereunder, together with their respective Affiliates (including, in the case of
BankAmerica in its capacity as Administrative Agent) and the officers,
directors, employees, and agents of such Persons.

"Agent's Payment Office" means the address for payments set forth herein for
Administrative Agent, as specified in Schedule 1.2, or such other address as
Administrative Agent may from time to time specify by the delivery of a written
notice.

"Agreement" means this Third Amended and Restated Revolving Credit Agreement, as
supplemented, modified, amended or amended and restated from time to time.

"Applicable LIBOR Margin" means the Applicable Margin for LIBOR Loans.

"Applicable Margin" means the Applicable LIBOR Margin or the Applicable
Reference Rate Margin determined from the following pricing grid based on the
current published or private pro forma ratings of Guarantor's senior unsecured
long term debt by the Rating Agencies:

Guarantor's Senior Unsecured Long Term Debt Rating

Applicable Libor Margin (bps)

Facility Fee (bps Per Annum)

Applicable Reference Rate Margin (bps)

BBB+/Baa1 or better

70

15

0

BBB/Baa2

85

15

0

BBB-/Baa3

100

20

0

Less than BBB-/Baa3

120

30

25

Borrower shall provide to Administrative Agent annually, on or before June 30,
written evidence of the current rating on Guarantor's senior unsecured long term
debt by the Rating Agencies, which evidence shall be reasonably acceptable to
Administrative Agent. In the event of a difference in rating between the Rating
Agencies, the Applicable Margin shall be based on the lower rating. Changes in
the Applicable Margin shall become effective on the first day following the date
on which one or both of the Rating Agencies changes the rating on Guarantor's
senior unsecured long term debt.

"Applicable Reference Rate Margin" means the Applicable Margin for Reference
Rate Loans.

"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

"Arranger" means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.

"Assignment and Assumption" means an Assignment and Assumption Agreement
substantially in the form of Exhibit F.

"Availability" means, at any time, an amount equal to the least of
(a) fifty-five percent (55%) of the Unencumbered Asset Pool Value at such time,
or (b) the Maximum Commitment Amount at such time.

"BankAmerica" means Bank of America, N.A. and its successors.

"Borrower" has the meaning set forth in the introductory clause hereof.

"Borrower's Knowledge" means the actual knowledge of the General Counsel, Chief
Financial Officer or Vice President-Finance of the general partner of Borrower;
provided, however, that, if Administrative Agent, L/C Issuer or any Lender sends
a notice with regards to any matter pursuant to the provisions of Section 11.2
hereof, Borrower shall be deemed to have knowledge of the matters set forth in
such notice as of the date of receipt of such written notice.

"Borrowing" means any borrowing hereunder consisting of Loans of the same Type
made by the Lenders to Borrower on the same day under Article 2 and, other than
in the case of Reference Rate Loans, having the same Interest Period, but does
not include (a) a conversion of Loans of one Type to another Type or (b) a
continuation of a Loan as a Loan of the same Type, but with a new Interest
Period.

"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York and the state where Administrative
Agent's Office is located, are authorized or required by law to close and, if
the applicable Business Day relates to any LIBOR Loan, means such a day on which
dealings are carried on in the applicable offshore dollar interbank eurodollar
market.

"Capital Adequacy Regulation" means any guideline or directive of any central
bank or other Governmental Authority, or any other law, rule or regulation
regarding capital adequacy of any Lender or of any corporation controlling a
Lender.

"Capital Interest" means, with respect to any Joint Venture, the ratio of
(i) Borrower's contribution to the capital of such Joint Venture to (ii) the
aggregate amount of all contributions to the capital of such Joint Venture.

"Capitalization Rate" means eight and one-quarter percent (8.25%); provided,
however, that the Required Lenders may during the term of this Agreement and in
their reasonable discretion, adjust the Capitalization Rate up to eight and
one-half percent (8.5%).

"Capital Reserve" means the greater of (a) $62.50 per unit per quarter; and (b)
the actual Non-Revenue Generating Capital Expenditures per weighted average
occupancy unit for all real properties owned by Guarantor and its consolidated
subsidiaries, excluding in both cases, however, units owned by Acquisition
down-REITs. For the purposes of this definition, "Non- Revenue Generating
Capital Expenditures" shall mean improvements and upgrades that extend the
useful life of such real property, calculated in a manner consistent with
Guarantor's Form 10-K Annual Report for Guarantor's fiscal year ending December
31, 2003.

"Cash Collateralize" has the meaning set forth in Section 2.4.5. Derivatives of
such term have corresponding meanings.

"Certificate of Compliance" shall have the meaning set forth in Section 6.22.

"Claims" shall have the meaning set forth in Section 11.4.

"Closing Date" means the earliest date on which all conditions precedent set
forth in Section 5.1 are satisfied or waived by Administrative Agent.

"Code" means the Internal Revenue Code of 1986, as amended from time to time,
and any regulations promulgated thereunder.

"Commitment" means, as to each Lender, its obligation to (a) make Loans to
Borrower pursuant to Section 2, (b) purchase participations in L/C Obligations,
and (c) purchase participations in Swing Loans, in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Lender's name on Schedule 1.1 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

"Compliance Certificate" shall have the meaning set forth in Section 4.1(b).

"Conversion" shall have the meaning set forth in Section 6.22.

"Credit Line" has the meaning given to it in Recital A.

"Debt Service" means the sum of (x) the aggregate interest payments, Letter of
Credit Fee and other fees paid or payable in respect of or relating to debt on a
property, plus (y) the aggregate principal installments paid and payable (but
not balloon payments due at maturity) in respect of or relating thereto.

"Default" means any event or circumstance which, with notice or the passage of
time or both, would become an Event of Default.

"Defaulting Lender" means any Lender that (a) has failed to fund any portion of
the Loans (including Swing Loans) or participations in Letters of Credit
required to be funded by it hereunder within one Business Day of the date
required to be funded by it hereunder, (b) has otherwise failed to pay over to
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due, unless the subject of
a good faith dispute, or (c) has been deemed insolvent or become the subject of
a bankruptcy or insolvency proceeding.

"Defaulting Lender Amount" has the meaning given to it in Section 2.16.1.

"Defaulting Lender Notice" has the meaning given to it in Section 2.16.1.

"Default Rate" means the per annum rate of interest that is 300 basis points in
excess of the rate otherwise applicable.

"EBITDA" means, for any fiscal period of Guarantor and its consolidated
subsidiaries, (a) the sum for such period of (i) consolidated net income,
(ii) consolidated interest expense (including capitalized interest expense);
(iii) consolidated charges against income for all federal, state and local taxes
based on income, (iv) consolidated depreciation expense, (v) consolidated
amortization expense, (vi) the aggregate amount of other non-cash charges and
expenses, and (vii) the aggregate amount of extraordinary losses included in the
determination of consolidated net income for such period, less (b) the aggregate
amount of extraordinary gains included in the determination of consolidated net
income for such period, and in each case excluding all Non-Borrower Interests,
all as determined in accordance with GAAP, consistently applied. For purposes of
this definition, EBITDA includes Borrower's pro rata shares of interest expense,
federal, state and local taxes based on income, depreciation expense and
amortization expense for Joint Ventures, based on its Capital Interests in such
Joint Ventures.

"Effective Date" shall have the meaning set forth in Section 2.12.3(e).

"Electing Lender" has the meaning given to it in Section 2.16.1.

"Election Notice" has the meaning given to it in Section 2.16.1.

"Election Period" shall have the meaning set forth in Section 2.16.1.

"Eligible Assignee" means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) Administrative Agent in its reasonable discretion, and (ii) unless an
Event of Default has occurred and is continuing, Borrower (each such approval
not to be unreasonably withheld or delayed); provided, however, that
notwithstanding the foregoing, "Eligible Assignee" shall not include Borrower or
any of Borrower's Affiliates or subsidiaries. Approval by Administrative Agent
or, if required, by Borrower of any Person as an Eligible Assignee shall not
constitute a waiver of any right to approve any other Person before such other
Person can become an Eligible Assignee.

"EMC" means Essex Management Corporation, a California corporation.

"Environmental Laws" means all federal, state, and local laws, ordinances,
rules, judgments, orders, decrees, permits, concessions, grants, franchises,
licenses, agreements, governmental restrictions and regulations relating to
pollution and the protection of the environment or the release of any Hazardous
Substances into the environment, including the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, 42 U.S.C. §  9601
et seq., the Hazardous Materials Transportation Act, 49 U.S.C. §  1802, et seq.,
the Resource Conservation and Recovery Act, 42 U.S.C. §  6901 et seq., the Toxic
Substance Control Act of 1976, as amended, 15 U.S.C. §  2601 et seq., the Clean
Water Act, 33 U.S.C. §  466 et seq., as amended, and the Clean Air Act,
42 U.S.C. §  7401 et seq.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

"ERISA Event" means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by Borrower or any ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon Borrower or any ERISA Affiliate.

"Event of Default" means any of the events or circumstances specified in
Section 8.1.

"Existing Agreement" has the meaning given to it in Recital A.

"Existing Letters of Credit" means the letters of credit listed on Schedule 1.3
hereto.

"Facility Fee" has the meaning given to it in Section 2.10.1.

"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the immediately preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
BankAmerica on such day on such transactions as determined by Administrative
Agent.

"Fee Letter" has the meaning given to it in Section 2.10.3.

"Fixed Charges" means, for any fiscal period of Guarantor and its consolidated
subsidiaries, the sum of the following items for such period (including
Borrower's share of each such item for each Joint Venture based on its Capital
Interest in such Joint Venture): (i) interest expense (whether paid or accrued),
(ii) capitalized interest expense, (iii) preferred stock dividends,
(iv) scheduled principal payments on Indebtedness, other than balloon payments
and (v) a reserve for recurring capital expenditures in an amount equal to the
Capital Reserve for such period.

"Fronting Fee" has the meaning set forth in Section 2.10.2.

"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

"Funds From Operations" means, with respect to Guarantor and its consolidated
subsidiaries, net income calculated in conformity with the National Association
of Real Estate Investment Trusts in its April 2002 White Paper on Funds From
Operations.

"GAAP" means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants, and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination, consistently applied.

"Governmental Authority" means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of, or pertaining to,
government, and any entity owned or controlled, through capital ownership or
otherwise, by any of the foregoing.

"Gross Asset Value" means, at any time, the sum (without duplication) of (i) an
amount equal to EBITDA for Guarantor and its consolidated subsidiaries for the
most recent fiscal quarter for which Administrative Agent has received financial
statements (excluding any income attributable to properties bought or sold
during such fiscal quarter and any income received during such fiscal quarter
attributable to the Clarewood Office Building located at 22110-22120 Clarendon
Street, Woodland Hills, California, and the office building located at 925 East
Meadow Drive, Palo Alto, California), multiplied by four (4) and divided by the
Capitalization Rate (expressed as a decimal); (ii) the amount of cash and
marketable securities held by Guarantor and its consolidated subsidiaries as of
the end of such fiscal quarter; (iii) the aggregate acquisition cost of
properties acquired by Guarantor or any of its consolidated subsidiaries during
such fiscal quarter (including Borrower's pro rata shares of any properties
acquired by Joint Ventures, based on its Capital Interests in such Joint
Ventures); (iv) the aggregate book value of all development in progress as of
the end of such fiscal quarter (including Borrower's pro rata share of
development in progress held by Joint Ventures, based on its Capital Interests
in such Joint Ventures), as reported on Guarantor's 10K and 10Q; (v) $4,500,000,
if Borrower owns the Clarewood Office Building located at 22110-22120 Clarendon
Street, Woodland Hills, California at such time; and (vi) $4,500,000, if
Borrower owns the office building located at 925 East Meadow Drive, Palo Alto,
California at such time.

"Guarantor" means Essex Property Trust, Inc., a Maryland corporation operating
as a real estate investment trust.

"Guaranty" means that certain Second Amended and Restated Payment Guaranty of
even date herewith, executed by Guarantor and substantially in the form of
Exhibit G-1 attached hereto.

"Guaranty Obligation" means, as applied to any Person, any direct or indirect
liability of that Person with respect to any Indebtedness, lease, dividend,
letter of credit or other obligation (the "primary obligations") of another
Person. The amount of any Guaranty Obligation shall be deemed equal to the
stated or determinable amount of the primary obligation in respect of which such
Guaranty Obligation is made or, if not stated or if indeterminable, the maximum
reasonably anticipated liability in respect thereof.

"Hazardous Substance" means any substance, material or waste, including asbestos
and petroleum (including crude oil or any fraction thereof), polychlorinated
biphenyls, radon gas, urea formaldehyde foam insulation, explosive or
radioactive material, or infectious or medical wastes, which is or becomes
designated, classified or regulated as "toxic," "hazardous," a "pollutant" or
similar designation under, or which is regulated pursuant to, any Environmental
Law.

"Honor Date" shall have the meaning set forth in Section 2.4.1(a).

"Indebtedness" of any Person means, without duplication, (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services; (c) all reimbursement
obligations with respect to surety bonds, letters of credit and similar
instruments; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to property
acquired by the Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property); (f) all indebtedness referred to in clauses (a)
through (e) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any Lien upon or
in property owned by such Person, even though such Person has not assumed or
become liable for the payment of such Indebtedness; and (g) all Guaranty
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (a) through (e) above.

"Indemnified Liabilities" has the meaning given to it in Section 11.4.

"Indemnified Person" has the meaning given to it in Section 11.4.

"Insolvency Proceeding" means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors;
in each case (a) and (b) undertaken under U.S. federal, state or foreign law,
including the United States Bankruptcy Code (11 U.S.C. 101 et seq.).

"Interest Payment Date" means (a) the first Business Day of each month for
interest due through the last day of the preceding month, (b) the Maturity Date,
and (c) the date of any prepayment of any Loan made hereunder, as to the amount
prepaid.

"Interest Period" means, with respect to any LIBOR Loan, the period commencing
on the Business Day the Loan is disbursed or continued or on the conversion date
on which the Loan is converted to a LIBOR Loan and ending on the date that is
one (1), two (2), three (3), six (6), nine (9) (subject to the availability by
all of the Lenders) or twelve (12) (subject to the availability by all of the
Lenders) months thereafter, as selected by Borrower in its Notice of Borrowing
or Conversion/Continuation; provided that:

(a) if any Interest Period pertaining to a LIBOR Loan would otherwise end on a
day that is not a Business Day, that Interest Period shall be extended to the
next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the immediately preceding Business Day; and

(b) any Interest Period pertaining to a LIBOR Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

"ISP" means, with respect to any Letter of Credit, the "International Standby
Practices 1998" published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

"Joint Venture" means a Person in which Borrower has an ownership interest that
is less than one hundred percent (100%).

"Joint Venture Investments" means the aggregate amount of Borrower's investments
(valued in accordance with GAAP), advances and loans to Joint Ventures
unconsolidated under GAAP, excluding investments in such Joint Ventures in which
Borrower's Capital Interest is less than fifteen percent (15%).

"L/C Advance" means, with respect to each Lender, such Lender's funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.

"L/C Borrowing" means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

"L/C Issuer" means BankAmerica in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.

"L/C Obligations" means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be "outstanding" in the amount so
remaining available to be drawn.

"Lenders" means BankAmerica and the several additional financial institutions
from time to time a party to this Agreement.

"Lending Office" means, as to any Lender, the office specified as its Lending
Office on the signature pages hereto, or such other office as such Lender may
designate to Borrower and Administrative Agent in writing from time to time.

"Letter of Credit" means a standby letter of credit issued by BankAmerica for
Borrower's account pursuant to Section 2.1, and shall include the Existing
Letters of Credit.

"Letter of Credit Application" means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

"Letter of Credit Fee" has the meaning set forth in Section 2.10.2.

"Letter of Credit Sublimit" means, at any time, the lesser of (a) $20,000,000 or
(b) the difference between (i) the Availability at such time and (ii) the
aggregate Outstanding Amount of all Loans and the Outstanding Amount of all L/C
Obligations outstanding at such time.

"LIBOR Base Rate" has the meaning set forth in the definition of LIBOR Rate.

"LIBOR Borrowing" means a Borrowing consisting of LIBOR Loans.

"LIBOR Loan" means a Loan that bears interest based on the LIBOR Rate.

"LIBOR Rate" means, for any Interest Period with respect to any LIBOR Loan, a
rate per annum determined by Administrative Agent pursuant to the following
formula:

LIBOR Rate = LIBOR Base Rate

1.00 − LIBOR Reserve Percentage

Where,

"LIBOR Base Rate" means, for such Interest Period:

(a) the rate per annum equal to the rate determined by Administrative Agent to
be the offered rate that appears on the page of the Telerate screen (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, or

(b) if the rate referenced in the preceding clause (a) does not appear on such
page or service or such page or service shall not be available, the rate per
annum equal to the rate determined by Administrative Agent to be the offered
rate on such other page or other service that displays an average British
Bankers Association Interest Settlement Rate for deposits in dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or

(c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum determined by Administrative Agent as the rate of
interest at which deposits in dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the LIBOR Loan
being made, continued or converted by BankAmerica and with a term equivalent to
such Interest Period would be offered by BankAmerica's London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 4:00 p.m. (London time) two Business Days prior to the first day
of such Interest Period.

"LIBOR Reserve Percentage" means, for any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to LIBOR funding (currently referred to as
"LIBOR liabilities"). The LIBOR Rate for each outstanding LIBOR Loan shall be
adjusted automatically as of the effective date of any change in the LIBOR
Reserve Percentage.

"Lien" means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge or deposit arrangement, encumbrance, lien (statutory or other) or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including those created by, arising under or
evidenced by any conditional sale or other title retention agreement, the
lessor's interest under a capital lease (determined in accordance with GAAP),
any financing lease having substantially the same economic effect as any of the
foregoing, or the filing of any financing statement under the UCC or any
comparable law naming the owner of the asset to which such lien relates as
debtor) and any contingent or other agreement to provide any of the foregoing,
but not including the interest of a lessor under an operating lease (determined
in accordance with GAAP).

"Loan" means an extension of credit by a Lender to Borrower pursuant to
Article 2, and may be a Reference Rate Loan, a LIBOR Loan or, in the case of the
Swing Line Lender, a Swing Loan.

"Loan Documents" means this Agreement, the Swing Line Note, the Notes, the
Guaranty, each Payment Guaranty and any other documents delivered to
Administrative Agent, on behalf of the Lenders, in connection therewith, in each
case as supplemented, modified, amended or amended and restated from time to
time.

"Maturity Date" means April 30, 2007, as the same may be extended pursuant to
Section 2.8.

"Maximum Commitment Amount" means, at any time, an amount equal to $185,000,000,
subject to increase pursuant to, and on the terms and subject to the conditions
set forth in, Section 2.12, and to decrease pursuant to the provisions of
Section 2.6.

"Multiemployer Plan" means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

"Net Operating Income" for a property means, for the relevant period, the
aggregate total cash revenues actually collected from the normal operation of
such property (excluding all security deposits until such time as the tenant or
other user making such deposit is no longer entitled to return thereof), plus
amounts payable to unrelated third parties on behalf of the owner of the
property, if actually paid, plus the proceeds of any rental or business
interruption insurance actually received by the owner of the property with
respect to such property, from which there shall be deducted all costs and
expenses paid or payable by the owner and relating to such property (other than
Debt Service which is paid and balloon payments), including (a) any charges paid
in connection with the use, ownership or operation of such property, (b) any
cost of repairs and maintenance, (c) any cost associated with the management of
such property, (d) any payroll cost and other expenses for general
administration and overhead paid in connection with the use, ownership or
operation of such property, (e) current real estate taxes, (f) any sums paid or
subject to payment in the nature of a rebate, refund or other adjustment to
revenue previously collected, (g) all assessment bond indebtedness (whether
principal or interest) in respect of such property paid or payable for the
interval in question, (h) all amounts paid to unrelated third parties on behalf
of the owner of the property, and (i) any and all costs or expenses, of whatever
nature or kind, incurred in connection with the use, ownership or operation of
the property; provided, however, that such costs and expenses paid or payable by
Borrower and relating to such property shall not include tenant improvement
costs, leasing commissions or the costs and expenses of capital improvements and
capital repairs, or depreciation, amortization or other non-cash expenses.

"Nominated Property" has the meaning given to it in Section 4.1(a).

"Non-Borrower Interests" means (a) the portion of capital contributed to
Borrower or any Joint Venture by a Person other than Borrower or Guarantor; and
(b) the portion of income of Borrower or any Joint Venture that is allocated to
a Person other than Borrower or Guarantor.

"Non-Recourse Indebtedness" means, with respect to any Person, Indebtedness of
that Person with respect to which recourse to such Person for payment is
contractually limited to specific assets encumbered by a Lien securing such
Indebtedness. Notwithstanding the foregoing, Indebtedness of any Person shall
not fail to constitute Non-Recourse Indebtedness by reason of the inclusion in
any document evidencing, governing, securing or otherwise relating to such
Indebtedness to the effect that such Person shall be liable, beyond the assets
securing such Indebtedness, for (a) misapplied moneys, including insurance and
condemnation proceeds and security deposits, (b) liabilities (including
environmental liabilities) of the holders of such Indebtedness and their
affiliates to third parties, (c) breaches of customary representations and
warranties given to the holders of such Indebtedness, (d) commission of waste
with respect to any part of the collateral securing such Indebtedness,
(e) recovery of rents, profits or other income attributable to the collateral
securing such Indebtedness collected following a default, (f) fraud, gross
negligence or willful misconduct, (g) breach of any covenants regarding
compliance with ERISA, and (h) other similar exceptions to the non-recourse
nature of the Indebtedness imposed by an institutional lender.

"Note(s)" means each promissory note of Borrower payable to the order of a
Lender, substantially in the form of Exhibit H-1 hereto, and any amendments,
supplements, modifications, renewals, replacements, consolidations or extensions
thereof, evidencing the aggregate indebtedness of Borrower to a Lender resulting
from Loans made by such Lender pursuant to this Agreement; "Notes" means, at any
time, all of the Notes (other than the Swing Line Note) executed by Borrower in
favor of a Lender outstanding at such time.

"Notice of Borrowing or Conversion/Continuation" means a notice substantially in
the form of Exhibit B given by Borrower to Administrative Agent pursuant to
Section 2.4 or Section 2.5, as applicable, which shall include, in the case of a
request for a Letter of Credit, a Letter of Credit Application.

"O&M Plan" means an operations and maintenance plan relating to any asbestos
containing materials.

"Obligations" means all Loans, advances, debts, liabilities, obligations and
covenants owing from Borrower, Guarantor or any Permitted Affiliate to any
Lender, Administrative Agent or any Indemnified Person under any Loan Document,
whether absolute or contingent, due or to become due, now existing or hereafter
arising ,and including interest and fees that accrue after the commencement by
or against Borrower, Guarantor or any Permitted Affiliate of any proceeding
under any Insolvency Proceeding naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

"Outstanding Amount" means (s) with respect to Loans (including Swing Loans) on
any date, (a) the aggregate outstanding principal amount thereof after giving
effect to any borrowings and prepayments or repayments of Loans occurring on
such date; and (b) with respect to any L/C Obligations on any date, the amount
of such L/C Obligations on such date after giving effect to the issuance,
extension or increase of any Letter of Credit occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit or any reductions in the maximum amount available for
drawing under Letters of Credit taking effect on such date.

"Participant" shall have the meaning set forth in Section 11.5(c).

"Payment Guaranty" means a guaranty by a Permitted Affiliate of the Obligations
of Borrower under this Agreement in favor of Administrative Agent, as
administrative agent for the Lenders, substantially in the form of Exhibit G-2
hereto.

"PBGC" means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any entity succeeding to any or all of its
functions under ERISA.

"Pension Plan" means any "employee pension benefit plan" (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

"Permitted Affiliate" means each direct or indirect wholly- owned subsidiary of
Borrower or Guarantor that owns an Unencumbered Asset Pool Property and is or
becomes a party to a Payment Guaranty, including, on the Closing Date, each
entity that is listed on Schedule 1.4 hereto. Upon removal of the Unencumbered
Asset Pool Property owned by such subsidiary from the Unencumbered Asset Pool
pursuant to Section 4.1(b) or Section 4.1(c), and as long as such subsidiary no
longer owns any Unencumbered Pool Property included in the calculation of
Availability, such subsidiary shall no longer constitute a Permitted Affiliate
hereunder.

"Permitted Liens" has the meaning given to it in Section 4.1(a)(5).

"Person" means an individual, corporation, partnership, joint venture, limited
liability company, joint stock company, business trust, unincorporated
association or Governmental Authority.

"Plan" means any "employee benefit plan" (as such term is defined in Section
3(3) of ERISA) established by Borrower or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.

"Pro Rata Share" means, as to any Lender at any time, the percentage equivalent
(expressed as a decimal rounded to the ninth decimal place) at such time of such
Lender's share of the credit and the outstanding Loans. The initial Pro Rata
Share of each Lender is set forth opposite the name of such Lender on Schedule
1.1 or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable.

"Rating Agencies" means, collectively, (1) Standard & Poor's Rating Services, a
division of The McGraw- Hill Companies, Inc., and (2) either (i) Moody's
Investors Service, Inc., or (ii) Fitch, Inc.

"Reference Rate" means the fluctuating rate of interest publicly announced from
time to time by BankAmerica as its "prime rate." The Reference Rate is set by
Administrative Agent based on various factors, including BankAmerica's costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing loans. BankAmerica may price loans at, above or
below the Reference Rate. Any change in the Reference Rate shall take effect on
the day specified in the public announcement of such change. In the event that
BankAmerica no longer announces a "prime rate", the Reference Rate will be a per
annum rate of interest equal to fifty (50) basis points above the Federal Funds
Rate, with changes in the Reference Rate from time to time taking effect on the
same date as corresponding changes in the Federal Funds Rate.

"Reference Rate Borrowing" means a Borrowing consisting of Reference Rate Loans.

"Reference Rate Loan" means a Loan that bears interest based on the Reference
Rate.

"Register" shall have the meaning set forth in Section 11.5(b).

"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

"Responsible Officer" means any officer of the general partner of Borrower
having the authority to execute Loan Documents or Notices of Borrowing or
Conversion/Continuation on behalf of Borrower, as identified to Administrative
Agent in a certificate executed by the General Counsel, Chief Financial Officer,
Vice President-Finance or Secretary of Borrower's general partner.

"Required Lenders" means at any time two (2) or more Lenders then holding at
least sixty-six and two-thirds percent (66.67%) of the then aggregate unpaid
principal amount of the Loans (not including any Swing Loan) (or, if no
principal amount is then outstanding, two (2) or more Lenders then having at
least sixty-six and two-thirds percent (66.67%) of the aggregate amount of the
Commitment); and provided, however, that the Commitment of, and the portion of
the Loans held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

"Requirements of Law" means, as to any Person, any law (statutory or common),
treaty, rule or regulation, or any determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

"Requirements" shall have the meaning set forth in Section 6.1.1.

"Secured Debt" means Indebtedness that is secured by a Lien encumbering property
owned or leased by the obligor.

"Supplemental Signature Page" shall have the meaning set forth in Section
2.12.3(c).

"Swing Line" has the meaning given to it in Section 2.2.1.

"Swing Line Availability" means, at any time, the lesser of (a) $25,000,000 or
(b) the difference between (i) the Availability at such time and (ii) the
aggregate Outstanding Amount of all Loans and the Outstanding Amount of all L/C
Obligations outstanding at such time.

"Swing Line Lender" means BankAmerica, in its capacity as the maker of Swing
Loans under Section 2.2, or any successor or replacement thereto under Sections
10.10 or 11.5(e).

"Swing Line Note" means the promissory note of Borrower payable to the order of
the Swing Line Lender, substantially in the form of Exhibit H-2 attached hereto,
to evidence the Swing Loans, and any amendments, supplements, modifications,
renewals, replacements, consolidations or extensions thereof.

"Swing Loan" and "Swing Loans" have the meanings given to them in Section 2.2.1.

"Tangible Net Worth" means at any time, the total consolidated stockholders'
equity of Guarantor and its consolidated subsidiaries at such time, determined
in accordance with GAAP, exclusive of Non-Borrower Interests, excluding as
assets (i) any loans to tenants for tenant improvements and (ii) assets
considered to be intangible under GAAP, including, without limitation, goodwill.

"Total Liabilities" means, without duplication, (a) all Indebtedness of
Guarantor and its consolidated subsidiaries, including subordinated debt,
capitalized leases, purchase obligations (defined as nonrefundable deposits and
non-contingent obligations), L/C Obligations and unfunded obligations of
Guarantor, Borrower or any consolidated subsidiary reported in accordance with
GAAP, (b) Borrower's and Guarantor's pro rata share of non-recourse liabilities
of unconsolidated Joint Ventures, based on its Capital Interests in such Joint
Ventures; and (c) all liabilities of Affiliates that are recourse to Borrower or
Guarantor. The term "Total Liabilities" does not include (i) that portion of
Borrower's liabilities attributable to Non-Borrower Interests; and (ii) except
as provided in "(b)" above, the Non-Recourse Indebtedness of an Acquisition
down- REIT.

"Type" means, in connection with a Loan, the characterization of such loan as a
Reference Rate Loan or a LIBOR Loan.

"UCC" means the Uniform Commercial Code as in effect in any jurisdiction, as the
same may be amended, modified or supplemented from time to time.

"Unencumbered Asset Pool" means, at any time, all of the Unencumbered Asset Pool
Properties at such time.

"Unencumbered Asset Pool Property" means a real property listed on Exhibit A and
any additional real property that satisfies all of the conditions set forth in
Section 4.1(a), in each case so long as either Borrower or a Permitted Affiliate
holds fee simple title to such real property.

"Unencumbered Asset Pool Value" means, at any time, an amount equal to the sum
of the Unencumbered Asset Value at such time for each Unencumbered Asset Pool
Property at such time.

"Unencumbered Asset Value" means, for an Unencumbered Asset Pool Property at any
time,

(a) if at such time Borrower or a Permitted Affiliate has owned such
Unencumbered Asset Pool Property for four (4) or more full consecutive calendar
quarters, an amount equal to (i) its Net Operating Income for the most recent
four (4) consecutive quarter period, less the Capital Reserve for such period,
divided by (ii) the Capitalization Rate (expressed as a decimal);

(b) if at such time Borrower or a Permitted Affiliate has owned such
Unencumbered Asset Pool Property for one (1) full calendar quarter or more but
fewer than four (4) full consecutive calendar quarters, an amount equal to
(i) its annualized Net Operating Income for the number of the most recent full
consecutive quarters that Borrower has owned such property (e.g., Net Operating
Income for properties owned for two (2) full consecutive quarters is annualized
by multiplying by a factor of two (2)), less the Capital Reserve for such
period, divided by (ii) the Capitalization Rate (expressed as a decimal); or

(c) if at such time Borrower or a Permitted Affiliate has owned such
Unencumbered Asset Pool Property for less than one (1) full calendar quarter, an
amount equal to its acquisition cost.

"Unfunded Pension Liability" means the excess of a Pension Plan's benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan's assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

"Unreimbursed Amount" has the meaning specified in Section 2.4.1(a).

"Unsecured Debt" means, at any time, all Indebtedness of Borrower, Guarantor and
any wholly owned subsidiary of Borrower or Guarantor that is not Secured Debt at
the end of Guarantor's most recent fiscal quarter, including, without
limitation, Indebtedness arising under the Loan Documents.

Terms capitalized in this Agreement and not defined in this Section 1 have the
meanings given to them elsewhere in this Agreement.

1.2 Other Interpretive Provisions.

1.2.1 Use of Defined Terms. Unless otherwise specified herein or therein, all
terms defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant to this Agreement. The
meaning of defined terms shall be equally applicable to the singular and plural
forms of the defined terms.

1.2.2 Certain Common Terms.

(1) The Agreement. The words "hereof," "herein," "hereunder" and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and section,
schedule and exhibit references are to this Agreement unless otherwise
specified.

(2) Documents. The term "documents" includes any and all instruments, documents,
agreements, certificates, indentures, notices and other writings, however
evidenced.

(3) Including. The term "including" is not limiting and means "including without
limitation."

(4) Performance. Whenever any performance obligation hereunder (including a
payment obligation) is stated to be due or required to be satisfied on a day
other than a Business Day, such performance shall be made or satisfied on the
next succeeding Business Day. In the computation of periods of time from a
specified date to a later specified date (other than with respect to computation
of interest owed or accrued under this Agreement), the word "from" means "from
and including" and the words "to" and "until" each mean "to and including". If
any provision of this Agreement refers to any action taken or to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
interpreted to encompass any and all reasonable means, direct or indirect, of
taking or not taking such action.

(5) Contracts. Unless otherwise expressly provided in this Agreement, references
to agreements and other contractual instruments shall be deemed to include all
subsequent amendments and other modifications thereto, but only to the extent
such amendments and other modifications are not prohibited by the terms of any
Loan Document.

(6) Laws. References to any statute or regulation are to be construed as
including all statutory and regulatory provisions consolidating, amending or
replacing the statute or regulation.

(7) Captions. The captions and headings of this Agreement are for convenience of
reference only, and shall not affect the construction of this Agreement.

(8) Independence of Provisions. If a conflict exists between the terms of this
Agreement and those of any other Loan Document, this Agreement shall prevail;
provided, however, that the parties acknowledge that this Agreement and the
other Loan Documents may use several different limitations, tests or
measurements to regulate the same or similar matters, and that such limitations,
tests and measurements are cumulative and must each be performed, except as
expressly stated to the contrary in this Agreement, or unless the applicable
provisions are inconsistent or cannot be simultaneously enforced or performed.

(9) Exhibits. All of the exhibits attached to this Agreement are incorporated
herein by this reference.

(10) Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Pacific time (daylight or standard, as applicable).

1.2.3 Accounting Principles.

(1) Accounting Terms. Unless the context otherwise clearly requires, all
accounting terms not otherwise expressly defined herein shall be construed, and
all financial computations required under this Agreement shall be made, in
accordance with GAAP, consistently applied.

(2) Fiscal Periods. References herein to "fiscal year" and "fiscal quarter"
refer to such fiscal periods of Guarantor and its consolidated subsidiaries.

2. LOAN AMOUNTS AND TERMS.

2.1 Amount and Terms of Commitment.

(a) Each Lender severally agrees, on the terms and subject to the conditions
hereinafter set forth,

(i) to make Loans to Borrower from time to time on any Business Day during the
period from the Closing Date to the Maturity Date to be used for the interim
financing of acquisitions, for general working capital, and for other purposes
permitted by Borrower's organizational documents other than the repurchase of
Guarantor's common stock, in an aggregate amount not to exceed such Lender's Pro
Rata Share of the Availability, and

(ii) to fund drawings on any Letters of Credit that the L/C Issuer issues for
Borrower's account from time to time, in an aggregate amount not to exceed at
any time outstanding such Lender's Pro Rata Share of the amount of such drawing.
On the date that the L/C Issuer issues a Letter of Credit for Borrower's
account, each Lender shall be deemed to have unconditionally and irrevocably
purchased from the L/C Issuer a pro rata risk participation in the stated amount
of such Letter of Credit, without recourse or warranty, in an amount equal to
such Lender's Pro Rata Share of the stated amount of such Letter of Credit.

(b) The L/C Issuer agrees to issue Letters of Credit in its standard form for
the account of Borrower or any subsidiary, Joint Venture or Permitted Affiliate
on any Business Day during the period from the Closing Date to the Maturity
Date, for any purpose for which Borrower can obtain Loans under this Agreement,
in an aggregate amount not to exceed the Letter of Credit Sublimit; provided,
however, that no Letter of Credit shall have an expiry date (or shall have an
"evergreen" or other extension provision that results in a final expiry date)
that is not later than thirty (30) days prior to the then- applicable Maturity
Date. All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof.

(c) Each Letter of Credit issued hereunder (including any supplement,
modification, amendment, renewal or extension thereof) will be issued pursuant
to the L/C Issuer's standard form of Letter of Credit Application, substantially
in the form attached hereto as Exhibit C, which will set forth the agreement
between the account party and the L/C Issuer regarding the Letter of Credit and
drawings thereunder. Additionally, Borrower shall furnish to the L/C Issuer and
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment as the L/C Issuer or
Administrative Agent may reasonably require. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

(d) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with Administrative Agent (by telephone or in writing) that
Administrative Agent has received a copy of such Letter of Credit Application
from Borrower or account party thereof and, if not, the L/C Issuer will provide
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from Administrative Agent or Borrower at least one Business Day
prior to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in Section 5.2 shall
not then be satisfied, then, subject to the terms and conditions hereof, the L/C
Issuer shall, on the requested date, issue a Letter of Credit for the account of
Borrower (or the applicable subsidiary, Joint Venture or Permitted Affiliate) or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer's usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Bank's Pro Rata Share times the amount of such Letter of
Credit.

(e) Notwithstanding the provisions of Section 2.4.1, any amount drawn under a
Letter of Credit shall, from and after the date on which such drawing is made,
constitute a Borrowing for all purposes under this Agreement (including accrual
and payment of interest and repayment of principal), other than disbursement of
Loan proceeds under Section 2.4, and shall be subject to the provisions of
Section 2.4.1. Reimbursement of drawings under any Letter of Credit issued for
the account of Borrower's subsidiary, Joint Venture or Permitted Affiliate shall
be the responsibility of, and shall create an obligation of, Borrower and any
guarantor, including Guarantor and each Permitted Affiliate.

(f) Notwithstanding any contrary provision of this Agreement, the Outstanding
Amount of all Loans plus the Outstanding Amount of all L/C Obligations shall not
at any time exceed the Availability. Within the limits of the Availability, and
subject to the other terms and conditions hereof, Borrower may borrow under this
Section 2.1 prior to the Maturity Date, repay pursuant to Section 2.7 and
reborrow pursuant to this Section 2.1 prior to the Maturity Date.

2.1.2 No Obligation to Issue Letters of Credit Under Certain Circumstances. The
L/C Issuer shall not be under any obligation to issue any Letter of Credit if:

(a) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(b) the issuance of such Letter of Credit would violate any laws or one or more
policies of the L/C Issuer; or

(c) a default of any Lender's obligations to fund under Section 2.16 exists or
any Lender is at such time a Defaulting Lender hereunder, unless the L/C Issuer
has entered into satisfactory arrangements with Borrower or such Lender to
eliminate the L/C Issuer's risk with respect to such Lender including, without
limitation, the Borrower providing Cash Collateral in the amount of such
Defaulting Lender's Pro Rata Share of the requested Letter of Credit.

Letters of Credit shall be issued only for drawing in United States dollars. No
Letters of Credit with automatic extension or reinstatement provisions shall be
permitted.

2.1.3 Letter of Credit Amendments. The L/C Issuer shall not amend any Letter of
Credit if the L/C Issuer would not be permitted at such time to issue such
Letter of Credit in its amended form under the terms hereof.

2.1.4 Applicability of ISP98. Unless otherwise expressly agreed by the L/C
Issuer and Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each standby Letter of Credit.

2.2 Swing Line.

2.2.1 Swing Loans. Upon Borrower's request, and subject to the terms and
conditions of this Agreement, the Swing Line Lender may, in its sole and
absolute discretion, on and after the Closing Date and prior to the Maturity
Date, provide to Borrower a swing line credit facility (the "Swing Line") of up
to $25,000,000; provided that the Swing Line Lender shall not in any event make
any Loan under the Swing Line (each a "Swing Loan" and collectively, the "Swing
Loans") if, after giving effect thereto, (a) the sum of the Outstanding Amount
of all Loans (including Swing Loans) plus the Outstanding Amount of all L/C
Obligations would exceed the Availability at such time, or (b) the aggregate
principal amount of all then-outstanding Swing Loans made by the Swing Line
Lender would exceed the Swing Line Availability at such time. Within the limits
of the Swing Line Availability, Borrower may borrow under this Section 2.2.1 at
any time prior to the Maturity Date, repay pursuant to Sections 2.2.3 or 2.2.4
and reborrow pursuant to this Section 2.2.1 prior to the Maturity Date.
Notwithstanding any contrary provision of this Section 2.2, the Swing Line
Lender shall not at any time be obligated to make any Swing Loan. Borrower shall
not use the proceeds of any Swing Loan to refinance any outstanding Swing Loan.

2.2.2 Interest on Swing Loans. Notwithstanding the provisions of Sections 2.9.1
and 2.9.2, each Swing Loan outstanding under the Swing Line shall accrue
interest at a rate per annum equal to the interest rate applicable to a
Reference Rate Loan, which interest shall be payable in arrears on each Interest
Payment Date and on the due date for Swing Loans set forth in Section 2.2.3, and
shall be payable to Administrative Agent for the account of the Swing Line
Lender; provided that, notwithstanding any other provision of this Agreement,
each Swing Loan shall bear interest for a minimum of one (1) day.

2.2.3 Principal Payable on Swing Loans. Notwithstanding the provisions of
Section 2.7, the principal outstanding under the Swing Line shall be due and
payable:

(a) at or before 10:00 a.m., San Francisco time, on the third Business Day
immediately following any date on which a Swing Loan is made under the Swing
Line; and

(b) in any event on the Maturity Date;

provided

that, if no Event of Default has occurred and remains uncured, and Borrower is
permitted to borrow under the terms of this Agreement (the Availability being
determined for such purpose without giving effect to any reduction thereof
occasioned by such Swing Loans due and payable) at the time such Swing Loans are
due, then unless Borrower notifies the Swing Line Lender that it will repay such
Swing Loans on their due date, Borrower shall be deemed to have submitted a
Notice of Borrowing or Conversion/Continuation for Reference Rate Loans in an
amount necessary to repay such Swing Loans on their due date, and the provisions
of Section 2.4 concerning (i) the minimum principal amounts required for
Borrowings and (ii) the funding of requested Borrowings as Swing Loans shall not
apply to Loans made pursuant to this Section 2.2.3.



2.2.4 Prepayments of Swing Loans. Notwithstanding the provisions of
Section 2.7.1, Borrower may, from time to time on any Business Day, make a
voluntary prepayment, in whole or in part, of the outstanding principal amount
of any Swing Loans, without incurring any premium or penalty; provided that:

(a) each such voluntary prepayment shall require prior written notice given to
Administrative Agent and Swing Line Lender no later than 10:00 a.m.on the day on
which Borrower intends to make a voluntary prepayment, and

(b) each such voluntary prepayment shall be in a minimum amount of $500,000 (or,
if less, the aggregate outstanding principal amount of all Swing Loans then
outstanding).

2.2.5 Funding of Participations. Immediately upon the making of a Swing Loan,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Loan in an amount equal to the product of such Lender's Pro Rata Share
times the amount of such Swing Loan. The Swing Line Lender shall be responsible
for invoicing Borrower for interest on the Swing Loans. Until each Bank funds
its Reference Rate Loan or risk participation pursuant to this Section 2.2.5 to
refinance such Bank's Pro Rata Share of any Swing Loan, interest in respect of
such Pro Rata Share shall be solely for the account of the Swing Line Lender.
From and after the date that any Lender funds such participation pursuant to
this Section 2.2.5, such Lender shall, to the extent of its Pro Rata Share, be
entitled to receive a ratable portion of any payment of principal and/or
interest received by the Swing Line Lender on account of such Swing Loans,
payable to such Lender promptly upon such receipt. If any payment received by
the Swing Line Lender in respect of principal or interest on any Swing Loan is
required to be returned by the Swing Line Lender under any of the circumstances
described in Section 11.9 (including pursuant to any settlement entered into by
the Swing Line Lender in its discretion), each Lender shall pay to the Swing
Line Lender its Pro Rata Share thereof on demand of Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Reference Rate. Administrative Agent
will make such demand upon the request of the Swing Line Lender. The foregoing
procedures for purchases of risk participations and the funding by Lenders of
their participations in Swing Loans hereunder shall not delay the funding of any
Swing Line Loan advanced to Borrower under Section 2.2.1 hereof.

2.2.6 Refinancing of Swing Loans.

(a) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of Borrower (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Lender make a Reference Rate
Loan in an amount equal to such Lender's Pro Rata Share of the amount of Swing
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Notice of Borrowing or Conversion/Continuation
issued under Section 2.4 for purposes hereof) and in accordance with the
requirements of Section 2.4, without regard to the minimum and multiples
specified therein for the principal amount of Reference Rate Loans, but subject
to the unutilized portion of the Commitments and the conditions set forth in
Section 5.2. The Swing Line Lender shall furnish Borrower with a copy of the
applicable Notice of Borrowing or Conversion/Continuation promptly after
delivering such Notice of Borrowing or Conversion/Continuation to Administrative
Agent. Each Lender shall make an amount equal to its Pro Rata Share of the
amount specified in such Notice of Borrowing or Conversion/Continuation
available to Administrative Agent in immediately available funds for the account
of the Swing Line Lender at Administrative Agent's Office not later than 1:00
p.m. on the day specified in such Notice of Borrowing or
Conversion/Continuation. Subject to Section 2.2.6(b), each Lender that so makes
funds available shall be deemed to have made a Reference Rate Loan to Borrower
in such amount. Administrative Agent shall remit the funds so received to the
Swing Line Lender. Notwithstanding the foregoing, the issuance of a Notice of
Borrowing or Conversion/Continuation by the Swing Line Lender under this Section
2.2.6(a) shall not delay the funding of any Swing Line Loan advanced to Borrower
under Section 2.2.1 hereof.

(b) If for any reason any Swing Loan cannot be refinanced by a Borrowing in
accordance with Section 2.2.6(a), the request for Reference Rate Loans submitted
by the Swing Line Lender as set forth herein shall be deemed to be a request by
the Swing Line Lender that each of the Lenders fund its risk participation in
the relevant Swing Loan and each Lender's payment to Administrative Agent for
the account of the Swing Line Lender pursuant to Section 2.2.6(a) shall be
deemed payment in respect of such participation.

(c) If any Lender fails to make available to Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.2.6 by the time specified
in Section 2.2.6(a), the Swing Line Lender shall be entitled to recover from
such Lender (acting through Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the Federal Funds Rate from time to time in effect. A
certificate of the Swing Line Lender submitted to any Lender (through
Administrative Agent) with respect to any amounts owing under this
Section 2.2.6(c) shall be conclusive absent manifest error.

(d) Each Lender's obligation to make Loans or to purchase and fund risk
participations in Swing Loans pursuant to this Section 2.2.6 shall be absolute
and unconditional and shall not be affected by any circumstance, including (i)
any set-off, counterclaim, recoupment, defense or other right which such Lender
may have against the Swing Line Lender, Borrower or any other Person for any
reason whatsoever, (ii) subject to Section 2.2.8, the occurrence or continuance
of a Default, or (iii) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender's
obligation to make Loans pursuant to this Section 2.2.6 is subject to the
conditions set forth in Section 5.2. No such funding of risk participations
shall relieve or otherwise impair the obligation of Borrower to repay Swing
Loans, together with interest as provided herein.

2.2.7 Termination of Swing Line. At any time during the continuance of an Event
of Default, the Swing Line Lender may, without Borrower's consent, upon one (1)
Business Day's notice to Borrower, terminate the Swing Line and cause Reference
Rate Loans to be made by the Lenders in an aggregate amount equal to the amount
of principal and interest outstanding under the Swing Line (the Availability
being determined for such purpose without giving effect to any reduction thereof
occasioned by such Swing Loans), and the conditions precedent set forth in
Section 2.4 and Section 5.2, and any requirement of Section 2.4 that a Borrowing
be funded as a Swing Loan shall not apply to such Loans. The proceeds of such
Loans shall be paid to the Swing Line Lender to retire the outstanding principal
and interest owing under the Swing Line.

2.2.8 No Swing Loans Upon Default. The Swing Line Lender shall not, without the
approval of all Lenders, make a Swing Loan if the Swing Line Lender then has
actual knowledge that a Default has occurred and is continuing.

2.3 Loan Accounts; Notes.

2.3.1 Loan Accounts. The Loans made by each Lender shall be evidenced by one or
more loan accounts or records maintained by such Lender and by Administrative
Agent in the ordinary course of business. The loan accounts or records
maintained by Administrative Agent and each Lender shall, absent manifest error,
be conclusive of the amounts of the Loans made by the Lenders to Borrower and
the interest and payments thereon. Any failure so to record or any error in
doing so shall not, however, limit or otherwise affect Borrower's obligations
hereunder to pay any amount owing with respect to the Loans.

2.3.2 Notes. The Loans made by each Lender shall be evidenced by a Note payable
to the order of such Lender in an amount equal to such Lender's Pro Rata Share
of the Maximum Commitment Amount on the Closing Date. In addition, the Swing
Loans made by the Swing Line Lender may be evidenced by a Note payable to the
order of the Swing Line Lender in the maximum amount of $25,000,000. Each Lender
may endorse on any schedule annexed to its Note(s) the date, amount and maturity
of each Loan that it makes (which shall not include undrawn amounts on
outstanding Letters of Credit, but shall include the amounts of any drawings on
outstanding Letters of Credit), and the amount of each payment of principal that
Borrower makes with respect thereto. Borrower irrevocably authorizes each Lender
to endorse its Note(s), and such Lender's record shall be conclusive absent
manifest error; provided, however, that any Lender's failure to make, or its
error in making, a notation thereon with respect to any Loan shall not limit or
otherwise affect Borrower's obligations to such Lender hereunder or under its
Note(s).

2.4 Procedure for Obtaining Credit. Each Borrowing shall be made and each Letter
of Credit shall be issued upon the irrevocable written notice (including notice
via facsimile confirmed immediately by a telephone call) of Borrower in the form
of a Notice of Borrowing or Conversion/Continuation and, with respect to a
Letter of Credit request, a Letter of Credit Application (which notice and, if
applicable, Letter of Credit Application, must be received by Administrative
Agent prior to 10:00 a.m., San Francisco time, (i) three (3) Business Days prior
to the requested borrowing date, in the case of LIBOR Loans, or (ii) one (1)
Business Day prior to the requested borrowing date, in the case of Reference
Rate Loans, or (iii) on the requested borrowing date, in the case of Swing
Loans, or (iv) five (5) Business Days prior to the requested issuance date of a
Letter of Credit), specifying:

(a) the amount of the Borrowing or the Letter of Credit, which in the case of a
Borrowing shall be in an aggregate principal amount of not less than
(i) $100,000 (or the remaining Availability, if less) for Reference Rate
Borrowings or Swing Loans, and (ii) $1,000,000 and increments of $500,000 in
excess thereof for any LIBOR Borrowings;

(b) the requested Borrowing or Letter of Credit issuance date, which shall be a
Business Day;

(c) in the case of a Borrowing, the Type of Loans comprising the Borrowing;

(d) in the case of a LIBOR Borrowing, the duration of the Interest Period
applicable to the Loans comprising such LIBOR Borrowing. If the Notice of
Borrowing or Conversion/Continuation fails to specify the duration of the
Interest Period for the Loans comprising a LIBOR Borrowing, such Interest Period
shall be one (1) month.

Unless the Required Lenders otherwise agree, during the existence of a Default
or Event of Default, Borrower may not elect to have a Loan made as, or converted
into or continued as, a LIBOR Loan. Notwithstanding the foregoing provisions of
this Section 2.4, any amount drawn under a Letter of Credit shall, from and
after the date on which such drawing is made, constitute a Borrowing for all
purposes under this Agreement (including accrual and payment of interest and
repayment of principal) other than disbursement of Loan proceeds under this
Section 2.4.

Unless Borrower's Notice of Borrowing or Conversion/Continuation expressly
requests a LIBOR Borrowing, a Reference Rate Borrowing in an amount in excess of
the Swing Line Availability or the issuance of a Letter of Credit, each
requested Borrowing shall initially be funded as a Swing Loan (unless the Swing
Line Lender declines to make a Swing Loan, in which case the requested Borrowing
shall be funded as a Reference Rate Borrowing in accordance with this
Section 2.4), and shall be subject to the provisions of Section 2.2. Unless the
Required Lenders otherwise agree, during the existence of a Default or Event of
Default, Borrower may not elect to have a Loan made as, or converted into or
continued as, a LIBOR Loan. After giving effect to any Loan, there shall not be
more than seven (7) different Interest Periods in effect.

Borrower indemnifies and excuses Administrative Agent (including its officers,
employees and agents) from all liability, loss and costs in connection with any
act resulting from facsimile instructions that Administrative Agent reasonably
believes are made by any individual authorized by Borrower to give such
instructions, except to the extent such liability, loss or cost are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted directly from Administrative Agent's gross negligence or willful
misconduct. This indemnity and excuse will survive the termination of this
Agreement.

2.4.1 Letter of Credit Drawings and Reimbursements; Funding of Participations.

(a) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify Borrower and
Administrative Agent thereof. Not later than 11:00 a.m. on the date of any
payment by the L/C Issuer under a Letter of Credit (each such date, an "Honor
Date"), Borrower shall reimburse the L/C Issuer through Administrative Agent in
an amount equal to the amount of such drawing. If Borrower fails to so reimburse
the L/C Issuer by such time, Administrative Agent shall promptly notify each
Lender of the Honor Date, the amount of the unreimbursed drawing (the
"Unreimbursed Amount"), and the amount of such Lender's Pro Rata Share thereof.
In such event, Borrower shall be deemed to have requested a Borrowing of
Reference Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.4 for the principal amount of Reference Rate Loans, but subject to the
amount of the unutilized portion of the Commitments and the conditions set forth
in Section 5.2 (other than the delivery of a Notice of Borrowing or
Conversion/Continuation). Any notice given by the L/C Issuer or Administrative
Agent pursuant to this Section 2.4.1(a) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(b) Each Lender shall upon any notice pursuant to Section 2.4.1(a) make funds
available to Administrative Agent for the account of the L/C Issuer, at
Administrative Agent's Office in an amount equal to its Pro Rata Share of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by Administrative Agent, whereupon, subject to the provisions of
Section 2.4.1(c), each Lender that so makes funds available shall be deemed to
have made a Reference Rate Loan to Borrower in such amount. Administrative Agent
shall remit the funds so received to the L/C Issuer.

(c) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Reference Rate Loans because the conditions set forth in
Section 5.2 cannot be satisfied or for any other reason, Borrower shall be
deemed to have incurred from the L/C Issuer, an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the rate set forth in Section 2.9.3. In such event, each Lender's payment to
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.4.1(b) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.4.1.

(d) Until each Lender funds its Loan or L/C Advance pursuant to this Section
2.4.1 to reimburse the L/C Issuer for any amount drawn under any Letter of
Credit, interest in respect of such Lender's Pro Rata Share of such amount shall
be solely for the account of the L/C Issuer.

(e) Each Lender's obligation to make Loans or L/C Advances to reimburse the L/C
Issuer, for amounts drawn under Letters of Credit, as contemplated by this
Section 2.4.1, shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any set-off, counterclaim, recoupment, defense
or other right which such Lender may have against the L/C Issuer, Borrower or
any other Person for any reason whatsoever; (ii) the occurrence or continuance
of a Default, or (iii) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender's
obligation to make Loans pursuant to this Section 2.4.1 is subject to the
conditions set forth in Section 5.2 (other than delivery by Borrower of a Notice
of Borrowing or Conversion/Continuation). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of Borrower to reimburse the L/C
Issuer for the amount of any payment made by the L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(f) If any Lender fails to make available to Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.4.1 by the time specified in
Section 2.4.1(b), the L/C Issuer, shall be entitled to recover from such Lender
(acting through Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the Federal Funds Rate from time to time in effect. A certificate
of the L/C Issuer submitted to any Lender (through Administrative Agent) with
respect to any amounts owing under this Section 2.4.1(f) shall be conclusive
absent manifest error.

2.4.2 Repayment of Participations.

(a) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender's L/C Advance in respect of
such payment in accordance with Section 2.4.1, if Administrative Agent receives
for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by
Administrative Agent), Administrative Agent will distribute to such Lender its
Pro Rata Share thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender's L/C Advance
was outstanding) in the same funds as those received by Administrative Agent.

(b) If any payment received by Administrative Agent for the account of the L/C
Issuer pursuant to Section 2.4.1(a) is required to be returned under any of the
circumstances described in Section 11.9 (including pursuant to any settlement
entered into by the L/C Issuer, in its discretion), each Lender shall pay to
Administrative Agent for the account of the L/C Issuer its Pro Rata Share
thereof on demand of Administrative Agent, plus interest thereon from the date
of such demand to the date such amount is returned by such Lender, at a rate per
annum equal to the Federal Funds Rate from time to time in effect.

2.4.3 Obligations Absolute. The obligation of Borrower to reimburse the L/C
Issuer, for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(a) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(b) the existence of any claim, counterclaim, set-off, defense or other right
that Borrower or any subsidiary, Joint Venture or Permitted Affiliate may have
at any time against any beneficiary or any transferee of such Letter of Credit
(or any Person for whom any such beneficiary or any such transferee may be
acting), the L/C Issuer, or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;

(c) any draft, demand, certificate or other document presented under such Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under such Letter of Credit;

(d) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy, debtor-
in-possession, assignee for the benefit of creditors, liquidator, receiver or
other representative of or successor to any beneficiary or any transferee of
such Letter of Credit, including any arising in connection with any proceeding
under any insolvency or bankruptcy law; or

(e) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrower or any
subsidiary, Joint Venture or Permitted Affiliate.

Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower's instructions or other irregularity, Borrower will
promptly notify the L/C Issuer. Borrower shall be conclusively deemed to have
waived any such claim against the L/C Issuer and its correspondents unless such
notice is given as aforesaid.

2.4.4 Role of Letter of Credit Issuer. Each Lender and Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of the L/C Issuer shall be liable to any Lender for (a) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Requisite Lenders, as applicable; (b) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (c) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application.
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude Borrower's
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, any
Agent-Related Person, nor any of the respective correspondents, participants or
assignees of the L/C Issuer shall be liable or responsible for any of the
matters described in clauses (a) through (e) of Section 2.4.3. In furtherance
and not in limitation of the foregoing, the L/C Issuer may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and the
L/C Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
Notwithstanding anything to the contrary in Section 2.4.3 or in this Section
2.4.4, Borrower or any subsidiary, Joint Venture or Permitted Affiliate for
whose benefit a Letter of Credit was issued may have a claim against the L/C
Issuer, and the L/C Issuer may be liable to Borrower or such subsidiary, Joint
Venture or Permitted Affiliate, to the extent, but only to the extent, of any
direct, as opposed to consequential or exemplary, damages suffered by Borrower
or such subsidiary, Joint Venture or Permitted Affiliate which Borrower or such
subsidiary, Joint Venture or Permitted Affiliate proves were caused by the
willful misconduct or gross negligence of the L/C Issuer or the willful failure
of the L/C Issuer to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit.

2.4.5 Cash Collateral. Upon the request of Administrative Agent, (a) if the L/C
Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (b) if, as of the
Letter of Credit expiration date, any Letter of Credit for any reason remains
outstanding and partially or wholly undrawn, Borrower shall immediately Cash
Collateralize the aggregate undrawn amount of all outstanding Letters of Credit
plus the aggregate of all Unreimbursed Amounts (determined as of the date of
such L/C Borrowing or the Letter of Credit expiration date, as the case may be).
Sections 2.7.2(a) and 8.2.3 set forth certain additional requirements to deliver
Cash Collateral hereunder. "Cash Collateralize" means to pledge and deposit with
or deliver to Administrative Agent, for the benefit of the L/C Issuer and the
Lenders, as collateral for the L/C Obligations, cash or deposit account balances
pursuant to documentation in form and substance reasonably satisfactory to
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Lenders). Borrower hereby grants to Administrative Agent, for the benefit
of the L/C Issuer and the Lenders, a security interest in all such cash, deposit
accounts and all balances therein and all proceeds of the foregoing. Cash
Collateral shall be maintained in blocked, non-interest bearing deposit accounts
at the Administrative Agent.

2.5 Conversion and Continuation Elections.

2.5.1 Election to Convert and Renew. Borrower may, upon irrevocable written
notice to Administrative Agent in accordance with Section 2.5.2:

(a) elect to convert, on any Business Day, any Reference Rate Loans (or any part
thereof in an amount not less than $1,000,000 and increments of $500,000 in
excess thereof) into LIBOR Loans;

(b) elect to convert on the last day of any Interest Period any LIBOR Loans
maturing on such date (or any part thereof in an amount not less than $500,000)
into Reference Rate Loans; or

(c) elect to renew on the last day of any Interest Period (for a new Interest
Period that commences immediately upon the expiration of such existing Interest
Period) any LIBOR Loans maturing on such date (or any part thereof in an amount
not less than $1,000,000 and increments of $500,000 in excess thereof);

provided, that if the aggregate amount of LIBOR Loans in respect of any
Borrowing shall have been reduced, by payment, prepayment or conversion of part
thereof, to less than $1,000,000, such LIBOR Loans shall automatically convert
into Reference Rate Loans, and on and after such date the right of Borrower to
continue such Loans as, and convert such Loans into, LIBOR Loans shall
terminate.

2.5.2 Notice of Conversion/Continuation. Borrower shall deliver in writing
(including via facsimile confirmed immediately by a telephone call) a Notice of
Borrowing or Conversion/Continuation (which notice must be received by
Administrative Agent not later than 10:00 a.m. San Francisco time, (i) at least
three (3) Business Days prior to the conversion date or continuation date, if
the Loans are to be converted into or continued as LIBOR Loans, or (ii) on the
conversion date, if the Loans are to be converted into Reference Rate Loans)
specifying:

(a) the proposed conversion date or continuation date;

(b) the aggregate amount of Loans to be converted or continued;

(c) the nature of the proposed conversion or continuation; and

(d) if Borrower elects to convert a Reference Rate Loan into a LIBOR Loan or
elects to continue a LIBOR Loan, the duration of the Interest Period applicable
to such Loan. If the Notice of Borrowing or Conversion/Continuation fails to
specify the duration of the Interest Period for a LIBOR Loan, such Interest
Period shall be one (1) month.

2.5.3 Failure to Select a New Interest Period. If upon the expiration of any
Interest Period applicable to LIBOR Loans Borrower has failed to select a new
Interest Period to be applicable to LIBOR Loans, or if any Default or Event of
Default shall then exist, Borrower shall be deemed to have elected to convert
LIBOR Loans into Reference Rate Loans effective as of the expiration date of
such current Interest Period.

2.5.4 Number of Interest Periods. Notwithstanding any other provision of this
Agreement, after giving effect to any conversion or continuation of any Loans,
there shall not be more than seven (7) different Interest Periods in effect.

2.6 Voluntary Termination or Reduction of Commitment. Borrower may, upon not
less than five (5) Business Days' prior written notice to Administrative Agent,
terminate the Lenders' Commitment to make Loans to Borrower or issue Letters of
Credit for Borrower's account, or permanently reduce the Maximum Commitment
Amount by a minimum amount of $500,000, unless, after giving effect thereto and
to any prepayments of Loans made on the effective date thereof, the sum of the
aggregate principal amount of (i) the Outstanding Amount of the Loans and
(ii) the Outstanding Amount of L/C Obligations would exceed the Availability.
Once reduced in accordance with this Section 2.6, the Maximum Commitment Amount
may not be increased except pursuant to Section 2.12. Any reduction of the
Commitment amounts shall be applied to each Lender according to its Pro Rata
Share. No commitment or extension fees paid prior to the effective date of any
reduction of the Maximum Commitment Amount or termination of the Lenders'
commitment to make Loans to Borrower or issue Letters of Credit for Borrower's
account shall be refunded, and all accrued Facility Fee for the period up to but
not including the effective date of any reduction or termination of the
Commitments shall be payable on the effective date of such reduction or
termination.

2.7 Principal Payments.

2.7.1 Optional Prepayments. Subject to the provisions of Section 3.4, Borrower
may, at any time or from time to time, upon at least one (1) Business Day's
prior written notice to Administrative Agent with respect to any Reference Rate
Loan, or upon at least three (3) Business Day's prior written notice to
Administrative Agent with respect to any LIBOR Loan, ratably prepay Loans in
full or in part in an amount not less than $500,000 for Reference Rate Loans
(or, if less, the aggregate outstanding principal amount of all Reference Rate
Loans and/or Swing Loans) or $1,000,000 for LIBOR Loans. Such notice of
prepayment shall specify the date and amount of such prepayment and the Type(s)
of Loans to be prepaid. Administrative Agent will promptly notify each Lender of
its receipt of any such notice and such Lender's Pro Rata Share of such
prepayment. If Borrower gives a prepayment notice to Administrative Agent, such
notice is irrevocable and the prepayment amount specified in such notice shall
be due and payable on the date specified therein, together with accrued interest
to such date on the amount prepaid, if required by Administrative Agent, and all
amounts required to be paid pursuant to Section 3.4.

2.7.2 Mandatory Repayments.

(a) Availability Limit. Should the Outstanding Amount of Loans plus the
Outstanding Amount of L/C Obligations at any time exceed the Availability,
Borrower shall immediately repay such excess to Administrative Agent, for the
account of the Lenders and/or deliver to Administrative Agent Cash Collateral
pursuant to Section 2.4.5 hereof, in the amount of the excess of the outstanding
but undrawn Letters of Credit over the Availability.

(b) Application of Repayments. Any repayments pursuant to this Section 2.7.2
shall be (i) subject to Section 3.4, and (ii) applied first to any Reference
Rate Loans then outstanding and then to LIBOR Loans with the shortest Interest
Periods remaining.

2.7.3 Repayment at Maturity. Borrower shall repay the principal amount of all
outstanding Loans on the Maturity Date or, if earlier, upon termination of the
Lenders' Commitments pursuant to Section 2.6.

2.8 Extension of Maturity Date. Upon Borrower's written request, delivered to
Administrative Agent at least sixty (60) days and not more than ninety (90) days
prior to the initial Maturity Date, such Maturity Date may be extended for a
single period of one (1) year, provided that:

(a) No Default or Event of Default shall have occurred and remain uncured on the
initial Maturity Date, and Administrative Agent shall have received a
certificate to that effect signed by a Responsible Officer of Borrower;

(b) The representations and warranties set forth in this Agreement and the other
Loan Documents shall be correct as of the initial Maturity Date as though made
on and as of that date, and Administrative Agent shall have received a
certificate to that effect signed by a Responsible Officer of Borrower;

(c) Borrower shall have paid to Administrative Agent, for the account of the
Lenders, an extension fee equal to one-quarter of one percent (0.25%) of the
Maximum Commitment Amount on the initial Maturity Date; and

(d) Borrower shall have executed, acknowledged and delivered to Administrative
Agent such documents as Administrative Agent reasonably determines to be
necessary to evidence the extension of the Maturity Date.

2.9 Interest.

2.9.1 Accrual Rate. Subject to the provisions of Section 2.9.3, each Loan shall
bear interest on the outstanding principal amount thereof from the date when
made (which, in the case of a drawing on a Letter of Credit, is the date of such
drawing) until it becomes due at a rate per annum equal to LIBOR or the
Reference Rate, as the case may be, plus the Applicable Margin.

2.9.2 Payment. Interest on each Loan shall be payable in arrears on each
Interest Payment Date. Interest shall also be payable on the date of any
repayment of Loans pursuant to Sections 2.7.1 or 2.7.2 for the portion of the
Loans so repaid, if required by Administrative Agent, and upon payment
(including prepayment) of the Loans in full. During the existence of any Event
of Default, interest shall be payable on demand.

2.9.3 Default Interest. Commencing upon the occurrence of any Event of Default,
and continuing thereafter while such Event of Default remains uncured, or after
maturity or acceleration (unless and until such acceleration is rescinded),
Borrower shall pay interest (after as well as before entry of judgment thereon
to the extent permitted by law) on the principal amount of all Obligations due
and unpaid, at a rate per annum determined by adding 300 basis points to the
Applicable Margin then in effect for such Loans and, in the case of Obligations
not subject to an Applicable Margin, at a rate per annum equal to the Reference
Rate plus 300 basis points; provided, however, that on and after the expiration
of any Interest Period applicable to any LIBOR Loan outstanding on the date of
occurrence of such Event of Default, the principal amount of such Loan shall,
during the continuation of such Event of Default, bear interest at a rate per
annum equal to the Reference Rate plus 300 basis points in excess of the
Applicable Margin then in effect for Reference Rate Loans.

2.9.4 Maximum Legal Rate. Notwithstanding any contrary provision of this
Agreement, if a court ultimately determines that one or more Loans violate
applicable usury law, then (a) Borrower shall not be required to pay to a Lender
interest on any Loan at a rate in excess of the maximum rate that may lawfully
be charged under applicable law; and (b) in the event that any Lender collects
interest or other monies deemed to constitute interest such Lender's collection
of such amounts has the effect of increasing the effective interest rate on any
Loan to a rate in excess of that permitted by applicable law, such excess
interest shall, at such Lender's option, be returned to Borrower or credited
against the principal balance of the Loans made by such Lender that are then
outstanding; provided, however, that if any usury law applies to one or more but
fewer than all Lenders, then the Lenders not affected by such usury law shall be
entitled to the full amount of interest payable by Borrower under the Loan
Documents even though other Lenders may receive or retain less due to such usury
law.

2.10 Fees.

2.10.1 Facility Fee. Borrower shall pay to Administrative Agent, for the account
of the Lenders (based on their respective Pro Rata Shares), a facility fee (the
"Facility Fee") computed based on the annual Facility Fee rate specified in the
definition of the term "Applicable Margin," multiplied by the daily weighted
average of the Maximum Commitment Amount, in each case measured quarterly and
payable quarterly in arrears on (a) each January 1, April 1, July 1, and
October 1, commencing July 1, 2004 (for the calendar quarter ending June 30,
2004, but with such initial payment of the Facility Fee pro rated from the
Closing Date) and (b) the Maturity Date (with such final payment of the Facility
Fee pro rated to the Maturity Date).

2.10.2 Letter of Credit Fees. Borrower shall pay to Administrative Agent, for
the account of the Lenders (based on their respective Pro Rata Shares), a letter
of credit fee (the "Letter of Credit Fee") for each issued and outstanding
Letter of Credit in an amount equal to the Applicable LIBOR Margin multiplied by
the face amount of such Letter of Credit. The Letter of Credit Fees shall be due
and payable quarterly in arrears on (a) each January 1, April 1, July 1, and
October 1, commencing July 1, 2004 (for the calendar quarter ending June 30,
2004, but with such initial payment of the Letter of Credit Fee pro rated from
the Closing Date) and (b) the Maturity Date (with such final payment of the
Letter of Credit Fee pro rated to the Maturity Date). Borrower shall also pay to
Administrative Agent, for the account of the L/C Issuer, at the time each Letter
of Credit is issued, a fronting fee (the "Fronting Fee") in an amount equal to
the greater of (i) twelve and one-half (12.5) basis points multiplied by the
face amount of the Letter of Credit, or (ii) $1,250. In addition, Borrower shall
pay directly to the L/C Issuer for its own account the other customary
administrative, issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

2.10.3 Other Fees. Borrower shall pay to Administrative Agent, for its own
account, for the account of the L/C Issuer or for the account of the Lenders, as
applicable, such other fees as are required by the letter agreement, dated
January 21, 2004 and accepted and agreed to by Borrower on January 23, 2004 (the
"Fee Letter") between Borrower and Administrative Agent.

2.11 Computation of Fees and Interest. All computations of interest for
Reference Rate Loans when the Reference Rate is determined by BankAmerica's
"prime rate" shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed. All other computations of interest and
fees under this Agreement shall be made on the basis of a 360-day year and
actual days elapsed, which results in more interest or fees being paid than if
computed on the basis of a 365-day year. Interest and fees shall accrue during
each period during which interest or such fees are computed from the first day
thereof to the last day thereof. Any change in the interest rate on a Loan
resulting from a change in the Reference Rate or the applicable reserve
requirement, deposit insurance assessment rate or other regulatory cost shall
become effective as of the opening of business on the day on which such change
in the Reference Rate or such reserve requirement, assessment rate or other
regulatory cost becomes effective. Each determination of an interest rate by
Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on Borrower and the Lenders in the absence of manifest
error.

2.12 Increase in Maximum Commitment Amount.

2.12.1 Request for Increase. Subject to the provisions of Section 2.6, on the
terms and subject to the conditions set forth in this Section 2.12, Borrower
may, at any time and from time to time prior to the Maturity Date, by written
notice to Administrative Agent, request an increase in the Maximum Commitment
Amount by (i) first permitting any Lender to increase its Commitment (and
accordingly increase the Maximum Commitment Amount by such amount), or
(ii) thereafter inviting any Eligible Assignee that has previously been approved
by Administrative Agent in writing to become a Lender under this Agreement and
to provide a commitment to lend hereunder (and accordingly increase the Maximum
Commitment Amount by such amount); provided, however, that in no event shall
such actions cause the Maximum Commitment Amount to increase above $225,000,000.

2.12.2 No Lender Consent Required. Each of the Lenders acknowledges and agrees
that, notwithstanding any contrary provision of Section 11.1, (i) its consent to
any such increase in the Maximum Commitment Amount shall not be required, and
(ii) Eligible Assignees may be added to this Agreement and any Lender may
increase its Commitment without the consent or agreement of the other Lenders
(provided, however, that no Lender's Commitment may be increased without such
Lender's consent), so long as Administrative Agent and Borrower have consented
in writing to such Eligible Assignee or the increase in the Commitment of any of
the Lenders, as applicable.

2.12.3 Administrative Agent Consent and Conditions to Increase. Administrative
Agent shall not unreasonably withhold its consent to Borrower's request for an
increase in the Maximum Commitment Amount under this Section 2.12 provided that
Borrower satisfies all of the following conditions precedent:

(a) No Default or Event of Default shall have occurred and remain uncured on the
Effective Date (as hereinafter defined), and Administrative Agent shall have
received a certificate to that effect signed by an officer of Borrower;

(b) any Eligible Assignee is acceptable to Administrative Agent in its
reasonable discretion;

(c) Borrower and each such Lender or Eligible Assignee shall have executed and
delivered to Administrative Agent supplemental signature pages to this
Agreement, in the form of Exhibit D-1 attached hereto in the case of a Lender,
or in the form of Exhibit D-2 hereto in the case of an Eligible Assignee (each,
a "Supplemental Signature Page");

(d) Borrower shall have paid to Administrative Agent, for the account of such
Lender or Eligible Assignee, Administrative Agent and the Arranger, as
applicable, a commitment fee and/or an arrangement fee in an amount reasonably
satisfactory to Administrative Agent and Borrower;

(e) Administrative Agent shall have sent written notice of each such request by
Borrower to the Lenders, together with notice of such Eligible Assignee's
Commitment or such Lender's increased Commitment, as the case may be, and the
effective date (the "Effective Date") of such increase in the Maximum Commitment
Amount as set forth on the Supplemental Signature Page; and

(f) all requirements of this Section 2.12 shall have been satisfied.

2.12.4 Rights of Eligible Assignees. Upon the Effective Date, and
notwithstanding any contrary provision of this Agreement (a) each such Eligible
Assignee shall become a party to this Agreement, and thereafter shall have all
of the rights and obligations of a Lender hereunder, (b) each such Eligible
Assignee or Lender shall simultaneously pay to Administrative Agent, for
distribution to the Lenders whose Pro Rata Shares of the combined Commitments of
all of the Lenders have decreased as a result of the new Commitment of such
Eligible Assignee or the increased Commitment of such Lender, an amount equal to
the product of such Eligible Assignee's Pro Rata Share (or the increase in such
Lender's Pro Rata Share), expressed as a decimal, multiplied by the aggregate
outstanding principal amount of the Loans on the date of determination, and
(c) each such Eligible Assignee or Lender shall thereafter be obligated to make
its Pro Rata Share of Borrowings to Borrower and shall be obligated to
participate in Letter of Credit risk participations and L/C Advances up to and
including the amount of such Eligible Assignee's or Lender's Pro Rata Share of
the increased Maximum Commitment Amount, on the terms and subject to the
conditions set forth in this Agreement.

2.12.5 Conditions of Increase in Maximum Commitments. Notwithstanding any
contrary provision of this Section 2.12, no increase in the Maximum Commitment
Amount will be permitted unless (a) all then outstanding Loans constitute
Reference Rate Loans, or (b) the Interest Periods for all outstanding LIBOR
Loans will expire (and any new Interest Periods for any such LIBOR Loans will
commence) concurrently with the date on which any increase in the Maximum
Commitment Amount becomes effective, or (c) Borrower pays to Administrative
Agent, for the account of Lenders, all costs arising under Section 3.4 as a
result of such increase in the Maximum Commitment Amount.

2.13 Payments by Borrower.

2.13.1 Timing of Payments. All payments (including prepayments) made by Borrower
on account of principal, interest, fees and other amounts required hereunder
shall be made without set-off or counterclaim. All such payments (other than
payments on Swing Loans, which shall be made to Administrative Agent for the
account of the Swing Line Lender) shall, except as otherwise expressly provided
herein, be made to Administrative Agent for the account of the Lenders at
Administrative Agent's Payment Office, in dollars and in immediately available
funds, no later than 11:00 a.m. San Francisco time on the date specified herein.
Any payment received by Administrative Agent later than 11:00 a.m. San Francisco
time shall be deemed to have been received on the immediately succeeding
Business Day and any applicable interest or fee shall continue to accrue.
Administrative Agent will promptly (and in any event, not later than two (2)
Business Days after Administrative Agent's actual receipt) distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received; provided, however, if and to the extent
Administrative Agent shall receive any such payment for the account of Lenders
on or before 11:00 a.m. San Francisco time on any Business Day and
Administrative Agent shall not have distributed to each Lender its Pro Rata
Share (or other applicable share as provided herein) on such Business Day, the
distribution to each Lender when made shall include interest at the Federal
Funds Rate for each day from the date of Administrative Agent's actual receipt
of such payment from Borrower until the date Administrative Agent distributes to
each Lender its Pro Rata Share (or other applicable share as provided herein).

2.13.2 Non-Business Days. Subject to the provisions set forth in the definition
of the term "Interest Period," whenever any payment hereunder is stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of interest or fees, as the case may be.

2.13.3 Payment May be Made by Administrative Agent. Unless Administrative Agent
receives notice from Borrower prior to the date on which any payment is due and
payable to the Lenders that Borrower will not make such payment in full as and
when required, Administrative Agent may assume that Borrower has made such
payment in full to Administrative Agent on such date in immediately available
funds and Administrative Agent may (but shall not be so required), in reliance
upon such assumption, distribute to each Lender on such date an amount equal to
the amount then due and payable to such Lender. If and to the extent Borrower
has not made such payment in full to Administrative Agent, each Lender shall
repay to Administrative Agent on demand the amount distributed to such Lender,
together with interest thereon at the Federal Funds Rate for each day from the
date such amount is distributed to such Lender until the date repaid.

2.13.4 Recovery of Payments. To the extent that Borrower makes a payment to
Administrative Agent or the Lenders, or Administrative Agent or any Lender
exercises the right of setoff, and such payment or the proceeds of such set-off
or any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including by any settlement) to be repaid
to a trustee, receiver, Borrower or any other Person, in connection with any
Insolvency Proceeding or otherwise, then (a) to the extent of such recovery the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such set-off had not occurred, and (b) each Lender severally agrees to pay to
Administrative Agent upon demand its Pro Rata Share of any amount so recovered
from or repaid by Administrative Agent.

2.14 Payments by the Lenders to Administrative Agent.

2.14.1 Administrative Agent May Make Borrowings Available. With respect to any
Borrowing, unless Administrative Agent receives notice from a Lender at least
one (1) Business Day prior to the date of such Borrowing, that such Lender will
not make available to Administrative Agent, for the account of Borrower, the
amount of that Lender's Pro Rata Share of the Borrowing as and when required
hereunder, Administrative Agent may assume that each Lender has made such amount
available to Administrative Agent in immediately available funds on the
Borrowing date and Administrative Agent may (but shall not be so required), in
reliance upon such assumption, make available to Borrower on such date a
corresponding amount. If and to the extent any Lender shall not have made its
full amount available to Administrative Agent in immediately available funds and
Administrative Agent in such circumstances has made available to Borrower such
amount, that Lender shall, on the Business Day following such Borrowing date,
make such amount available to Administrative Agent, together with interest at
the Federal Funds Rate for each day during such period. A notice of
Administrative Agent submitted to any Lender with respect to amounts owing under
this Section 2.14 shall be conclusive absent manifest error. If such amount is
so made available, such payment to Administrative Agent shall constitute such
Lender's Loan on the date of Borrowing for all purposes of this Agreement. If
such amount is not made available to Administrative Agent on the Business Day
following the Borrowing date, Administrative Agent will notify Borrower of such
failure to fund and, upon demand by Administrative Agent, Borrower shall pay
such amount to Administrative Agent for Administrative Agent's account, together
with interest thereon for each day elapsed since the date of such Borrowing, at
a rate per annum equal to the interest rate applicable at the time to the Loans
comprising such Borrowing.

2.14.2 Defaulting Lender's Failure. The failure of any Defaulting Lender to make
any Loan on any Borrowing date shall not relieve any other Lender of any
obligation hereunder to make a Loan on such borrowing date, but no Lender shall
be responsible for the failure of any other Lender to make the Loan to be made
by such other Lender on any Borrowing date.

2.15 Sharing of Payments, Etc. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Obligations owing to it any
payment (whether voluntary, involuntary, or otherwise) in excess of its ratable
share (or other share contemplated hereunder), such Lender shall immediately
(a) notify Administrative Agent of such fact, and (b) purchase from the other
Lenders such participations in the Loans made by them as shall be necessary to
cause such purchasing Lender to share the excess payment pro rata with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender, such purchase shall to that
extent be rescinded, and each other Lender shall repay to the purchasing Lender
the purchase price paid therefor, together with an amount equal to such paying
Lender's ratable share (according to the proportion of (i) the amount of such
paying Lender's required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. Borrower agrees
that any Lender so purchasing a participation from another Lender may, to the
fullest extent permitted by law, exercise all its rights of payment (other than
the right of set-off) with respect to such participation as fully as if such
Lender were the direct creditor of Borrower in the amount of such participation;
provided, however, that Borrower shall not be obligated to pay any amount more
than once as a result of such participation. Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.15 and will in each case notify
the Lenders following any such purchases or repayments.

2.16 Defaulting Lender.

2.16.1 Notice and Cure of Lender Default; Election Period; Electing Lenders.
Administrative Agent shall promptly notify (such notice being referred to as the
"Defaulting Lender Notice") Borrower and each non-Defaulting Lender if any
Lender is a Defaulting Lender. Each non-Defaulting Lender shall have the right,
but in no event or under any circumstance the obligation, to fund any amount
that a Defaulting Lender fails to fund (the "Defaulting Lender Amount"),
provided that, within twenty (20) days after the date of the Defaulting Lender
Notice (the "Election Period"), such non-Defaulting Lender or Lenders (each such
Lender, an "Electing Lender") irrevocably commit(s) by notice in writing (an
"Election Notice") to Administrative Agent, the other Lenders and Borrower to
fund the Defaulting Lender Amount. If Administrative Agent receives more than
one Election Notice within the Election Period, then the commitment to fund the
Defaulting Lender Amount shall be apportioned pro rata among the Electing
Lenders in the proportion that the amount of each such Electing Lender's
Commitment bears to the total Commitments of all Electing Lenders. If the
Defaulting Lender fails to pay the Defaulting Lender Amount within the Election
Period, (a) the Electing Lender or Lenders, as applicable, shall be
automatically obligated to fund the Defaulting Lender Amount (and Defaulting
Lender shall no longer be entitled to fund such Defaulting Lender Amount) within
three (3) Business Days after such notice to Administrative Agent, which
Defaulting Lender Amount shall be applied towards reimbursement to
Administrative Agent or payment to Borrower as applicable, and (b) Borrower may
enforce any rights it may have under this Agreement, at law or in equity,
against Defaulting Lender. Notwithstanding any contrary provision of this
Agreement, if Administrative Agent has funded the Defaulting Lender Amount,
Administrative Agent shall be entitled to reimbursement from the Electing
Lenders for its portion of the Defaulting Lender Amount.

2.16.2 Removal of Rights; Indemnity. Administrative Agent shall not be obligated
to transfer to a Defaulting Lender any payments made by or on behalf of Borrower
to Administrative Agent for the Defaulting Lender's benefit; nor shall a
Defaulting Lender be entitled to the sharing of any payments hereunder or under
any Note until all Defaulting Lender Amounts are paid in full. Administrative
Agent shall hold all such payments received or retained by it for the account of
such Defaulting Lender. Amounts payable to a Defaulting Lender shall be paid by
Administrative Agent to reimburse Administrative Agent and any Electing Lender
pro rata for all Defaulting Lender Amounts funded by such Persons. Solely for
the purposes of voting or consenting to matters with respect to the Loan
Documents, a Defaulting Lender shall be deemed not to be a "Lender" and such
Defaulting Lender's Commitment shall be deemed to be zero. A Defaulting Lender
shall have no right to participate in any discussions among and/or decisions by
Lenders hereunder and/or under the other Loan Documents. This Section shall
remain effective with respect to a Defaulting Lender until such time as the
Defaulting Lender shall no longer be in default of any of its obligations under
this Agreement by curing such default by payment of all Defaulting Lender
Amounts (a) within the Election Period, or (b) after the Election Period with
the consent of the non-Defaulting Lenders. Such Defaulting Lender nonetheless
shall be bound by any amendment to, or waiver of, any provision of, or any
action taken or omitted to be taken by Administrative Agent and/or the non-
Defaulting Lenders under, any Loan Document which is made subsequent to the
Defaulting Lender's becoming a Defaulting Lender and prior to such cure or
waiver. The operation of this Section or the Section above alone shall not be
construed to increase or otherwise affect the Commitment of any non-Defaulting
Lender, or to relieve or excuse the performance by Borrower of its duties and
obligations hereunder or under any of the other Loan Documents. Furthermore,
nothing contained in this Section shall release or in any way limit a Defaulting
Lender's obligations as a Lender hereunder and/or under any other of the Loan
Documents. Further, a Defaulting Lender shall indemnify and hold harmless
Administrative Agent and each of the non-Defaulting Lenders from any claim,
loss, or costs incurred by Administrative Agent and/or the non-Defaulting
Lenders as a result of a Defaulting Lender's failure to comply with the
requirements of this Agreement, including any and all additional losses,
damages, costs and expenses (including attorneys' fees) incurred by
Administrative Agent and any non-Defaulting Lender as a result of and/or in
connection with (i) a non-Defaulting Lender's acting as an Electing Lender,
(ii) any enforcement action brought by Administrative Agent against a Defaulting
Lender, and (iii) any action brought against Administrative Agent and/or
Lenders. The indemnification provided above shall survive any termination of
this Agreement.

2.16.3 Commitment Adjustments. In connection with the adjustment of the amounts
of the Commitments of the Defaulting Lender and Electing Lender(s) upon the
expiration of the Election Period described above, Borrower, Administrative
Agent and Lenders shall execute such modifications to the Loan Documents as
shall, in the reasonable judgment of Administrative Agent, be necessary or
desirable in connection with the adjustment of the amounts of Commitments in
accordance with the foregoing provisions of this Section. For the purpose of
voting or consenting to matters with respect to the Loan Documents such
modifications shall also reflect the removal of voting rights of the Defaulting
Lender and increase in voting rights of Electing Lenders to the extent an
Electing Lender has funded the Defaulting Lender Amount. In connection with such
adjustments, each Defaulting Lender shall execute and deliver an Assignment and
Assumption covering that Lender's Commitment and otherwise comply with
Section 11.6. If a Lender refuses to execute and deliver such Assignment and
Assumption or otherwise comply with Section 11.6, such Lender hereby appoints
Administrative Agent to do so on such Lender's behalf. Administrative Agent
shall distribute an amended schedule of Lenders, which shall thereafter be
incorporated into this Agreement, to reflect such adjustments. However, all such
Defaulting Lender Amounts funded by Administrative Agent or Electing Lenders
shall continue to be Defaulting Lender Amounts of the Defaulting Lender pursuant
to its obligations under this Agreement.

2.16.4 No Election. In the event that no Lender elects to commit to fund a
Defaulting Lender Amount within the applicable Election Period, Administrative
Agent shall, upon the expiration of such Election Period, so notify Borrower and
each Lender.

2.17 Increases and Decreases in Pro Rata Shares From Existing Agreement. Upon
Borrower's satisfaction of all of the conditions set forth in Section 5.1 of
this Agreement, each Lender whose Pro Rata Share of the combined Commitments of
all of the Lenders has increased, as evidenced by the difference for each Lender
between the Pro Rata Share reflected in the Existing Agreement and the Pro Rata
Share reflected in this Agreement, shall pay to Administrative Agent, for
distribution to the Lenders whose Pro Rata Shares of the combined Commitments of
all of the Lenders has decreased pursuant to this Agreement, an amount equal to
the product of the increase in such Lender's Pro Rata Share (expressed as a
decimal) multiplied by the aggregate outstanding principal amount of the Loans
on the date of determination.

3. TAXES, YIELD PROTECTION AND ILLEGALITY.

3.1 Taxes. If any payments to Administrative Agent under this Agreement are made
from outside the United States, Borrower will not deduct any foreign taxes from
any payments it makes to Administrative Agent. If any taxes (other than taxes on
a Lender's net income or gross receipts, or franchise or similar taxes payable
by a Lender) are at any time imposed on any payments under or in respect of this
Agreement or any instrument or agreement required hereunder, including payments
made pursuant to this Section 3.1, Borrower shall pay all such taxes and shall
also pay to Administrative Agent, for the account of the applicable Lender, at
the time interest is paid, all additional amounts which such Lender specifies as
necessary to preserve the yield, after payment of such taxes, that such Lender
would have received if such taxes had not been imposed.

3.2 Illegality.

(a) If any Lender determines that (i) the introduction of any Requirements of
Law, or any change in any Requirements of Law or in the interpretation or
administration thereof, has made it unlawful, or (ii) any central bank or other
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make LIBOR Loans, then, on notice thereof by such
Lender to Borrower and Administrative Agent, the obligation of such Lender to
make LIBOR Loans shall be suspended until such Lender shall have notified
Borrower and Administrative Agent that the circumstances giving rise to such
determination no longer exist.

(b) If any Lender determines that it is unlawful to maintain any LIBOR Loan,
Borrower shall, upon its receipt of notice of such fact and demand from such
Lender (with a copy to Administrative Agent), prepay in full all LIBOR Loans of
that Lender then outstanding, together with interest accrued thereon and any
amounts required to be paid in connection therewith pursuant to Section 3.4,
either on the last day of the Interest Period thereof, if such Lender may
lawfully continue to maintain such LIBOR Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such LIBOR Loans.

(c) Notwithstanding any contrary provision of Section 2.1, if Borrower is
required to prepay any LIBOR Loan immediately as provided in Section 3.2(b),
then concurrently with such prepayment Borrower shall borrow a Reference Rate
Loan from the affected Lender in the amount of such repayment.

(d) If the obligation of any Lender to make or maintain LIBOR Loans has been
terminated, Borrower may elect, by giving notice to such Lender through
Administrative Agent, that all Loans which would otherwise be made by such
Lender as LIBOR Loans shall instead be Reference Rate Loans.

(e) Before giving any notice to Administrative Agent or Borrower pursuant to
this Section 3.2, the affected Lender shall designate a different Lending Office
with respect to its LIBOR Loans if such designation would avoid the need for
giving such notice or making such demand and would not, in the judgment of such
Lender, be illegal or otherwise disadvantageous to such Lender.

3.3 Increased Costs and Reduction of Return.

(a) If any Lender determines that, due to either (i) the introduction of, or any
change (other than a change by way of imposition of, or increase in, reserve
requirements included in the LIBOR Reserve Percentage) in or in the
interpretation of, any law or regulation or (ii) the compliance by such Lender
(or its Lending Office) or any entity controlling such Lender with any guideline
or request from any central bank or other Governmental Authority (whether or not
having the force of law), there shall be any increase in the cost to such Lender
of agreeing to make or making, funding or maintaining any LIBOR Loans, or
issuing or participating in Letters of Credit, or a reduction in the amount
received or receivable by such Lender in connection with any of the foregoing,
then Borrower shall be liable for, and shall from time to time, upon demand
therefor by such Lender with a copy to Administrative Agent, pay to
Administrative Agent for the account of such Lender such additional amounts as
are sufficient to compensate such Lender for such increased costs.

(b) If any Lender determines that (i) the introduction of any Capital Adequacy
Regulation, (ii) any change in any Capital Adequacy Regulation, (iii) any change
in the interpretation or administration of any Capital Adequacy Regulation by
any central bank or other Governmental Authority charged with the interpretation
or administration thereof, or (iv) compliance by such Lender (or its Lending
Office), or any corporation controlling such Lender, with any Capital Adequacy
Regulation affects or would affect the amount of capital that such Lender or any
corporation controlling such Lender is required or expected to maintain, and
such Lender (taking into consideration such Lender's or such corporation's
policies with respect to capital adequacy and such Lender's desired return on
capital) determines that the amount of such capital is increased as a
consequence of any of its loans, credits or obligations under this Agreement,
then, upon sixty (60) days' notice from such Lender to Borrower through
Administrative Agent, Borrower shall immediately pay to Administrative Agent,
for the account of such Lender, from time to time as specified by such Lender,
additional amounts sufficient to compensate such Lender for such increase.

3.4 Funding Losses. Borrower agrees to pay to Administrative Agent, from time to
time, for the account of the Lenders, any amount that would be necessary to
reimburse the Lenders for, and to hold the Lenders harmless from, any loss or
expense which the Lenders may reasonably sustain or incur as a consequence of:

(a) the failure of Borrower to make any required payment or prepayment of
principal of any LIBOR Loan (including payments made after any acceleration
thereof);

(b) the failure of Borrower to borrow, continue or convert a Loan after Borrower
has given a Notice of Borrowing or Conversion/Continuation;

(c) the failure of Borrower to make any prepayment after Borrower has given a
notice in accordance with Section 2.7.1;

(d) the prepayment (including pursuant to Section 2.7.2) of a LIBOR Loan on a
day which is not the last day of the Interest Period with respect thereto;

(e) the conversion pursuant to Section 2.5 of any LIBOR Loan to a Reference Rate
Loan on a day that is not the last day of the respective Interest Period;

including any such loss or expense arising from the liquidation or reemployment
of funds obtained to maintain the LIBOR Loans hereunder or from fees payable to
terminate the deposits from which such funds were obtained. Solely for purposes
of calculating amounts payable by Borrower to Administrative Agent, for the
account of Lenders, under this Section 3.4, each LIBOR Loan (and each related
reserve, special deposit or similar requirement) shall be conclusively deemed to
have been funded at the rate of interest used to determine such LIBOR Loan by a
matching deposit or other borrowing in the applicable offshore dollar interbank
market for a comparable amount and for a comparable period, whether or not such
LIBOR Loan is in fact so funded.

3.5 Inability to Determine Rates. If any Lender determines that for any reason
adequate and reasonable means do not exist for ascertaining the LIBOR Rate for
any requested Interest Period with respect to a proposed LIBOR Loan or that the
LIBOR Rate applicable pursuant to Section 2.9.1 for any requested Interest
Period with respect to a proposed LIBOR Loan does not adequately and fairly
reflect the cost to such Lender of funding such Loan, such Lender will forthwith
give notice of such determination to Borrower through Administrative Agent.
Thereafter, the obligation of such Lender to make or maintain LIBOR Loans
hereunder shall be suspended until such Lender revokes such notice in writing.
Upon receipt of such notice, Borrower may revoke any Notice of Borrowing or
Conversion/Continuation then submitted by it. If Borrower does not revoke such
notice, the affected Lender shall make, convert or continue the Loans, as
proposed by Borrower, in the amount specified in the applicable notice submitted
by Borrower, but such Loans shall be made, converted or continued as Reference
Rate Loans instead of LIBOR Loans.

3.6 Certificate of Lender. Any Lender, if claiming reimbursement or compensation
pursuant to this Article 3, shall deliver to Borrower through Administrative
Agent a certificate setting forth in reasonable detail the amount payable to
such Lender hereunder, and such certificate shall be conclusive and binding on
Borrower in the absence of manifest error.

3.7 Survival. The agreements and obligations of Borrower in this Article 3 shall
survive the payment and performance of all other Obligations for a period of
four (4) years after the Maturity Date.

4. UNENCUMBERED ASSET POOL.

4.1 Additions of Property to the Unencumbered Asset Pool.

(a) In addition to the real property described in Exhibit A attached hereto,
Borrower may from time to time request that Administrative Agent add a new
property (a "Nominated Property") to the Unencumbered Asset Pool. To become an
Unencumbered Asset Pool Property, a Nominated Property must satisfy each of the
following conditions:

(1) Borrower or a Permitted Affiliate shall hold fee simple title to such
Nominated Property (except in the case of Bristol Commons, in which case
Borrower shall own a 99% interest in such property);

(2) Such Nominated Property is operated as residential apartments, with no more
than fifteen percent (15%) of gross revenue generated by retail tenants;

(3) Such Nominated Property shall have minimum occupancy of eighty percent
(80%), and if admitted to the Unencumbered Asset Pool, would not cause the
aggregate occupancy of the Unencumbered Asset Pool Properties to be less than
ninety percent (90%);

(4) Administrative Agent shall have received a copy of a Phase I environmental
site assessment for such Nominated Property, in form and substance reasonably
acceptable to Administrative Agent and prepared within one (1) year of its
delivery, and such environmental site assessment (i) shall not disclose the
presence of any material toxic or Hazardous Substances on the Nominated Property
(other than asbestos or asbestos containing materials ("ACM") or Hazardous
Substances used for cleaning, pool and other chemicals typically located on
residential properties that are otherwise consistent with all applicable laws);
and (ii) if such environmental site assessment discloses the presence of
asbestos or ACM on the Nominated Property, all such asbestos or ACM shall be in
a condition reasonably acceptable to Administrative Agent, shall be subject to
an O&M Plan reasonably acceptable to Administrative Agent, and Borrower or a
Permitted Affiliate, as applicable, shall be performing its obligations under
such O&M Plan in a manner reasonably acceptable to Administrative Agent;

(5) Such Nominated Property shall be free of all liens, encumbrances and
negative pledges, except for the following permitted liens ("Permitted Liens"):
(i) liens for taxes, assessments or governmental charges or levies to the extent
that Borrower or a Permitted Affiliate is not yet required to pay the amount
secured thereby; and (ii) liens imposed by law, such as carrier's,
warehouseman's, mechanic's, materialman's and other similar liens, arising in
the ordinary course of business in respect of obligations that are not overdue
or are being actively contested in good faith by appropriate proceedings and in
compliance with Section 6.14(c) hereof, as long as Borrower or a Permitted
Affiliate, as applicable, has established and maintained adequate reserves for
the payment of the same and, by reason of nonpayment, no property of Borrower or
a Permitted Affiliate, as applicable, is in danger of being lost or forfeited;
and (iii) easements; covenants, conditions and restrictions; reciprocal easement
and access agreements and similar agreements relating to ownership and
operation.

Nominated Properties that satisfy all of the foregoing conditions, subject to
Section 4.2, will automatically become Unencumbered Asset Pool Properties so
long as Guarantor has a BBB-/Baa3 or better credit rating from any Rating Agency
at the time such conditions are satisfied. If Guarantor's credit rating is less
than BBB-/Baa3, Nominated Properties will become Unencumbered Asset Pool
Properties at the sole and absolute discretion of the Required Lenders.

(b) Borrower may from time to time elect to remove an Unencumbered Asset Pool
Property from the Unencumbered Asset Pool. Borrower shall make such an election
by giving Administrative Agent notice in writing, setting forth the identity of
the Unencumbered Asset Pool Property and the requested date of removal no less
than thirty (30) days before the requested date of removal. With such notice,
Borrower shall also deliver a compliance certificate substantially similar to
the form of Exhibit E (a "Compliance Certificate") signed and certified by an
authorized financial officer of Borrower (i) setting forth the information and
computations (in sufficient detail) to determine the Unencumbered Asset Pool
Value after such removal and to establish that Borrower will be in compliance
with all financial covenants set forth in this Agreement following such removal,
(ii) stating specifically that the aggregate Outstanding Amount of Loans plus
the Outstanding Amount of L/C Obligations after such removal will be less than
or equal to the Availability, and (iii) setting forth whether there exists or to
the best of Borrower's knowledge as of the date of such removal there will
exist, any Default or Event of Default and, if any such Default or Event of
Default exists, specifying the nature thereof and the action Borrower is taking
and proposes to take with respect thereto. At the time of any such removal,
Borrower shall pay Administrative Agent all reasonable attorneys' fees
(including fees for in-house counsel) incurred by Administrative Agent in
connection with removing the property from the Unencumbered Asset Pool and shall
make any payments to continue compliance with the terms of this Agreement,
including those relating to the requirement that the aggregate Outstanding
Amount of Loans plus the Outstanding Amount of L/C Obligations not exceed the
Availability, necessary as a result of the requested removal. Borrower may not
remove the Unencumbered Asset Pool Property until it has complied with the terms
of this Section 4.1(b).

(c) Administrative Agent may, at its option, remove any property from the
Unencumbered Asset Pool if it determines in its reasonable discretion that the
property no longer satisfies all of the conditions set forth in Section 4.1(a),
provided that Administrative Agent first gives Borrower written notice that the
property no longer meets the conditions for being an Unencumbered Asset Pool
Property set forth in Section 4.1(a), together with the reason or reasons why it
does not, and gives Borrower thirty (30) days after receipt of such notice to
cure the defect. At the time of any such removal, Borrower shall pay
Administrative Agent all reasonable attorneys' fees (including fees for in-house
counsel) incurred by Administrative Agent in connection with removing the
property from the Unencumbered Asset Pool, and shall make any payments to
continue compliance with the terms of this Agreement, including but not limited
to those relating to the requirement that the that the aggregate Outstanding
Amount of Loans plus the Outstanding Amount of L/C Obligations not exceed the
Availability, necessary as a result of such removal. If the Unencumbered Asset
Pool as a whole fails to meet any of the conditions set forth in Section 4.1(a),
and any one of two or more properties might be removed to maintain compliance of
the Unencumbered Asset Pool as a whole with the conditions set forth in
Section 4.1(a), then Borrower shall select the property or properties to be
removed, provided that if it does not do so within ten (10) days of written
request to do so from Administrative Agent, then Administrative Agent may in its
sole discretion select the property or properties to remove and so remove them.
Notwithstanding the foregoing, the properties commonly known as Marina Cove and
Marina City Club shall not cease to be an Unencumbered Asset Pool Property
solely because that property has been acquired by ground lease and not by fee
simple.

4.2 Delivery of Information. In connection with each request to add a Nominated
Property to the Unencumbered Asset Pool, Borrower will submit to Administrative
Agent all of the following information and documentation:

(a) A current Phase I environmental site assessment for such Nominated Property
addressed to Borrower or a Permitted Affiliate, as applicable; provided,
however, that Borrower shall not be required to resubmit a Phase I environmental
site assessment to Administrative Agent for any Unencumbered Asset Pool Property
listed on Exhibit A attached hereto;

(b) A title insurance policy insuring Borrower's or a Permitted Affiliate's fee
title to such Nominated Property free of any Liens, except for Permitted Liens,
and a current title report with respect to such Nominated Property; provided,
however, Borrower shall not be required to resubmit a title insurance policy to
Administrative Agent for any Unencumbered Asset Pool Property listed on
Exhibit A attached hereto;

(c) A current rent roll and leasing status report for such Nominated Property;

(d) An operating statement for such Nominated Property (which shall include a
detailed analysis of the net operating income generated from such property,
including gross rental receipts, detailed operating expenses, capital
expenditures and other relevant information) for the four (4) most recent
consecutive calendar quarters for which Borrower has operating information (or,
if operating information for fewer than four (4) consecutive calendar quarters
is available to Borrower, an operating statement for such Nominated Property for
the number of the most recent consecutive calendar quarters for which Borrower
has operating information);

(e) if such Nominated Property is owned by a Permitted Affiliate, a Payment
Guaranty, executed by such Permitted Affiliate, together with all of the items
described in Sections 5.1.1(b), (c), (d), (e) and (f) with respect to such
Permitted Affiliate; and

(f) any other information, documentation or other items relating to the
Nominated Property that Administrative Agent may require in its sole discretion.

Notwithstanding any thing to the contrary contained herein, no property owned by
any subsidiary of Borrower of Guarantor shall be counted as an Unencumbered
Asset Pool Property unless such property is nominated as a Nominated Property
pursuant to Section 4.1 and Section 4.2 and the subsidiary becomes a "Permitted
Affiliate" hereunder by executing the Payment Guaranty and delivering the other
documents described in Section 4.2(e) hereof.

5. CONDITIONS TO DISBURSEMENTS.

5.1 Conditions to Initial Loans. The obligation of the Lenders to make the
initial Loan after the Closing Date is subject to the satisfaction of all of the
following conditions precedent:

5.1.1 Deliveries to Administrative Agent. Administrative Agent shall have
received each of the following items, in form and substance satisfactory to
Administrative Agent:

(a) Loan Documents. This Agreement, each Note (including the Swing Line Note),
the Guaranty, each Payment Guaranty issued by each Permitted Affiliate listed on
Schedule 1.4, and each other document Administrative Agent may reasonably
require, executed and acknowledged as appropriate;

(b) Authorizations. Evidence that the execution, delivery and performance by
Borrower, Guarantor and each Permitted Affiliate, as the case may be, of this
Agreement and the other Loan Documents have been duly authorized, executed and
delivered by Responsible Officers of Borrower, Guarantor and each Permitted
Affiliate, including, without limitation, authorizing resolutions and incumbency
certificates for such Responsible Officers;

(c) Governing Documents. Copies of Borrower's current partnership agreement and
certificate of limited partnership and any amendments and modifications thereto,
and Guarantor's articles of incorporation and any amendments and modifications
thereto, and each Permitted Affiliate's organizational or formation documents;

(d) Good Standing. If required by Administrative Agent, Certificates of Good
Standing for Borrower, Guarantor and each Permitted Affiliate from their
respective states of organization and from any other state in which Borrower,
Guarantor and each Permitted Affiliate is required to qualify to conduct its
business;

(e) Legal Opinions. A written opinion of Borrower's legal counsel and a written
opinion of Guarantor's and each Permitted Affiliate's legal counsel, each
covering such matters as Administrative Agent may reasonably require. The legal
counsel and the terms of the opinion must be reasonably acceptable to
Administrative Agent;

(f) Insurance. If required by Administrative Agent, evidence of any insurance
coverage required by Section 6.1.3 of this Agreement;

(g) Certificate Regarding No Default or Material Adverse Change. A certificate
of Borrower's Responsible Officer, dated the Closing Date, certifying that (i)
the representations and warranties contained in Article 7 are true and correct
on and as of such date, as though made on and as of such date; (ii) the
calculation of the Availability as of the Closing Date is true and correct on
and as of such date; (iii) no Default or Event of Defaults exists or would
result from the extensions of credit advanced on the Closing Date; and (iv) no
material adverse change in the business, assets, operations, condition
(financial or otherwise) or prospects of Borrower, Guarantor or any of their
subsidiaries or Affiliates has occurred since December 31, 2003, and Guarantor's
senior unsecured debt rating has not changed since June 30, 2003;

(h) Other Items. Any other items that Administrative Agent reasonably requires.

5.1.2 Payment of Fees. Borrower shall have paid to Administrative Agent, for its
own account or for the account of the Lenders, as applicable, the fees set forth
in the Fee Letter that are due on or before the Closing Date.

5.1.3 Payment of Expenses. Payment of the expenses of preparing this Agreement
and the other Loan Documents, including reasonable attorneys' fees and costs,
the review of any Phase I environmental site assessments, and any and all other
fees due from Borrower to Administrative Agent.

5.2 Conditions of Each Borrowing or Issuance of Letter of Credit. The obligation
of the Lenders to make any Loan (including the initial Loan) or of BankAmerica
to issue any Letter of Credit is subject to the satisfaction of all of the
following conditions precedent on the relevant borrowing date:

(a) Administrative Agent shall have received a Notice of Borrowing or
Conversion/Continuation requesting an extension of credit;

(b) The requested extension of credit shall not cause the aggregate outstanding
principal amount of the Loans to exceed the Availability at such time and, if
the request is for a Swing Loan, shall not cause the aggregate outstanding
principal amount of Swing Loans to exceed the Swing Line Availability at such
time;

(c) Administrative Agent shall have received a Compliance Certificate from
Borrower in the form of Exhibit E and described in Section 6.3(h) representing,
among other things, that the requested extension of credit shall not cause the
aggregate Outstanding Amount of Loans and Outstanding Amount of L/C Obligations
to exceed the Availability at such time or the Swing Line Availability at such
time, as the case may be, and that Borrower and Guarantor, and any subsidiaries
or affiliates whose financial results are consolidated with those of Borrower
and Guarantor for reporting purposes, are in compliance with all other material
covenants and financial covenants that each has made in this Agreement;

(d) The representations and warranties of Borrower set forth in Article 7 of
this Agreement shall be true and correct in all material respects on and as of
the date of such Borrowing with the same force and effect as if made on and as
of such date;

(e) No Default or Event of Default shall exist or result from such Borrowing;

(f) Administrative Agent shall have received from Borrower a pro forma
calculation of Availability and of each of the financial covenants set forth in
Sections 6.9, 6.10, 6.11 and 6.12; and

(g) If Borrower has requested issuance of a Letter of Credit, Administrative
Agent shall have received a Letter of Credit Application signed by the account
party (and Borrower, if Borrower is not the account party), and the Fronting Fee
for such Letter of Credit described in Section 2.10.2.

6. COVENANTS OF BORROWER. Borrower promises to keep each of the following
covenants:

6.1 Specific Affirmative Covenants.

6.1.1 Compliance with Law. Guarantor shall comply with all existing and future
laws , regulations, orders and requirements of, and all agreements with and
commitments to, all Governmental Authorities having jurisdiction over Guarantor
or Guarantor's business. Notwithstanding any contrary provision in this Section,
Guarantor shall have a right to contest all existing and future Requirements of
Law before complying therewith. Borrower and each Permitted Affiliate, as
applicable, shall comply with all existing and future laws (including
Environmental Laws), regulations, orders, building restrictions and requirements
of, and all agreements with and commitments to, all Governmental Authorities
having jurisdiction over Borrower or Borrower's business or such Permitted
Affiliate or such Permitted Affiliate's business, as applicable, including those
pertaining to the construction, sale, leasing or financing of any Unencumbered
Asset Pool Property or the environmental condition of any Unencumbered Asset
Pool Property, and with all recorded covenants and restrictions affecting any
Unencumbered Asset Pool Property (all collectively, the "Requirements").
Notwithstanding any contrary provision in this Section, (i) Borrower and each
applicable Permitted Affiliate shall have a right to contest all existing and
future Requirements of Law (other than those relating to Environmental Laws)
before complying therewith, and (ii) Borrower and each Permitted Affiliate shall
have a right to contest all existing and future Requirements relating to
Environmental Laws for one year, before complying therewith, provide that no
Unencumbered Asset Pool Property is in danger of being lost or forfeited.

6.1.2 Site Visits. Borrower, each Permitted Affiliate and Guarantor shall allow
Administrative Agent and Lenders access to each Unencumbered Asset Pool Property
at any reasonable time upon reasonable written notice by Administrative Agent to
Borrower (a) for the purpose of inspecting the Unencumbered Asset Pool Property,
and (b) upon reasonable belief by Administrative Agent or Lenders of the
existence of a matter that should be investigated, for the purpose of taking
soil or groundwater samples and conducting tests, among other things, to
investigate for the presence of Hazardous Substances. Borrower, each Permitted
Affiliate and Guarantor shall also allow Administrative Agent to examine, copy
and audit its and their books and records. Neither Administrative Agent nor any
Lender is under any duty to visit or observe any Unencumbered Asset Pool
Property, and Administrative Agent is under no duty to examine any books or
records. Any site visit, observation or examination by Administrative Agent or
any Lender shall be solely for the purpose of protecting Administrative Agent's
and such Lender's interests and preserving Administrative Agent's rights under
the Loan Documents. Neither Administrative Agent nor any Lender owes a duty of
care to protect Borrower, any Permitted Affiliate, Guarantor or any other Person
against, or to inform Borrower, Guarantor , any Permitted Affiliate, Guarantor,
or any other Person of, any adverse condition affecting any Unencumbered Asset
Pool Property, including any defects in the design or construction of any
improvements located on an Unencumbered Asset Pool Property or the presence of
any Hazardous Substances on an Unencumbered Asset Pool Property.

6.1.3 Insurance. Borrower and each Permitted Affiliate, as applicable, shall
maintain the following insurance:

(a) Special Form property damage insurance in non-reporting form on each of its
Unencumbered Asset Pool Properties, with a policy limit in an amount not less
than the full insurable value of the improvements located on such property on a
replacement cost basis, including tenant improvements, if any, with a deductible
amount, if any, reasonably satisfactory to Administrative Agent, which insurance
shall cover such risks as are ordinarily insured against by similar businesses.
The policy shall include a business interruption (or rent loss, if more
appropriate) endorsement in the amount of six months' principal and interest
payments, taxes and insurance premiums, and any other endorsements reasonably
required by Administrative Agent. Notwithstanding the foregoing, earthquake
insurance with respect to any Unencumbered Asset Pool Property shall not be
required unless (i) institutional lenders generally require earthquake insurance
for similar types of multifamily real property in the geographic location where
such Unencumbered Asset Pool Property is located, and (ii) such insurance is
generally available at commercially reasonable rates.

(b) Comprehensive General Liability coverage with such limits as Administrative
Agent may reasonably require. This policy shall name Administrative Agent as an
additional insured. Coverage shall be written on an occurrence basis, not claims
made, and shall cover liability for personal injury, death, bodily injury and
damage to property, products and completed operations.

(c) Workers' compensation insurance for all employees of Borrower and each
subsidiary in such amount as is required by law and including employer's
liability insurance, if required by Administrative Agent.

All policies of insurance required by Administrative Agent must be issued by
companies reasonably approved by Administrative Agent and otherwise be
reasonably acceptable to Administrative Agent as to amount, forms, risk
coverages and deductibles. In addition, each policy (except workers'
compensation) must provide Administrative Agent at least thirty (30) days' prior
notice of cancellation, non-renewal or modification. If Borrower or a Permitted
Affiliate, as applicable, fails to keep any such coverage in effect while any
Commitment is outstanding, Administrative Agent may procure the coverage at
Borrower's expense. Borrower shall reimburse Administrative Agent, on demand,
for all premiums advanced by Administrative Agent or Lenders, which advances
shall be considered to be additional loans to Borrower hereunder at the Default
Rate applicable to Reference Rate Loans. Neither Administrative Agent nor any
Lender shall, because of accepting, reasonably disapproving, approving or
obtaining insurance, incur any liability for (i) the existence, nonexistence,
form or legal sufficiency thereof, (ii) the solvency of any insurer, or (iii)
the payment of losses.

6.1.4 Preservation of Rights. Borrower or the applicable Permitted Affiliate
shall obtain and preserve all rights, privileges and franchises necessary or
desirable for the operation of each Unencumbered Asset Pool Property owned by
Borrower or such Permitted Affiliate. Borrower, Guarantor and each Permitted
Affiliate shall also obtain and preserve all rights, privileges and franchises
necessary or desirable for the conduct of Borrower's, Guarantor's and such
Permitted Affiliate's business. Either Borrower or the applicable Permitted
Affiliate shall maintain any Unencumbered Asset Pool Property owned by it in
good condition. Either Borrower or the applicable Permitted Affiliate shall, at
Borrower's or such Permitted Affiliates sole cost and expense, follow all
recommendations in any asbestos survey conducted by an expert selected by
Borrower or such Permitted Affiliate and approved by Administrative Agent with
respect to any Unencumbered Asset Pool Property owned by Borrower or such
Permitted Affiliate regarding safety conditions for, and maintenance of, any
asbestos containing materials, including any recommendation to institute an O&M
Plan.

6.1.5 Taxes. Borrower, Guarantor and each Permitted Affiliate shall make timely
payments of all local, state and federal taxes; provided, however, that none of
Borrower, Guarantor or any Permitted Affiliate need pay any such taxes (a) that
it is contesting in good faith and by appropriate proceedings that were promptly
commenced and are being diligently pursued, and (b) for which Borrower ,
Guarantor or such Permitted Affiliate, as applicable, has created an appropriate
reserve or other provision as required by GAAP, and no material property of
Borrower, Guarantor or such Permitted Affiliate is in imminent danger of being
lost or forfeited.

6.2 Payment of Expenses.

(a) Borrower shall pay or reimburse Administrative Agent, within fifteen (15)
days after demand, for (i) the costs of IntraLinks incurred in connection with
the closing of the transactions contemplated by the Loan Documents; and (ii) all
reasonable costs and expenses, including all legal, audit and review fees and
expenses (including the allocated cost of such services by Administrative
Agent's employees) incurred by Administrative Agent in connection with the
preparation, administration (including the cost of any documentation fees, but
excluding other costs and expenses of ordinary collection and servicing
administration while the Loans are not in default), and execution of any Loan
Document and any amendment, supplement, waiver or modification and any other
documents prepared in connection herewith or therewith (whether or not the
particular Loan, transaction or document is consummated). Such costs and
expenses shall include fees for due diligence and environmental services
(including only those services performed by Administrative Agent or Lender
employees and the cost of those services that Administrative Agent or any Lender
incurs because it believes that such services are required), legal fees and
expenses of counsel, counsel's travel expenses associated with any syndication,
lender meetings or other conferences and any other reasonable fees and costs for
services, regardless of whether such services are furnished by Administrative
Agent's or any Lender's employees or by independent contractors.

(b) Borrower shall pay or reimburse Administrative Agent for the benefit of each
Lender within fifteen (15) days after demand for all costs and expenses,
including all legal, audit and review fees and expenses (including the allocated
cost of such services by Administrative Agent's employees) incurred by
Administrative Agent in connection with the enforcement or preservation of any
rights or remedies under any Loan Document with respect to a Default or an Event
of Default (including any "workout" or restructuring of the Loans, and any
bankruptcy, insolvency or other similar proceeding, judicial proceeding or
arbitration).

Borrower acknowledges that none of the fees described in Section 2.10 include
amounts payable by Borrower under this Section 6.2. All such sums incurred by
Administrative Agent or any Lender and not immediately reimbursed by Borrower
within fifteen (15) days of written notice by Administrative Agent shall be
considered an additional loan to Borrower hereunder at the Default Rate
applicable to Reference Rate Loans. The agreements in this Section shall survive
the termination of the Commitments and repayment of all other Obligations.

6.3 Financial and Other Information; Certification. Borrower shall provide to
Administrative Agent the following financial information and statements for
Guarantor and its consolidated subsidiaries prepared on a consolidated basis:

(a) Within ninety (90) days after each fiscal year end, the annual audited
consolidated financial statements of Borrower and Guarantor prepared in
accordance with GAAP, and accompanied by the opinion of KPMG Peat Marwick or
another nationally recognized Certified Public Accountant stating that such
consolidated financial statements present fairly the financial positions of
Guarantor and Borrower for the periods indicated in conformity with GAAP applied
on a basis consistent with prior years and are not subject to any "going
concern" or like qualification or exception or any qualification or exception as
to the scope of such audit.

(b) Within forty-five (45) days after the end of each fiscal quarter, quarterly
unaudited financial statements of Borrower and Guarantor, including cash flow
statements, certified by a Responsible Officer of Borrower, and (to the extent
appropriate), be prepared on a consolidated basis according to GAAP.

(c) Within one hundred twenty (120) days of Guarantor's fiscal year end,
Guarantor's annual report, certified by an appropriate Responsible Officer as
being complete and correct in all material respects.

(d) If requested by Administrative Agent, copies of Borrower's and Guarantor's
federal income tax return (with all schedule K-1's attached), within fifteen
(15) days of filing, and, if requested by Administrative Agent, copies of any
extensions of the filing date, certified by an appropriate Responsible Officer
as being complete and correct in all material respects.

(e) Within forty-five (45) days after the end of each calendar quarter, an
operating statement and rent roll for each Unencumbered Asset Pool Property in
form and substance reasonably satisfactory to Administrative Agent;

(f) Copies of Guarantor's Form 10-K Annual Report within ninety (90) days of its
fiscal year end.

(g) Copies of Guarantor's Form 10-Q Quarterly Report within forty-five (45) days
after the end of each calendar quarter except fiscal year end and copies of all
statements, reports and notices sent or made available generally by Borrower or
Guarantor to their respective security holders at the time they are so sent or
made available, any financial statements contained therein to be certified by
the chief financial officer of Borrower, and (to the extent appropriate) to be
prepared on a consolidated basis according to GAAP and to include Borrower and
Guarantor.

(h) At the time of each advance, each extension of credit, and each issuance of
a Letter of Credit hereunder, a Compliance Certificate of Borrower in the form
of Exhibit E signed and certified by an authorized financial officer of Borrower
(i) stating specifically that the Outstanding Amount of Loans plus the
Outstanding Amount of L/C Obligations is less than or equal to the Availability,
and (ii) setting forth whether there exists as of the date of the certificate,
any Default or Event of Default under this Agreement and, if any such Default or
Event of Default exists, specifying the nature thereof and the action Borrower
is taking and proposes to take with respect thereto.

(i) Within sixty (60) days of the end of each calendar quarter and in addition
within ninety (90) days of the end of each calendar year, a Compliance
Certificate of Borrower in the form of Exhibit E signed and certified by an
authorized financial officer of Borrower (i) setting forth the information and
computations (in sufficient detail) to determine the Gross Asset Value, the
Total Liabilities, the Unsecured Debt, the Unencumbered Asset Pool Value, the
EBITDA, the Fixed Charges and the Tangible Net Worth and to establish that
Borrower is in compliance with all financial covenants set forth in this
Agreement at the end of the period covered by the financial statements then
being furnished, (ii) stating specifically that the Outstanding Amount of Loans
plus the Outstanding Amount of L/C Obligations is less than or equal to the
Availability, and (iii) setting forth whether there existed as of the date of
the most recent financial statements of Guarantor and its consolidated
subsidiaries and whether there exists as of the date of the certificate, any
Default or Event of Default under this Agreement and, if any such Default or
Event of Default exists, specifying the nature thereof and the action Borrower
is taking and proposes to take with respect thereto.

(j) Within thirty (30) days after the end of fiscal year, Borrower's and
Guarantor's one-year calendar budget (showing month-by- month projections).

(k) Within ninety (90) days after the end of each fiscal year, an annual
business plan for Borrower and Guarantor in form and content reasonably
acceptable to Administrative Agent.

(l) Any other financial or other information concerning Borrower's, any
Permitted Affiliate's or Guarantor's affairs and properties as Administrative
Agent may reasonably request, to be furnished promptly upon such request.

Documents required to be delivered pursuant to Section 6.3(f) or (g) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which Borrower posts such documents, or
provides a link thereto on Borrower's website on the Internet at its website
address; or (ii) on which such documents are posted on Borrower's behalf on an
Internet or intranet website, if any, to which each Lender and Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by Administrative Agent); provided that: (A) upon request by
Administrative Agent, Borrower shall deliver paper copies of such documents to
Administrative Agent until a written request to cease delivering paper copies is
given by Administrative Agent, and (B) Borrower shall notify (which may be by
facsimile or electronic mail) Administrative Agent of the posting of any such
documents and provide to Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. Notwithstanding the foregoing in
every instance Borrower shall be required to provide paper copies of the
certificates Sections 6.3(h) and (i), Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and each Lender shall be solely responsible for maintaining
its copies of such documents.

6.4 Notices. Borrower shall promptly notify Administrative Agent in writing of
any knowledge that any officer of Borrower, any Permitted Affiliate or Guarantor
has of:

(a) any litigation affecting Borrower, any Permitted Affiliate, Guarantor, any
Unencumbered Asset Pool Property, and/or any subsidiary or affiliate of Borrower
or Guarantor that directly owns any Unencumbered Asset Pool Property or any
development property or whose financial results are consolidated with those of
Borrower or Guarantor for reporting purposes, in each case where the aggregate
amount at risk or at issue (including litigation costs and attorneys' fees and
expenses, but excluding claims which, in Administrative Agent's reasonable
judgment, are expected to be covered by insurance) exceeds: (1) in the case of
litigation affecting an Unencumbered Asset Pool Property, an aggregate amount of
$5,000,000, or (2) in the case of litigation affecting Borrower, Guarantor, any
Permitted Affiliate or any such subsidiary or affiliate of Borrower or
Guarantor, an aggregate amount of $25,000,000;

(b) any notice that any property or Borrower's, any Permitted Affiliate's or
Guarantor's business fails in any material respect to comply with any applicable
law (including any Environmental Law), regulation or court order, where the
failure to comply could have a material adverse effect on Borrower, such
Permitted Affiliate or Guarantor;

(c) any material adverse change in the physical condition of any Unencumbered
Asset Pool Property or Borrower's, any Permitted Affiliate's or Guarantor's
financial condition or operations, or any other circumstance that materially
adversely affects Borrower's or a Permitted Affiliate's intended use of any
Unencumbered Asset Pool Property or Borrower's ability to repay the Loan;

(d) any Default or Event of Default, and any failure to comply with this
Agreement or any other Loan Document or any other material agreement to which
Borrower, Guarantor or any Permitted Affiliate is a party, where such
noncompliance has a material adverse effect on the ability of Borrower,
Guarantor or any Permitted Affiliate to perform their respective obligations
under the terms of the Loan Documents;

(e) any change in Borrower's or Guarantor's or any Permitted Affiliate's name,
legal structure, jurisdiction of formation, place of business to a state other
than the State of California, or chief executive office to a state other than
the State of California if Borrower or Guarantor has more than one place of
business;

(f) any actual or threatened condemnation of any portion of any Unencumbered
Asset Pool Property given in writing to Borrower or any Permitted Affiliate, as
the case may be, by any Governmental Authority, or any loss of or substantial
damage to any Unencumbered Asset Pool Property;

(g) any notice of any cancellation, alteration or non-renewal of any insurance
coverage maintained with respect to any Unencumbered Asset Pool Property;

(h) any written notice received by Borrower from any Governmental Authority that
any Unencumbered Asset Pool Property, or any use activity, operation or
maintenance thereof or thereon, is not in compliance with any law, including any
Environmental Laws, and including notice of (i) any and all enforcement,
cleanup, removal or other governmental or regulatory actions instituted,
completed or threatened against Borrower or any Permitted Affiliate or any of
their respective Unencumbered Asset Pool Properties pursuant to any applicable
Environmental Laws, and (ii) any environmental or similar condition on any real
property adjoining or in the vicinity of any Unencumbered Asset Pool Property of
Borrower or any Permitted Affiliate that could reasonably be anticipated to
cause the applicable Unencumbered Asset Pool Property or any part thereof to be
subject to any restrictions on the ownership, occupancy, transferability or use
of such Unencumbered Asset Pool Property under any Environmental Laws.

6.5 Negative Covenants.

6.5.1 Limitations on Certain Activities. Without the prior written consent of
the Required Lenders (or Administrative Agent at the request of the Required
Lenders), which consent shall not be unreasonably withheld or delayed:

(1) Borrower shall not engage in any business activities that would result in
less than seventy percent (70%) of the Gross Asset Value being derived from
multifamily residential apartments;

(2) other than in the ordinary course of Borrower's business, Borrower shall not
lease all or a substantial part of Borrower's business or Borrower's assets;

(3) neither Borrower nor Guarantor shall enter into or invest in any
consolidation, merger, pool, syndicate or other combination unless Borrower or
Guarantor, as applicable, is the surviving entity and control of Borrower does
not change.

(4) the legal structure of Borrower shall not change from a limited partnership
that is an operating partnership whose sole general partner is Guarantor, the
legal structure of Guarantor shall not change from a publicly traded real estate
investment trust under the provisions of Internal Revenue Code Sections 856 and
857, and the legal structure of Borrower and Guarantor shall not change from as
a so-called up-REIT;

(5) Borrower's, Guarantor's or any Permitted Affiliate's jurisdiction of
formation, place of business, or chief executive office (if Borrower, Guarantor
or such Permitted Affiliate has more than one place of business) shall not
change except upon thirty (30) days' prior written notice to Administrative
Agent;

(6) Borrower's general partner shall not change from Guarantor; and

(7) Guarantor shall not suffer a change in its executive management such that
Keith Guericke is no longer Chief Executive Officer, George M. Marcus is no
longer Chairman of the Board of Directors or Michael J. Schall is no longer
Chief Financial Officer, unless such executive management is replaced by parties
reasonably acceptable to Administrative Agent within one hundred eighty (180)
days.

6.5.2 Acquisition Down-REITs. Borrower and Guarantor shall not in any case:

(1) form additional down-REITs for property acquisitions (an "Acquisition
down-REIT") unless they comply on an on-going basis with each of the following
conditions:

(i) such Acquisition down-REIT is a limited partnership or limited liability
company, and EMC or any wholly owned subsidiary of Borrower or Guarantor shall
be the sole general partner of any such partnership or the sole managing member
of such limited liability company;

(ii) Guarantor and/or Borrower and/or EMC shall have effective management
control of each Acquisition down-REIT and each property owned by such
Acquisition down-REIT; and

(iii) limited partners or members of such Acquisition down-REIT shall receive
only partnership units or membership interests in the Acquisition down-REIT
and/or cash for value contributed.

(2) liquidate or dissolve Borrower's or Guarantor's business or the business of
any Permitted Affiliate (with the exception of a Permitted Affiliate that owns
only one asset, in which case the business of such Permitted Affiliate may be
liquidated or dissolved as long as, prior to or contemporaneously with such
liquidation or dissolution, (x) all of the Unencumbered Asset Pool Property
owned by such Permitted Affiliate is removed from the Unencumbered Asset Pool by
Borrower pursuant to Section 4.1(b), (y) such Unencumbered Asset Pool Property
is no longer included in the calculation of Availability hereunder, (z) after
the removal of such Unencumbered Asset Pool Property, the aggregate Outstanding
Amount of Loans plus the Outstanding Amount of L/C Obligations will be less than
or equal to the Availability and no Event of Default exists); or

(3) dispose of all or substantially all of Borrower's or Guarantor's business or
of Borrower's or Guarantor's assets or the business or assets of any Permitted
Affiliate (with the exception of a Permitted Affiliate that owns only one asset,
in which case the business or assets of such Permitted Affiliate may disposed of
as long as, prior to or contemporaneously with such disposition, (x) all of the
Unencumbered Asset Pool Property owned by such Permitted Affiliate is removed
from the Unencumbered Asset Pool by Borrower pursuant to Section 4.1(b),
(y) such Unencumbered Asset Pool Property is no longer included in the
calculation of Availability hereunder, (z) after the removal of such
Unencumbered Asset Pool Property, the aggregate Outstanding Amount of Loans plus
the Outstanding Amount of L/C Obligations will be less than or equal to the
Availability and no Event of Default exists).

6.6 Type of Business; Development Covenants. Borrower shall own, manage,
finance, lease and/or operate as an owner of multifamily residential properties,
and all of Borrower's other business activities and investments shall be
incidental thereto. Guarantor and its consolidated subsidiaries shall not own at
any time, on a consolidated basis:

(a) unentitled land whose aggregate value exceeds three percent (3%) of Gross
Asset Value, or entitled and unentitled land whose aggregate value exceeds seven
and one-half percent (7.5%) of Gross Asset Value; or

(b) any single property under development whose value (at projected total cost)
exceeds five percent (5%) of Gross Asset Value; or

(c) properties under development whose aggregate value (at projected total cost)
exceeds twenty-five percent (25%) of Gross Asset Value; or

(d) Joint Venture Investments whose aggregate value exceeds twenty percent (20%)
of Gross Asset Value; or

(e) Capital Interests in Acquisition down-REITs the aggregate value of which
Capital Interests exceeds five percent (5%) of Gross Asset Value.

For the purpose of calculating the development limits contained in
paragraphs (a), (b) and (c) above, projects that have not yet attained a
stabilized occupancy (which, for this purpose only, shall be ninety percent
(90%) occupancy) shall be valued at one hundred percent (100%) of the projected
total cost of the project (multiplied, if such project is owned by a Joint
Venture, by Borrower's Capital Interest in such Joint Venture). Projects that
attain ninety percent (90%) occupancy shall no longer be considered for the
purpose of calculating the development limits contained in paragraphs (a), (b)
and (c) above.

6.7 Performance of Acts. Upon request by Administrative Agent, Borrower,
Guarantor and each Permitted Affiliate shall perform all acts required of them
which may be reasonably necessary or advisable to carry out the intent of the
Loan Documents.

6.8 Keeping Guarantor Informed. Borrower shall keep Guarantor and each Permitted
Affiliate (and any other Person giving a guaranty to Administrative Agent and
Lenders with regard to the Loans), in its capacity as a guarantor, informed of
Borrower's financial condition and business operations and all other
circumstances that may affect Borrower's ability to pay or perform its
obligations under the Loan Documents. In addition, Borrower shall deliver to
Guarantor, each Permitted Affiliate and any other guarantor all of the financial
information required to be furnished to Administrative Agent hereunder.

6.9 Maximum Total Liabilities to Gross Asset Value. Total Liabilities at the end
of each calendar quarter shall not exceed fifty-five percent (55%) of Gross
Asset Value at such time.

6.10 Unsecured Debt to Unencumbered Asset Value. The amount of Unsecured Debt at
the end of each calendar quarter shall not exceed fifty-five percent (55%) of
the Unencumbered Asset Pool Value at such time.

6.11 Fixed Charge Coverage Ratio. The ratio of EBITDA for each calendar quarter
divided by the amount of Fixed Charges for such calendar quarter shall not be
less than 1.60:1.0.

6.12 Tangible Net Worth. The Tangible Net Worth of Guarantor and its
consolidated subsidiaries at the end of each calendar quarter must not be less
than the sum of (1) $470,000,000 plus (2) eighty percent (80%) of the net
proceeds of all equity issues or sales (including common stock, preferred stock,
and operating partnership units) that close after the Closing Date.

6.13 Maximum Quarterly Dividends. Guarantor shall not declare or pay any
distributions or dividends except from cash flow available for distributions or
dividends and earned during the immediately preceding fiscal year, and in any
event not in excess of ninety-five percent (95%) of Funds From Operations on a
rolling four (4) calendar quarter basis. The total of common and preferred stock
dividends in any calendar quarter may exceed Funds From Operations for the
quarter only to the extent necessary for Guarantor to retain its status as a
real estate investment trust under the provisions of Internal Revenue Code
Sections 856 and 857. Notwithstanding the foregoing, during the continuance of
any Event of Default, aggregate distributions shall not exceed the minimum
amount that Guarantor must distribute to its shareholders in order to qualify as
a real estate investment trust under the provisions of Internal Revenue Code
Sections 856 and 857.

6.14 Negative Pledge; Limitations on Indebtedness.

(a) Neither Borrower nor any Permitted Affiliate shall create, assume, or allow
any Lien (including any judicial lien) on any Unencumbered Asset Pool Property,
and neither Borrower nor Guarantor shall create, assume or allow any Lien
(including any judicial lien) on Borrower's or Guarantor's direct or indirect
ownership interests in any Permitted Affiliate, except for Permitted Liens.

(b) Neither Borrower nor any Permitted Affiliate shall create, assume or allow
any negative pledge agreement in favor of any other Person affecting or relating
to any Unencumbered Asset Pool Property; provided, however, that notwithstanding
the foregoing, such a provision may be contained in an unsecured credit facility
that is obtained by Borrower or a Permitted Affiliate, provided that such credit
facility provides no more than $30,000,000 of credit availability, in the
aggregate, to Borrower, Guarantor and the Permitted Affiliates. In addition,
neither Borrower, Guarantor nor any Permitted Affiliate shall incur any
Indebtedness except (i) Secured Debt, (ii) trade debt incurred in the ordinary
course of business, (iii) Indebtedness arising under conditional sale contracts
or personal property leases entered into in the ordinary course of business,
(iv) unsecured Indebtedness in an aggregate amount not to exceed $30,000,000 at
any time, or (v) Indebtedness owing to Borrower, Guarantor, a Permitted
Affiliate or any of their respective Affiliates that has been subordinated in
right of payment to the full and prior repayment to Administrative Agent and
Lenders of the Credit Line pursuant to a subordination agreement in form and
substance acceptable to Administrative Agent in its reasonable discretion.

(c) Borrower and each Permitted Affiliate shall have the right to contest in
good faith by appropriate legal or administrative proceeding the validity of any
prohibited Lien affecting its properties so long as (i) no Event of Default
exists and is continuing, (ii) Borrower or such Permitted Affiliate, as
applicable, first deposits with Administrative Agent a bond or other security
satisfactory to Administrative Agent in the amount reasonably required by
Administrative Agent; (iii) Borrower or such Permitted Affiliate, as applicable,
immediately commences its contest of such Lien and continuously pursues the
contest in good faith and with due diligence; (iv) foreclosure of the Lien is
stayed; and (v) Borrower or such Permitted Affiliate, as applicable, pays any
judgment rendered for the Lien claimant or other third party, unless such
judgment has been stayed as the result of an appeal, within thirty (30) days
after the entry of the judgment. Borrower or such Permitted Affiliate, as
applicable, will discharge or elect to contest and post an appropriate bond or
other security within thirty (30) days of written demand by Administrative
Agent.

6.15 Change in Ownership of Borrower or Management of the Unencumbered Asset
Pool Property. Borrower shall not cause, permit or suffer (a) any change of the
general partner of Borrower, (b) any change in the control of Guarantor (whether
by tender offer for a majority of the outstanding shares of Guarantor, a merger
in which Guarantor is not the surviving entity, or otherwise), (c) any Permitted
Affiliate to be less than wholly-owned (directly or indirectly) by Borrower or
Guarantor, as long as any Unencumbered Asset Pool Property owned by such
Permitted Affiliate is included in the Unencumbered Asset Pool and the
calculation of Availability; or (d) any Person other than Guarantor or an
Affiliate of Guarantor to manage an Unencumbered Asset Pool Property.
Notwithstanding the foregoing, a Permitted Affiliate or, subject to the prior
written consent of the Required Lenders (except in the case of R.A. Snyder
Properties, Inc., and ConAm Management Corporation, for which no prior written
consent shall be required), which consent shall not be unreasonably withheld or
delayed, an independent third- party, may manage an Unencumbered Asset Pool
Property following the addition of such property into the Unencumbered Asset
Pool pursuant to Section 4.

6.16 Books and Records. Each of Guarantor, Borrower and each Permitted Affiliate
and each of their respective subsidiaries shall maintain adequate books and
records (provided that, with respect to the Permitted Affiliates and
subsidiaries, such books and records shall mean its income and expense
statements).

6.17 Audits. Borrower, Guarantor and each Permitted Affiliate shall allow
Administrative Agent and its agents to inspect its properties and examine, audit
and make copies of its books and records at any reasonable time upon reasonable
notice to Borrower. If any of the properties, books or records of Borrower,
Guarantor or any Permitted Affiliate are in the possession of a third party,
Borrower, Guarantor or such Permitted Affiliate, as applicable, shall authorize
that third party to permit Administrative Agent or its agents to have access to
perform inspections or audits and to respond to Administrative Agent's requests
for information concerning such properties, books and records.

6.18 Cooperation. Borrower, Guarantor and each Permitted Affiliate shall take
any action reasonably requested by Administrative Agent to carry out the intent
of this Agreement.

6.19 ERISA Plans. Borrower shall give prompt written notice to Administrative
Agent of the occurrence of any ERISA Event.

6.20 Use of Proceeds. Borrower shall use the proceeds of the Loan only for
(a) financing for acquisition of real and personal property, (b) letters of
credit, (c) working capital in Borrower's business, and (d) other purposes
permitted by Borrower's organizational documents as they appear as of the
Closing Date, but not for the repurchase of the common stock of Guarantor.

6.21 Use of Proceeds - Ineligible Securities. Borrower shall not use any
proceeds of the Loans, directly or indirectly, to purchase or carry, or reduce
or retire any loan incurred to purchase or carry, any "Margin Stock" (within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System)
or to extend credit to others for the purpose of purchasing or carrying any
Margin Stock.

6.22 Existing Convertible "Flipper" Loans. Within twenty-five (25) days prior to
Borrower's conversion (each, a "Conversion") of any portion of the existing
$122,378,000 of "flipper" loans from a secured to an unsecured status, Borrower
shall provide Lender with an executed certificate of compliance (each, a
"Certificate of Compliance") notifying Lender of such Conversion and containing
a covenant that after the occurrence of any Conversion Borrower shall continue
to be in compliance with all covenants required under the terms of this
Agreement.

7. REPRESENTATIONS AND WARRANTIES. When Borrower and Guarantor sign this
Agreement, and until Administrative Agent and Lenders are repaid in full,
Borrower and Guarantor make the following representations and warranties. Each
request for an extension of credit constitutes a renewed representation and
warranty.

7.1 Organization of Borrower, Guarantor and each Permitted Affiliate. Borrower
is a limited partnership duly formed, validly existing and in good standing
under the laws of California. Guarantor and each Permitted Affiliate is an
entity duly organized, validly existing and in good standing under the laws of
its state of formation or organization.

7.2 Authorization. The execution and compliance with this Agreement and each
Loan Document to which Borrower, Guarantor and each Permitted Affiliate is a
party are within such Person's powers, have been duly authorized, and do not
conflict with any of such Person's organizational or formation papers.

7.3 Enforceable Agreement. This Agreement is a legal, valid and binding
agreement of Borrower, enforceable against Borrower in accordance with its
terms, and it and any Loan Document to which it, Guarantor or any Permitted
Affiliate is a party, when executed and delivered, will be similarly legal,
valid, binding and enforceable, except as the same may be limited by insolvency,
bankruptcy, reorganization, or other laws relating to or affecting the
enforcement of creditors' rights or by general equitable principles.

7.4 Good Standing. In each state in which Borrower, Guarantor and each Permitted
Affiliate does business, it is properly licensed, in good standing, and, where
required, in compliance with fictitious name statutes.

7.5 No Conflicts. Neither Borrower, Guarantor, any Permitted Affiliate, nor the
Unencumbered Asset Pool Property, are in violation of, nor do the terms of this
Agreement or any other Loan Document conflict with, any law (including any
Environmental Laws), regulation or ordinance, any order of any court or
governmental entity, any organizational documents of Borrower or Guarantor, or
any covenant or agreement affecting Borrower, Guarantor or any Permitted
Affiliate or the Unencumbered Asset Pool Property, which has a material adverse
effect on Borrower, Guarantor or any Permitted Affiliate or the Unencumbered
Asset Pool Property.

7.6 Financial Information. All financial information which has been and will be
delivered to Administrative Agent, including all information relating to the
financial condition of Borrower, Guarantor, any Permitted Affiliate and the
Unencumbered Asset Pool Property, did as of its date fairly and accurately
represent the financial condition being reported on. All such information was
and will be prepared in accordance with GAAP, unless otherwise noted. Since
December 31, 2003, there has been no material adverse change in the financial
condition of Borrower, Guarantor, any Permitted Affiliate or the Unencumbered
Asset Pool Property.

7.7 Borrower Not a "Foreign Person". Borrower is not a "foreign person" within
the meaning of Section 1445(f)(3) of the Internal Revenue Code of 1986, as
amended from time to time.

7.8 Lawsuits. There are no lawsuits, actions, tax claims, investigations,
proceedings, or other disputes, pending or threatened, in any court or before
any arbitrator or Governmental Authority that purport to affect Borrower,
Guarantor, any subsidiaries or affiliates of Borrower or Guarantor, any
Unencumbered Asset Pool Property, or any transaction contemplated by this
Agreement or any other Loan Document that will have a material adverse effect on
Borrower, Guarantor, any Unencumbered Asset Pool Property, or any subsidiaries
or affiliates of Borrower or Guarantor, or any transaction contemplated by this
Agreement or any other Loan Document, or on the ability of Borrower, Guarantor
or any of their subsidiaries or affiliates, to perform their respective
obligations under the Loan Documents.

7.9 Permits, Franchises. Borrower, Guarantor and each Permitted Affiliate
possesses all permits, memberships, franchises, contracts and licenses required
and all trademark rights, trade name rights, patent rights and fictitious name
rights necessary to enable it to conduct the business in which it is now
engaged.

7.10 Other Obligations. None of Borrower, Guarantor or any Permitted Affiliate
is in material default (taking into account all applicable cure periods, if any)
on any material obligation for borrowed money, any purchase money obligation or
any other material lease, commitment, contract, instrument or obligation.

7.11 Income Tax Returns. Except as otherwise disclosed to Administrative Agent
in a writing referring to this Section 7.11, Borrower has no knowledge of any
pending assessments or adjustments of the income tax of Borrower, Guarantor or
any Permitted Affiliate in an amount in excess $500,000 for any year,
individually or in the aggregate.

7.12 No Event of Default. There is no event which is, or with notice or lapse of
time or both would be, an Event of Default under this Agreement.

7.13 ERISA Plans.

(a) Borrower has fulfilled its obligations, if any, under the minimum funding
standards of ERISA and the Code with respect to each Plan and is in compliance
in all material respects with the presently applicable provisions of ERISA and
the Code, and has not incurred any liability with respect to any Plan under
Title IV of ERISA.

(b) No Reportable Event has occurred.

(c) No action by Borrower to terminate or withdraw from any Plan has been taken
and no notice of intent to terminate a Plan has been filed under Section 4041 of
ERISA.

(d) No proceeding has been commenced with respect to a Plan under Section 4042
of ERISA, and no event has occurred or condition exists which might constitute
grounds for the commencement of such a proceeding.

7.14 Location of Borrower. Borrower's place of business (or, if Borrower has
more than one place of business, its chief executive office) is located at the
address listed under Borrower's signature on this Agreement or at such other
place as to which Borrower has notified Administrative Agent in writing.

7.15 No Required Third Party/Governmental Approvals. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with any
third party or any Governmental Authority, is necessary or required in
connection with the execution, delivery or performance of this Agreement or any
other Loan Document to which Borrower, Guarantor or any Permitted Affiliate is a
party, or the enforcement of any such agreements against Borrower, Guarantor or
any Permitted Affiliate.

7.16 Regulated Entities. Neither Borrower nor any Person controlling Borrower is
(a) an "Investment Company" within the meaning of the Investment Company Act of
1940; or (b) subject to regulation under the Public Utility Holding Company Act
of 1935, the Federal Power Act, the Interstate Commerce Act, any state public
utilities code, or any other federal or state statute or regulation limiting its
ability to incur Indebtedness.

8. DEFAULT AND REMEDIES.

8.1 Events of Default. Borrower will be in default under this Agreement upon the
occurrence of any one or more of the following events ("Event of Default"):

(a) Borrower fails to make any payment due hereunder, or fails to make any
payment demanded by Administrative Agent under any Loan Document, on the earlier
of (i) the Maturity Date or (ii) within fifteen (15) days after (x) the date
when due or (y) if the payment is unscheduled, the date when payment is demanded
by Administrative Agent; or

(b) Borrower fails to perform or observe any term, covenant or agreement
contained in (i) any of Sections 6.13 or 6.21; or (ii) any of Sections 6.1.3,
6.3, 6.5, 6.14, 6.15 or 6.17 and does not cure that failure within fifteen (15)
days after written notice from Administrative Agent; or (iii) Section 6.4 and
does not cure that failure within fifteen (15) days after Borrower's Knowledge
of such failure; or (iv) Section 6.15 and does not cure such failure within
fifteen (15) days after the occurrence of such failure; or (v) any of Sections
6.9, 6.10, 6.11 or 6.12 and does not cure that failure within forty-five (45)
days after the end of the fiscal quarter in which such Default arose;

(c) Borrower fails to comply with any covenant contained in this Agreement other
than those referred to in clauses (a) and (b), and does not either cure that
failure within thirty (30) days after written notice from Administrative Agent,
or, if the default cannot be cured in thirty (30) days, Borrower fails to
promptly commence cure (in any event, within ten (10) days after receipt of such
notice), and thereafter diligently prosecute such cure to completion, and
complete such cure within ninety (90) days after receipt of such notice; or

(d) (i) Borrower, any Permitted Affiliate or Guarantor institutes or consents to
the institution of any Insolvency Proceeding, makes an assignment for the
benefit of creditors or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; (ii) any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer is appointed without the application or consent of Borrower, any
Permitted Affiliate or Guarantor and the appointment continues undischarged or
unstayed for 60 calendar days; (iii) any Insolvency Proceeding relating to
Borrower, any Permitted Affiliate or Guarantor or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; (iv) Borrower, any Permitted Affiliate or Guarantor
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (b) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of Borrower, any Permitted Affiliate or Guarantor and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

(e) Borrower, any Permitted Affiliate or Guarantor dissolves or liquidates; or

(f) Any representation or warranty made or given in any of the Loan Documents
proves to be false or misleading in any material respect; or

(g) Guarantor or any Permitted Affiliate breaches or fails to comply with any
covenant contained in this Agreement or any other Loan Document applicable to
it, other than those defaults included within clause (b) above, and does not
cure that failure within thirty (30) days after written notice from
Administrative Agent, or, if the default cannot be cured in thirty (30) days,
Guarantor or such Permitted Affiliate fails to promptly commence cure (in any
event, within ten (10) days after receipt of such notice), and thereafter
diligently prosecute such cure to completion, and complete such cure within
ninety (90) days after receipt of such notice; or

(h) A defined event of default occurs under any of the Loan Documents; or

(i) A final non-appealable judgment or order is entered against Borrower, any
Permitted Affiliate or Guarantor that materially adversely affects
(i) Borrower's or such Permitted Affiliate's intended use of one or more of the
Unencumbered Asset Pool Properties (subject to Borrower's right to remove any
Unencumbered Asset Pool Property from the Unencumbered Asset Pool pursuant to
Section 4.1(b)) or (ii) Borrower's, any Permitted Affiliate's or Guarantor's
ability to repay the Loan; or

(j) Borrower, Guarantor or any Permitted Affiliate fails, after the expiration
of applicable cure periods, if any, to perform any obligation under any other
agreement Borrower has with Administrative Agent or any Lender or any Affiliate
of Administrative Agent or any Lender; or

(k) Borrower, Guarantor or a Permitted Affiliate defaults (taking into account
applicable cure periods, if any) in connection with any credit such Person has
with any holder of Indebtedness of such Person, if (1) the default consists of
the failure to make a payment in excess of $5,000,000 when due, or (2) one or
more obligations that are recourse to Borrower, Guarantor or a Permitted
Affiliate whose outstanding principal amount exceeds $15,000,000 in the
aggregate have been accelerated; or

(l) There is a material adverse change in Borrower's or Guarantor's financial
condition, or an event or condition that materially impairs Borrower's or a
Permitted Affiliate's intended use of one or more of the Unencumbered Asset Pool
Properties (subject to Borrower's right to remove any Unencumbered Asset Pool
Property from the Unencumbered Asset Pool pursuant to Section 4.1(b)) which
materially impairs Borrower's or Guarantor's ability to repay the Loan; or

(m) Guarantor shall no longer qualify as a real estate investment trust under
the provisions of Code Sections 856 and 857; or

(n) (i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of Borrower under Title IV of ERISA to the Pension Plan, Multiemployer Plan or
the PBGC in an aggregate amount in excess of $15,000,000, or (ii) Borrower or
any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of $15,000,000; or

(o) Any Loan Document, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect (unless such Loan
Document is replaced in a manner reasonably satisfactory to Administrative
Agent); or any of Borrower, Guarantor or a Permitted Affiliate or a subsidiary
of any of them contests in any manner the validity or enforceability of the
remedies of Administrative Agent, the L/C Issuer or any Lender under any Loan
Document; or a party to a Loan Document (other than any Lender or Administrative
Agent) denies that it has any further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document.

Notwithstanding the foregoing, any event or circumstance described in the
foregoing clauses (a)-(o) with respect to any Permitted Affiliate shall not
constitute an Event of Default hereunder as long as, no later than 30 days after
Borrower's Knowledge of such event or circumstance, (i) all of the Unencumbered
Asset Pool Property owned by such Permitted Affiliate is removed from the
Unencumbered Asset Pool by Borrower pursuant to Section 4.1(b), (ii) such
Unencumbered Asset Pool Property is no longer included in the calculation of
Availability hereunder, (iii) after the removal of such Unencumbered Asset Pool
Property, the aggregate Outstanding Amount of Loans plus the Outstanding Amount
of L/C Obligations will be less than or equal to the Availability and no Event
of Default exists.

8.2 Remedies. If any Event of Default occurs, Administrative Agent shall, at the
request of, or may, with the consent of, the Required Lenders:

8.2.1 Termination of Commitment to Lend. Declare the Commitment of each Lender
to make Loans (including Swing Loans) or the commitment of the L/C Issuer to
issue Letters of Credit to be terminated, whereupon such commitment shall
forthwith be terminated; provided, however, that Administrative Agent and the
Lenders shall continue to honor any outstanding Letter of Credit; and

8.2.2 Acceleration of Loans. Declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by Borrower; and

8.2.3 Security for Letters of Credit. Require that Borrower deposit with
Administrative Agent, for the benefit of the Lenders, on demand and as cash
security for Borrower's obligations under the Loan Documents, Cash Collateral in
an amount equal to the aggregate undrawn amount of all then outstanding Letters
of Credit (and Borrower hereby grants to Administrative Agent, as administrative
agent for the Lenders, a security interest in any such amount deposited with
Administrative Agent (and any amount deposited with Administrative Agent
pursuant to Section 2.7.2(a)), all earnings thereon and all proceeds thereof,
and as to such amounts Administrative Agent shall have the rights and remedies
of a secured party under the California Uniform Commercial Code); provided that
upon the occurrence of any event specified in Section 8.1(d) above with respect
to Borrower or Guarantor, such amounts shall automatically become due and
payable without further act of Administrative Agent or the Lenders; and

8.2.4 Exercise of Rights and Remedies. Exercise all rights and remedies
available to it under the Loan Documents or applicable law; provided, however,
that upon the occurrence of any event specified in Section 8.1(d) above the
obligation of each Lender to make Loans and the obligation of the L/C Issuer to
issue Letters of Credit shall automatically terminate, and the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable without further act of Administrative
Agent or any Lender.

8.3 Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

8.4 Application of Funds. After the exercise of remedies provided for in Section
8.2 (or after the Loans have automatically become immediately due and payable
and the undrawn amount of outstanding Letters of Credit have automatically been
required to be Cash Collateralized as set forth in the proviso to Section
8.2.3), any amounts received on account of the Obligations shall be applied by
Administrative Agent in the following order:

First

, to payment of that portion of the Obligations constituting fees, indemnities,
expenses and other amounts (including legal fees and expenses and amounts
payable under Sections 2.10, 6.2, 11.3 and 11.4) payable to Administrative Agent
in its capacity as such;



Second

, to payment of that portion of the Obligations constituting fees, indemnities
and other amounts (other than principal and interest) payable to the Lenders
(including amounts payable under Sections 2.10, 3.1, 3.3, 3.4, 6.2, 11.3 and
11.4), ratably among them in proportion to the amounts described in this clause
Second are payable to them;



Third

, to payment of that portion of the Obligations constituting accrued and unpaid
interest on the Loans, L/C Borrowings and other Obligations, ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them;



Fourth

, to payment of that portion of the Obligations constituting unpaid principal of
the Loans and L/C Borrowings, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them;



Fifth

, to Administrative Agent for the account of the L/C Issuer to Cash
Collateralize the aggregate undrawn amount of Letters of Credit; and



Last

, the balance, if any, after all of the Obligations have been indefeasibly paid
in full, to Borrower or as otherwise required by law.



Subject to Section 2.4.5, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

9. LAW AND DISPUTE RESOLUTION.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA (WITHOUT
REGARD TO CONFLICTS OF LAW RULES); PROVIDED THAT THE PARTIES HERETO AND TO THE
LOAN DOCUMENTS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF CALIFORNIA SITTING IN
SAN FRANCISCO, OR OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF SUCH STATE,
AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, BORROWER, ADMINISTRATIVE Agent
AND EACH BANK CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. BORROWER, ADMINISTRATIVE AGENT AND
EACH BANK IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
BORROWER, ADMINISTRATIVE AGENT AND EACH BANK WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.

(c) BORROWER, ADMINISTRATIVE AGENT AND THE LENDERS WAIVE TRIAL BY JURY IN
RESPECT OF ANY SUCH CLAIM OR CONTROVERSY AND ANY ACTION ON SUCH CLAIM OR
CONTROVERSY THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY
BORROWER, ADMINISTRATIVE AGENT AND THE LENDERS, AND BORROWER, ADMINISTRATIVE
AGENT AND THE LENDERS HEREBY REPRESENT THAT NO REPRESENTATIONS OF FACT OR
OPINION HAVE BEEN MADE BY ANY PERSON OR ENTITY TO INDUCE THIS WAIVER OF TRIAL BY
JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE PARTIES ENTERING INTO THE LOAN DOCUMENTS. BORROWER,
ADMINISTRATIVE AGENT AND THE LENDERS ARE EACH HEREBY AUTHORIZED TO FILE A COPY
OF THIS SECTION 9 IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER OF
JURY TRIAL. EACH PARTY TO THIS AGREEMENT FURTHER REPRESENTS AND WARRANTS THAT IT
HAS BEEN REPRESENTED IN THE EXECUTION OF THE LOAN DOCUMENTS AND IN THE MAKING OF
THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE
REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT
IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

10. ADMINISTRATIVE AGENT.

10.1 Appointment and Authorization of Administrative Agent.

(a) Each Lender hereby irrevocably appoints, designates and authorizes
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document, and to exercise such powers and
perform such duties, as are expressly delegated to it by the terms of this
Agreement and any other Loan Document, together with such powers as are
reasonably incidental thereto.

(b) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (i) provided to
Administrative Agent in this Article 10 with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and the applications and agreements for
letters of credit pertaining to such Letters of Credit as fully as if the term
"Administrative Agent" as used in this Article 10 and in the definition of
"Agent-Related Person" included the L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to the L/C
Issuer.

10.2 Administrative Agent's Powers. Subject to the limitations set forth in the
Loan Documents, Administrative Agent's powers include but are not limited to the
power: (a) to administer, manage and service the Loans; (b) to enforce the Loan
Documents; (c) to make all decisions under the Loan Documents in connection with
the day-to-day administration of the Loans, any inspections required by the Loan
Documents, and other routine administration and servicing matters; (d) to
collect and receive from Borrower or any third persons all payments of amounts
due under the terms of the Loan Documents and to distribute the amounts thereof
to the Lenders; (e) to collect and distribute or disburse all other amounts due
under the Loan Documents; (f) to grant or withhold consents, approvals or
waivers, and make any other determinations in connection with the Loan
Documents; and (g) to exercise all such powers as are incidental to any of the
foregoing matters. Administrative Agent shall furnish to the Lenders copies of
material documents, including confidential ones, received from Borrower
regarding the Loans, the Loan Documents and the transactions contemplated
thereby. Administrative Agent shall have no responsibility with respect to the
authenticity, validity, accuracy or completeness of the information provided.
Administrative Agent will exercise its powers under this Agreement in the
ordinary course of business and in accordance with Administrative Agent's usual
practices, as may be modified from time to time as Administrative Agent deems
appropriate under the circumstances. Except as expressly set forth in this
Agreement or the other Loan Documents, Administrative Agent shall be entitled to
use its discretion in taking or refraining from taking any actions in connection
with the Loans and the Loan Documents. Agent may, in its sole discretion,
request the Lenders' consent to an action for which their consent is not
required under this Agreement or the other Loan Documents, but any such request
shall not create any express or implied requirement that the Lenders' consent to
any action be obtained except as expressly provided in this Agreement or the
other Loan Documents. Administrative Agent may exercise any of its powers under
this Agreement or any other Loan Document by or through agents or employees, and
shall be entitled to advice of counsel concerning all matters pertaining to such
actions. Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or counsel that Administrative Agent selects with
reasonable care.

10.3 Limitation on Administrative Agent's Duties. Notwithstanding any contrary
provision of any Loan Document, Administrative Agent shall not have any duties
or responsibilities except those expressly set forth in the Loan Documents, nor
shall Administrative Agent have any fiduciary relationship with any Lender, and
no implied covenants, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document against Administrative
Agent. Without limiting the generality of the foregoing sentence, the use of the
term "Agent" herein and in the other Loan Documents with reference to
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

10.4 Liability of Administrative Agent. None of Agent-Related Persons shall
(i) be liable for any action taken or omitted to be taken by any of them in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for such Person's own gross negligence or willful
misconduct), or (ii) be responsible to any of the Lenders for any statement,
representation or warranty made by Borrower, Guarantor, any Permitted Affiliate
or any affiliate of Borrower or Guarantor contained in any Loan Document or in
any certificate, report, statement or other document provided in connection with
this Agreement or any Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of Borrower, Guarantor or any Permitted Affiliate
to perform its obligations under any Loan Document. Except as expressly provided
in this Agreement, no Agent-Related Person shall be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of Borrower, Guarantor
or any Permitted Affiliate or any of their subsidiaries or affiliates.

10.5 Co-Agents. None of the Lenders identified on the face page or the signature
pages of this Agreement as a "Co-Agent" shall have any right, power, obligation,
liability, responsibility or duty under this Agreement or the other Loan
Documents other than those applicable to all Lenders as such.

10.6 Credit Decision. Each Lender acknowledges that none of Agent-Related
Persons has made any representation or warranty to it, and that no act by
Administrative Agent hereinafter taken, including any review of the affairs of
Borrower, Guarantor or any Permitted Affiliate, shall be deemed a representation
or warranty by any Agent-Related Person to any Lender. Each Lender represents to
Administrative Agent that, independently and without reliance upon any
Agent-Related Person, and based on such documents and information as it has
deemed appropriate, such Lender has made, and will continue to make, its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower,
Guarantor and each Permitted Affiliate, the value of and title to any and all
Unencumbered Asset Pool Properties, and all applicable financial and regulatory
laws relating to the transactions contemplated hereby, and made and will
continue to make its own decision to enter into this Agreement and to extend
credit to Borrower, and that it will continue to make its own credit analysis
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of Borrower, Guarantor and each Permitted
Affiliate. Except for notices, reports and other documents that Administrative
Agent is expressly required to furnish to Lenders, Administrative Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning Borrower, Guarantor, any Permitted Affiliate or any
Unencumbered Asset Pool Property that may come into the possession of any
Agent-Related Person.

10.7 Indemnification; Cost and Expenses.

(a) Lenders, according to their respective Pro Rata Shares, shall indemnify any
Agent-Related Person upon demand from and against any and all Indemnified
Liabilities to the extent not reimbursed by or on behalf of Borrower and without
limiting the obligation of Borrower to do so. However, no Lender shall be liable
for the payment of Indemnified Liabilities to any Agent-Related Person to the
extent that such Indemnified Liabilities result from such Agent-Related Person's
gross negligence or willful misconduct, provided, however, that no action taken
in accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.

(b) Each Lender shall reimburse Administrative Agent upon demand for its Pro
Rata Share of any costs or expenses (including legal fees) incurred by
Administrative Agent in connection with the preparation, administration,
modification or enforcement of, or legal advice in connection with, this
Agreement or any other Loan Document to the extent that Administrative Agent is
not reimbursed for such expenses by or on behalf of Borrower.

(c) Each Lender is severally but not jointly liable to Borrower according to its
Pro Rata Share under the Loan Documents. Each Lender agrees to indemnify the
other Lenders and Administrative Agent with respect to claims, liabilities,
damages or losses arising out of the failure of said indemnifying Lender to meet
its obligations under the Loan Documents.

(d) The undertakings in this Section 10.7 shall survive the termination of this
Agreement and the other Loan Documents, the payment of all obligations hereunder
and the resignation or replacement of Administrative Agent.

10.8 Administrative Agent in its Individual Capacity. Each Lender acknowledges
that Administrative Agent and its Affiliates now or in the future may have
borrowing or other financial relationships, including being an agent on other
loans, with Borrower, Guarantor, any Permitted Affiliate and their respective
affiliates, as though BankAmerica were not Administrative Agent hereunder and
without notice to or any consent of Lenders. Each Lender hereby expressly waives
any objection to such actual or potential conflict of interest (subject however
to Lenders' right to replace Administrative Agent as provided herein). Each
Lender acknowledges that in the course of such activities BankAmerica or its
Affiliates may receive information regarding Borrower, Guarantor, a Permitted
Affiliate or their respective affiliates and acknowledge that Administrative
Agent shall be under no obligation to provide such information to them, whether
or not confidential. With respect to the Loans, BankAmerica shall have the same
rights and powers under this Agreement and the other Loan Documents as any other
Lender, may exercise the same as though it were not Administrative Agent, and
the terms "Lender" and "Lenders" include BankAmerica in its individual capacity.
BankAmerica shall continue to be a Lender under this Agreement so long as it
acts as Administrative Agent.

10.9 Notice of Default. Except for defaults in the payment of principal,
interest and fees payable to Administrative Agent for the account of Lenders,
Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default, unless Administrative Agent shall
have received written notice from Borrower or a Lender referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a "notice of default". Administrative Agent will promptly notify
Lenders of its receipt of any such notice. Administrative Agent shall take such
action with respect to such Event of Default as may be directed by the Required
Lenders in accordance with Article 8; provided, however, that unless and until
Administrative Agent has received any such direction, Administrative Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default as it shall deem advisable or in the best
interest of the Lenders.

10.10 Successor Administrative Agent. Administrative Agent may, and at the
request of the Required Lenders shall, resign as Administrative Agent upon
thirty (30) days' notice to Lenders; provided that any such resignation by
BankAmerica shall also constitute its resignation as L/C Issuer hereunder and as
Swing Line Lender. If Administrative Agent resigns under this Agreement, the
Required Lenders shall appoint from among the Lenders a successor administrative
agent, letter of credit issuer and swing line lender; provided, however, as long
as no Event of Default hereunder has occurred and is continuing, Borrower shall
have the right to consent to such successor, such consent not to be unreasonably
withheld or delayed. If no such successor is appointed prior to the effective
date of the resignation of Administrative Agent, Administrative Agent shall use
commercially reasonable efforts to appoint, after consulting with the Lenders, a
successor administrative agent, letter of credit issuer and swing line lender
that would qualify as an Eligible Assignee; provided, however, as long as no
Event of Default hereunder has occurred and is continuing, Borrower shall have
the right to consent to such successor, such consent not to be unreasonably
withheld or delayed. Upon its acceptance of the appointment as successor
administrative agent, letter of credit issuer and swing line lender, such
successor shall succeed to all of the rights, powers and duties of the retiring
Administrative Agent, L/C Issuer and Swing Line Lender, the respective terms
"Administrative Agent," "L/C Issuer" and "Swing Line Lender" shall mean such
successor, and the appointment, powers and duties of such retiring
Administrative Agent shall terminate and the retiring L/C Issuer's and Swing
Line Lender's rights, powers and duties as such shall be terminated, without any
other or further act or deed on the part of such retiring L/C Issuer or Swing
Line Lender or any other Lender, other than the obligation of the successor L/C
Issuer to issue letters of credit in substitution for the Letters of Credit, if
any, outstanding at the time of such succession or to make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit. After any
retiring Administrative Agent's resignation hereunder as administrative agent,
the provisions of this Agreement regarding payment of costs and expenses and
indemnification of Administrative Agent shall inure to its benefit as to any
actions that such retiring Administrative Agent took or omitted to take while it
was Administrative Agent under this Agreement. If no successor administrative
agent has accepted appointment as Administrative Agent, Swing Line Lender and
L/C Issuer by the date that is thirty (30) days following a retiring
Administrative Agent's notice of resignation, the retiring Administrative
Agent's resignation shall nevertheless thereupon become effective, and the
Lenders shall perform all of the duties of Administrative Agent, Swing Line
Lender and L/C Issuer hereunder until such time, if any, as the Required Lenders
appoint a successor administrative agent, swing line lender and letter of credit
issuer in the manner set forth above. Upon replacement of Administrative Agent
as provided in this Agreement, the former Administrative Agent shall promptly
deliver to the new Administrative Agent an assignment of all beneficial interest
in any collateral security for the Loans, if any (if before acquisition of title
to any such collateral security), or a quitclaim deed to and assignment of any
such property, if any (if after acquisition of any such collateral security) and
copies of any books, records and documents related to the Loans to which the
Lenders are entitled and which is then in the former Administrative Agent's
possession.

10.11 Delegation of Duties. Administrative Agent may execute any of its duties
under this Agreement or any other Loan Document by or through agents, employees
or attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties.
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct.

10.12 Reliance by Administrative Agent.

(a) Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to Borrower, Guarantor or a
Permitted Affiliate), independent accountants and other experts selected by
Administrative Agent. Administrative Agent shall be fully justified in failing
or refusing to take any action under any Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders (or such greater
number of Lenders as may be expressly required hereby in any instance) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

10.13 Withholding Tax. All taxes due and payable on any payments to be made to a
Lender under this Agreement shall be such Lender's sole responsibility, except
to the extent such taxes are actually reimbursed by Borrower under the Loan
Documents. All payments to be made to each Lender under this Agreement shall be
made after deduction for any taxes, charges, levies or withholdings which are
imposed by the country of incorporation of such Lender, the United States of
America or any other applicable taxing authority. Each Lender agrees to provide
to Administrative Agent completed and signed copies of any forms that may be
required by the United States Internal Revenue Service (and any applicable state
authority) in order to certify such Lender's exemption from or reduction of
United States (or applicable state) withholding taxes with respect to payments
to be made to such Lender under the Loan Documents.

Each Lender agrees to promptly notify Administrative Agent of any change that
would modify or render invalid any claimed exemption or reduction, or of any
sale, assignment, participation or other transfer by such Lender of all or part
of its Commitment or its Loans. If any Governmental Authority asserts a claim
that Administrative Agent did not properly withhold tax from amounts paid to or
for the account of any Lender, such Lender shall indemnify Administrative Agent
fully for all amounts paid by Administrative Agent as tax or otherwise,
including penalties and interest, and including any taxes imposed by any
jurisdiction on the amounts payable to Administrative Agent under this Section,
together with all costs and expenses (including legal expenses). The obligation
of each Lender under this Section 10.13 shall survive the payment of all
Obligations and the resignation or replacement of Administrative Agent.

10.14 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
Borrower, Guarantor or a Permitted Affiliate, Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether Administrative Agent shall have made any demand on Borrower, Guarantor
or any Permitted Affiliate) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders and
Administrative Agent under Sections 2.10 and 6.2) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Sections 2.10 and 6.2.

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

10.15 Release of Permitted Affiliate from Payment Guaranty. The Lenders
irrevocably authorize Administrative Agent, at its option and in its discretion
and without the consent of any Lender, to release any Permitted Affiliate from
its obligations under its Payment Guaranty if such Person ceases to be an owner
of an Unencumbered Asset Pool Property as a result of a transaction permitted
hereunder. Upon request by Administrative Agent at any time, the Required
Lenders will confirm in writing Administrative Agent's authority to release any
Permitted Affiliate from its obligations under its Payment Guaranty pursuant to
this Section 10.15.

11. MISCELLANEOUS PROVISIONS.

11.1 Amendments and Waivers. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent with respect to any
departure by Borrower, Guarantor or any Permitted Affiliate therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
(or by Administrative Agent at the written request of the Required Lenders) and,
in the case of an amendment, by Borrower or Guarantor or, if required, a
Permitted Affiliate, and acknowledged by Administrative Agent, and then any such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such waiver,
amendment or consent shall:

(a) increase the aggregate Commitment or increase the Commitment of any Lender
without the written consent of such Lender;

(b) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders, or any of them, hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby;

(c) reduce the rate of interest or any fees or other amounts payable in
connection with the Loans or L/C Borrowings except as expressly provided in this
Agreement without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of the Required Lenders shall be
necessary (i) to amend the definition of "Default Rate" or to waive any
obligation of Borrower to pay interest or Letter of Credit Fees at the Default
Rate, or (ii) to amend any financial covenant hereunder (or any defined term
used therein) even if the effect of such amendment would be to reduce the rate
of interest on any Loan or L/C Borrowing or to reduce any fee payable hereunder;

(d) change the voting percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans that is required for the Lenders, or any of them,
to take any action hereunder (e.g., the provisions of this Section 11.1 or the
definition of the term "Required Lenders"), without the written consent of each
Lender;

(e) amend this or any provision requiring consent of all Lenders for action by
the Lenders or Administrative Agent, without the written consent of each Lender;

(f) amend Section 11.7 without the written consent of each Lender; or

(g) discharge Borrower, Guarantor or any Permitted Affiliate, or release all or
substantially all of the collateral securing the Obligations, if any, without
the written consent of each Lender, except as otherwise may be provided in the
Loan Documents (including Section 10.15 hereof, which permits the release of a
Permitted Affiliate without the consent of the Lenders under the terms and
conditions set forth therein), or except where only the consent of the Required
Lenders is expressly required by any Loan Document;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of Administrative Agent under this Agreement or any other Loan
Document; and (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

11.2 Notices.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed certified or
registered mail, faxed or delivered to the applicable address, facsimile number
or (subject to clause (c) below) electronic mail address, and all notices and
other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i) if to Borrower, Administrative Agent, the L/C Issuer or the Swing Line
Lender, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 1.2 or to such other address,
facsimile number, electronic mail address or telephone number as shall be
designated by such party in a notice to the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to Borrower,
Administrative Agent, the L/C Issuer and the Swing Line Lender.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in such clause (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article 2 if such Lender has notified Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. Administrative Agent or Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

(c) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable law, have the same force and effect
as manually-signed originals and shall be binding on the party signing the same.
Administrative Agent may also require that any such documents and signatures be
confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.

(d) Reliance by Administrative Agent and Lenders. Administrative Agent and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
confirmations of facsimile Notices of Borrowing under Section 2.4 hereof)
purportedly given by or on behalf of Borrower by a Person identifying himself or
herself as a Responsible Officer, even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of Borrower by a Person identifying himself or
herself as a Responsible Officer. All telephonic notices to and other
communications with Administrative Agent may be recorded by Administrative
Agent, and each of the parties hereto hereby consents to such recording.

11.3 Attorneys' Fees. If any lawsuit, reference or arbitration is commenced
which arises out of, or which relates to this Agreement, the other Loan
Documents or the Obligations, including any alleged tort action, regardless of
which party commences the action, the prevailing party shall be entitled to
recover from each other party such sums as the court, referee or arbitrator may
adjudge to be reasonable attorneys' fees in the action or proceeding, in
addition to costs and expenses otherwise allowed by law. Any such attorneys'
fees incurred by either party in enforcing a judgment in its favor under this
Agreement shall be recoverable separately from and in addition to any other
amount included in such judgment, and such attorneys' fees obligation is
intended to be severable from the other provisions of this Agreement and to
survive and not be merged into any such judgment. In all other situations,
including any bankruptcy or other voluntary or involuntary proceeding, in or out
of court, for the adjustment of debtor-creditor relationships, Borrower agrees
to pay all of Administrative Agent's costs and expenses, including attorneys'
fees, which may be incurred in any effort to collect or enforce the Obligations,
or any part of them, or any term of any Loan Document. Attorneys' fees shall
include the allocated costs for services of in- house counsel.

11.4 Indemnity. Borrower shall indemnify, defend and hold all Agent-Related
Persons, each Lender and each of their respective Affiliates, officers,
directors, employees, counsel, agents and attorneys-in-fact (each, an
"Indemnified Person") harmless from and against any and all liabilities,
obligations, losses, damages, actions, judgments, costs, penalties, claims,
demands, judgments, suits, disbursements and expenses (including legal fees)
("Claims") which may be incurred by or asserted against any such Indemnified
Person arising out of or relating to the Loans or the Loan Documents or any
document or transaction or action taken or not by any such Person in connection
with any of the foregoing, including any investigation, arbitration, litigation,
Insolvency Proceeding or other proceeding whether or not any Indemnified Person
is a party thereto and any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding) (all the
foregoing, collectively, the "Indemnified Liabilities"); provided, that Borrower
shall have no obligation hereunder to any Indemnified Person with respect to
Claims that are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted that result from the gross negligence or
willful misconduct of such Indemnified Person. No Indemnified Person shall be
liable for any damages arising from the use by others of any information or
other materials obtained through IntraLinks or other similar information
transmission systems in connection with this Agreement, other than such damages
caused directly by the gross negligence or willful misconduct of such
Indemnified Person, as determined by a court of competent jurisdiction by final
and nonappealable judgment, nor shall any Indemnified Person have any liability
for any indirect or consequential damages relating to this Agreement or any
other Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date). All amounts due under this
Section 11.4 shall be payable within ten Business Days after demand therefor.
The agreements in this Section shall survive the resignation of Administrative
Agent, the replacement of any Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

11.5 Assignments and Participations.

(a) Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans (including for purposes of this clause
(a), participations in L/C Obligations and in Swing Loans) at the time owing to
it; provided that (i) except in the case of an assignment of the entire
remaining amount of the assigning Lender's Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund with respect to a Lender, the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding thereunder)
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to Administrative Agent
or, if "Trade Date" is specified in the Assignment and Assumption, as of the
Trade Date, shall not be less than $5,000,000 unless each of Administrative
Agent and, so long as no Event of Default has occurred and is continuing,
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender's rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, except that
this clause (ii) shall not apply to rights in respect of Swing Loans; (iii) any
assignment of a Commitment must be approved by Administrative Agent, the L/C
Issuer and the Swing Line Lender (which consent will not be unreasonably
withheld or delayed) unless the Person that is the proposed assignee is itself a
Lender (whether or not the proposed assignee would otherwise qualify as an
Eligible Assignee); and (iv) the parties to each assignment shall execute and
deliver to Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500. Subject to acceptance and recording
thereof by Administrative Agent pursuant to clause (b) of this Section, from and
after the effective date specified in each Assignment and Assumption, the
Eligible Assignee thereunder shall be a party to this Agreement and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender's rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
3.1, 3.3, 3.4, 11.3 and 11.4 with respect to facts and circumstances occurring
prior to the effective date of such assignment). Upon request, Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender and, in such
event, the assigning Lender shall return the original Note for cancellation and,
if the assignment is for a portion of the assigning Lender's Commitment,
replacement by a new Note issued by Borrower and evidencing the assigning
Lender's reduced Commitment. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section. Notwithstanding the foregoing, assignment of the obligations of
the L/C Issuer after the resignation of BankAmerica as L/C Issuer, or any other
successor thereafter acting as L/C Issuer, shall be governed by Section 11.5(e)
hereof.

(b) Administrative Agent, acting solely for this purpose as an agent of
Borrower, shall maintain at Administrative Agent's Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the "Register"). The entries in the Register
shall be conclusive, and Borrower, Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by
Borrower at any reasonable time and from time to time upon reasonable prior
notice. In addition, at any time that a request for a consent for a material or
other substantive change to the Loan Documents is pending, any Lender wishing to
consult with other Lenders in connection therewith may request and receive from
Administrative Agent a copy of the Register.

(c) Any Lender may at any time, without the consent of, or notice to, Borrower
or Administrative Agent, sell participations to any Person (other than a natural
person or Borrower or any of Borrower's Affiliates or subsidiaries) (each, a
"Participant") in all or a portion of such Lender's rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender's participations in L/C Obligations and/or Swing
Loans) owing to it); provided that (i) such Lender's obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) Borrower, Guarantor, each Permitted Affiliate, Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (a) -(f) of
Section 11.1 that directly affects such Participant. Subject to clause (d) of
this Section, Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.1, 3.3, 3.4, 11.3 and 11.4 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to clause (a)
of this Section.

(d) A Participant shall not be entitled to receive any greater payment under
Section 3.1 or 3.3 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant.

(e) Notwithstanding anything to the contrary contained herein, if at any time
BankAmerica assigns all of its Commitment and Loans pursuant to clause (a)
above, BankAmerica may, (i) upon 30 days' notice to Borrower and the Lenders,
resign as L/C Issuer and/or (ii) upon 30 days' notice to Borrower, resign as
Swing Line Lender. In the event of any such resignation as L/C Issuer or Swing
Line Lender, Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder and, if such designated
appointee agrees to act as successor L/C Issuer or Swing Line Lender hereunder,
Lenders hereby agree to accept such appointment; provided, however, that no
failure by Borrower to appoint any such successor shall affect the resignation
of BankAmerica as L/C Issuer or Swing Line Lender, as the case may be. In
addition, if BankAmerica fails to issue a Letter of Credit under
Section 2.1.2(b) hereof because the issuance of such Letter of Credit would
violate any of its policies, BankAmerica will, upon the request of Borrower,
resign as L/C Issuer hereunder and Borrower shall be entitled to appoint from
among the Lenders a successor L/C Issuer hereunder and, if such designated
appointee agrees to act as successor L/C Issuer hereunder, Lenders hereby agree
to accept such appointment; provided, however, that no failure by Borrower to
appoint any such successor shall affect the resignation of BankAmerica as L/C
Issuer. If BankAmerica resigns as L/C Issuer, it shall retain all the rights and
obligations of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Reference Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.4.1. If BankAmerica resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Loans made by it and outstanding as of the effective date of
such resignation, including the right to require the Lenders to make Reference
Rate Loans or fund risk participations in outstanding Swing Loans pursuant to
Section 2.2.5). Upon the appointment of any successor L/C Issuer or successor
Swing Line Lender hereunder, the procedure for such successor to resign as L/C
Issuer or Swing Line Lender hereunder shall be the same procedure as is set
forth for BankAmerica under this Section 11.5(e).

11.5.1 Pledge to Federal Reserve Lender. Notwithstanding any other provision, a
Lender may pledge its interest in the Loans in favor of any Federal Reserve
Lender in accordance with Federal law.

11.5.2 Notice of Final Assignment by Administrative Agent. If Administrative
Agent assigns or sells all of its remaining interest in the Loans,
Administrative Agent shall give each other Lender written notice of such
assignment or sale at the time of the closing of such assignment or sale.

11.5.3 Syndication by the Arranger; Dissemination of Information. Subject to the
provisions and limitations of this Section 11.5, the Arranger may at any time
syndicate the Loans or sell to one or more Persons participating interests in
the Loans and/or any interest of any Lender under any of the Loan Documents, and
may provide financial information about Borrower, Guarantor, each Permitted
Affiliate and each subsidiary or Affiliate of Borrower or Guarantor to actual or
potential participants or assignees, without notice to or the consent of
Borrower or Guarantor or such Permitted Affiliate, subsidiary or Affiliate.
These rights may include the following without limitation: subsequent to the
Closing Date, the Arranger may arrange a syndicate of financial institutions
(including Administrative Agent and the Lenders) which institutions shall be
acceptable to Borrower (such acceptance not to be unreasonably withheld or
delayed). Each Lender will be authorized to disseminate any information it
obtains pertaining to this Agreement or the Loans, including any credit or other
information relating to Borrower, Guarantor or any subsidiary or Affiliate of
Borrower or Guarantor, to any assignee or participant or prospective assignee or
prospective participant, to any of Lenders' Affiliates, any regulatory body
having jurisdiction over any Lender and to any other Persons as may be necessary
or appropriate in any Lender's reasonable judgment. Borrower agrees to actively
assist the Arranger in syndication of the Loans. To assist the Arranger in its
syndication efforts, Borrower shall, at the request of the Arranger: (1) provide
and cause its advisors to provide the Arranger and any Lender that becomes a
party to this Agreement as a successor in interest to a Lender, upon request,
with all information reasonably deemed necessary by the Arranger to syndicate
the Loans; (2) assist the Arranger upon its reasonable request in the
preparation of an offering memorandum to be used in connection with the
syndication of the Loans and; (3) otherwise assist the Arranger in its
syndication efforts, including making available from time to time officers and
advisors of Borrower and its Affiliates and subsidiaries to attend and make
presentations regarding the business and prospects of Borrower, Guarantor and
their respective subsidiaries and Affiliates, as appropriate, at a meeting or
meetings of prospective lenders.

11.6 Confidentiality. Notwithstanding any contrary provision of this Agreement,
each Lender agrees to exercise due care to maintain the confidentiality of
information provided by Borrower and identified by it as "confidential" in
connection with the Loans except (a) to the extent such information was or
becomes generally available to the public (other than by disclosure by the
Lender in violation of this provision), or becomes available on a
non-confidential basis from a source other than Borrower (if such source is not
bound by a confidentiality agreement with Borrower known to the Lender); and
(b) any Lender may disclose such information at the request of or pursuant to
any requirement of any Governmental Authority to which the Lender is subject or
in connection with an examination of such Lender by any such authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners); or pursuant to subpoena or other court process or when
otherwise required by law or regulation; or to the extent reasonably required in
connection with any litigation, arbitration or other proceeding to which
Administrative Agent, any Lender or their respective Affiliates may be party; or
to the extent reasonably required in connection with the exercise of any remedy
under any Loan Document or the enforcement of rights thereunder; or to such
Lender's auditors, counsel and other professional advisors; or to any
Participant or Assignee, actual or potential, provided that such Person agrees
in writing to keep such information confidential to the same extent required of
the Lenders hereunder; to such Lender's Affiliates and to its and its
Affiliates' respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential); or to any
other party hereto.

11.7 Heirs, Successors and Assigns. The terms of this Agreement shall bind and
benefit the heirs, legal representatives, successors and assigns of the parties;
provided, however, that Borrower may not assign this Agreement without the prior
written consent of Administrative Agent, given only with the consent of all of
the Lenders in each instance. Each Lender shall have the right to transfer its
Commitment and its outstanding Loans to any other Person on the terms and
subject to the conditions set forth in Section 11.5. Without the consent of or
notice to Borrower, Administrative Agent and Lenders may disclose to any
prospective purchaser of any securities issued by Administrative Agent or
Lenders, and to any prospective or actual purchaser of any interest in any Loan
or any other loans made by Lenders to Borrower (in the case of a prospective
purchase of an interest in the Loans or any other loan, upon Lender's receiving
its standard confidentiality letter from the prospective purchaser of the
interest in the Loan or any other loan), any financial or other information
relating to Borrower, Guarantor, the Loans or the Unencumbered Asset Pool
Property.

11.8 No Third Parties Benefited. This Agreement is made and entered into for the
sole protection and benefit of the parties signing this Agreement and their
successors and assigns. No trust is created by this Agreement and no other
persons or entities shall have any right of action under this Agreement or any
right to the Loan funds.

11.9 Payments Set Aside. To the extent that any payments or transfers of any
assets to Administrative Agent in respect of the credit facility extended by
this Agreement or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party in connection with any insolvency proceeding, or
otherwise, then: (i) any and all obligations owed to Administrative Agent and
any and all remedies available to Administrative Agent under the terms of the
Loan Documents or in law or equity against Borrower shall be automatically
revived and reinstated to the extent (and only to the extent) of any recovery
permitted under clause (ii) below; and (ii) Administrative Agent shall be
entitled to recover (and shall be entitled to file a proof of claim to obtain
such recovery in any applicable bankruptcy, insolvency, receivership or
fraudulent conveyance or fraudulent transfer proceeding) either: (x) the amount
of the payments or the value of the transfer or (y) if the transfer has been
undone and the assets returned in whole or in part, the value of the
consideration paid to or received by Borrower for the initial asset transfer,
plus in each case any deferred interest from the date of the disgorgement to the
date of distribution to Administrative Agent in any bankruptcy, insolvency,
receivership or fraudulent conveyance or fraudulent transfer proceeding, and any
costs and expenses due and owing, including, without limitation, any reasonable
attorneys' fees incurred by Administrative Agent in connection with the exercise
of its rights under this Section 11.9. Each Lender severally agrees to pay to
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by Administrative Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.

11.10 Interpretation. The language of this Agreement shall be construed as a
whole according to its fair meaning, and not strictly for or against any party.

11.11 Miscellaneous. The invalidity or unenforceability of any one or more
provisions of this Agreement shall in no way affect any other provision. If
Borrower consists of more than one Person, each shall be jointly and severally
liable for the faithful performance of this Agreement and the other Loan
Documents. Time is of the essence in the performance of this Agreement and the
other Loan Documents.

11.12 Counterparts

. This Agreement may be executed in one or more counterparts, each of which
shall, for all purposes, be deemed an original and all of which counterparts,
taken together, shall constitute one and the same instrument.



11.13 Integration and Relation to Loan Commitment. The Loan Documents fully
state all of the terms and conditions of the parties' agreement regarding the
matters mentioned in or incidental to this Agreement. The Loan Documents
supersede all oral negotiations and prior writings concerning the subject matter
of the Loan Documents, including any loan commitment issued to Borrower. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

11.14 Actions. Administrative Agent shall have the right, but not the
obligation, to commence, appear in, and defend any action or proceeding which
might affect its rights, duties or liabilities relating to the Loan, the
Unencumbered Asset Pool Property, or any of the Loan Documents. Borrower shall
pay promptly on demand all of Administrative Agent's reasonable out-of-pocket
costs, expenses, and legal fees and expenses of Administrative Agent's counsel
incurred in those actions or proceedings.

11.15 Relationships with Other Customers. From time to time, Administrative
Agent or any Lender may have business relationships with Borrower's customers,
suppliers, contractors, tenants, partners, shareholders, officers or directors,
with businesses offering products or services similar to those of Borrower, or
with persons seeking to invest in, borrow from or lend to Borrower. Borrower
agrees that in no event shall Administrative Agent or any Lender be obligated to
disclose to Borrower any information concerning any other customer thereof.
Borrower further agrees that any Lender may extend credit to those parties and
may take any action it may deem necessary to collect any such credit, regardless
of any effect the extension or collection of such credit may have on Borrower's
financial condition or operations.

11.16 No Waiver; Cumulative Remedies. No failure by any party hereto to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

11.17 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lender, regardless of any investigation made by
Administrative Agent or any Lender or on their behalf and notwithstanding that
Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any credit extension, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.18 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.19 USA PATRIOT Act Notice. Each Lender and Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the "Act"), it is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow such Lender or
Administrative Agent, as applicable, to identify Borrower in accordance with the
Act.

11.20 Time of the Essence. Time is of the essence of the Loan Documents.

11.21 Amendment and Restatement. This Agreement amends and restates the Existing
Agreement in full.

[Remainder of page intentionally left blank]



IN WITNESS WHEREOF, Borrower and the other parties hereto have executed this
Agreement as of the date first above written.

ESSEX PORTFOLIO, L.P.,

a California limited partnership

By: ESSEX PROPERTY TRUST, INC.,

a Maryland corporation, its General Partner

By:

Name:

Title:

925 East Meadow Drive

Palo Alto, CA 94303

Attn: Toby Lieberman (facsimile: (650) 565-9855)

Michael J. Schall (facsimile: (650) 858-0139)

Jordan E. Ritter (facsimile: (650) 858-1372)

 

BANK OF AMERICA, N.A.,

as Administrative Agent and as a Lender

By:

Name:

Title:

600 Montgomery Street, 22nd Floor

San Francisco, CA 94111

Attn.: Frank Stumpf (facsimile: (415) 913-3445)

UNION BANK OF CALIFORNIA, N.A.,

as Co-Syndication Agent and as a Lender

By:

Name:

Title:

 

BANK ONE, NA,

as Co-Syndication Agent and as a Lender

By:

Name:

Title:

 

KEYBANK NATIONAL ASSOCIATION,

as Managing Agent and as a Lender

By:

Name:

Title:

PNC BANK, NATIONAL ASSOCIATION,

as Managing Agent and as a Lender

By:

Name:

Title:

COMERICA BANK,

as a Lender



By:

Name:

Title:

CHEVY CHASE BANK, F.S.B.,

as a Lender



By:

Name:

Title:

EUROHYPO AG, NEW YORK BRANCH,

as a Lender



 

By:

Name:

Title:

 

 

By:

Name:

Title:

CONSENT OF GUARANTOR

Essex Property Trust, Inc., a Maryland corporation, consents to the foregoing
Third Amended and Restated Revolving Credit Agreement, makes the representations
set forth in Article 7 that apply to Guarantor and agrees to be bound by the
covenants of Articles 6 and 11 that apply to Guarantor and reaffirms its
obligations under the Second Amended and Restated Payment Guaranty, dated the
date of this Agreement.

Dated as of April 30, 2004 ESSEX PROPERTY TRUST, INC.,

a Maryland corporation, as Guarantor

By:

Name:

Title:

925 East Meadow Drive

Palo Alto, CA 94303

Attn.: Michael Schall and Jordan E. Ritter

CONSENT OF PERMITTED AFFILIATES

Each of the undersigned, as "Permitted Affiliates" under the foregoing Credit
Agreement, consents to the foregoing Third Amended and Restated Revolving Credit
Agreement, makes the representations set forth in Article 7 that apply to such
Permitted Affiliate, and agrees to be bound by the covenants of Articles 4, 6
and 11 that apply to such Permitted Affiliate and reaffirms its obligations
under its Amended and Restated Payment Guaranty, dated the date of this
Agreement.

Dated as of April 30, 2004

PERMITTED AFFILIATES:

JMS ACQUISITION LLC, a Delaware limited liability company

ESSEX PORTFOLIO, L.P., a California limited partnership, its sole member and
manager

By: Essex Property Trust, Inc., A Maryland corporation, its General Partner

By:

Name:

Title:

 

 

JAYSAC, LTD, Texas limited partnership

By: JAYSAC GP CORP., Delaware corporation, its General Partner

By:

Name:

Title:

 

 

JAYSAC GP CORP., a Delaware corporation

By:

Name:

Title:

CUSIP Number 29717DAA2

 

 

 

 

 

THIRD AMENDED AND RESTATED

REVOLVING CREDIT AGREEMENT

dated as of April 30, 2004

among

ESSEX PORTFOLIO, L.P.,
a California limited partnership,

THE LENDERS LISTED HEREIN,

BANK OF AMERICA, N.A.,
as Administrative Agent,

UNION BANK OF CALIFORNIA, N.A.,
as Co-Syndication Agent,

BANK ONE, NA,
as Co-Syndication Agent,

KEYBANK NATIONAL ASSOCIATION,
as Managing Agent,

PNC BANK, NATIONAL ASSOCIATION,
as Managing Agent,

and

BANC OF AMERICA SECURITIES LLC,
as Sole Lead Arranger and Sole Book Manager

1. DEFINITIONS 1

1.1 Defined Terms 1

1.2 Other Interpretive Provisions 17

1.2.1 Use of Defined Terms 17

1.2.2 Certain Common Terms 18

1.2.3 Accounting Principles 19

2. LOAN AMOUNTS AND TERMS 19

2.1 Amount and Terms of Commitment 19

2.1.2 No Obligation to Issue Letters of Credit Under Certain Circumstances 20

2.1.3 Letter of Credit Amendments 21

2.1.4 Applicability of ISP98 21

2.2 Swing Line 21

2.2.1 Swing Loans 21

2.2.2 Interest on Swing Loans 21

2.2.3 Principal Payable on Swing Loans 22

2.2.4 Prepayments of Swing Loans 22

2.2.5 Funding of Participations 22

2.2.6 Refinancing of Swing Loans 23

2.2.7 Termination of Swing Line 24

2.2.8 No Swing Loans Upon Default 24

2.3 Loan Accounts; Notes 24

2.3.1 Loan Accounts 24

2.3.2 Notes 25

2.4 Procedure for Obtaining Credit 25

2.4.1 Letter of Credit Drawings and Reimbursements; Funding of Participations 26

2.4.2 Repayment of Participations 27

2.4.3 Obligations Absolute 28

2.4.4 Role of Letter of Credit Issuer 29

2.4.5 Cash Collateral 29

2.5 Conversion and Continuation Elections 30

2.5.1 Election to Convert and Renew 30

2.5.2 Notice of Conversion/Continuation 30

2.5.3 Failure to Select a New Interest Period 31

2.5.4 Number of Interest Periods 31

2.6 Voluntary Termination or Reduction of Commitment 31

2.7 Principal Payments 31

2.7.1 Optional Prepayments 31

2.7.2 Mandatory Repayments 32

2.7.3 Repayment at Maturity 32

2.8 Extension of Maturity Date 32

2.9 Interest 32

2.9.1 Accrual Rate 32

2.9.2 Payment 33

2.9.3 Default Interest 33

2.9.4 Maximum Legal Rate 33

2.10 Fees 33

2.10.1 Facility Fee 33

2.10.2 Letter of Credit Fees 33

2.10.3 Other Fees 34

2.11 Computation of Fees and Interest 34

2.12 Increase in Maximum Commitment Amount 34

2.12.1 Request for Increase 34

2.12.2 No Lender Consent Required 35

2.12.3 Administrative Agent Consent and Conditions to Increase 35

2.12.4 Rights of Eligible Assignees 35

2.12.5 Conditions of Increase in Maximum Commitments 36

2.13 Payments by Borrower 36

2.13.1 Timing of Payments 36

2.13.2 Non-Business Days 36

2.13.3 Payment May be Made by Administrative Agent 36

2.13.4 Recovery of Payments 37

2.14 Payments by the Lenders to Administrative Agent 37

2.14.1 Administrative Agent May Make Borrowings Available 37

2.14.2 Defaulting Lender's Failure 38

2.15 Sharing of Payments, Etc 38

2.16 Defaulting Lender 38

2.16.1 Notice and Cure of Lender Default; Election Period; Electing Lenders 38

2.16.2 Removal of Rights; Indemnity 39

2.16.3 Commitment Adjustments 39

2.16.4 No Election 40

2.17 Increases and Decreases in Pro Rata Shares From Existing Agreement 40

3. TAXES, YIELD PROTECTION AND ILLEGALITY 40

3.1 Taxes 40

3.2 Illegality 40

3.3 Increased Costs and Reduction of Return 41

3.4 Funding Losses 42

3.5 Inability to Determine Rates 42

3.6 Certificate of Lender 43

3.7 Survival 43

4. UNENCUMBERED ASSET POOL 43

4.1 Additions of Property to the Unencumbered Asset Pool 43

4.2 Delivery of Information 45

5. CONDITIONS TO DISBURSEMENTS 46

5.1 Conditions to Initial Loans 46

5.1.1 Deliveries to Administrative Agent 46

5.1.2 Payment of Fees 47

5.1.3 Payment of Expenses 47

5.2 Conditions of Each Borrowing or Issuance of Letter of Credit 47

6. COVENANTS OF BORROWER 48

6.1 Specific Affirmative Covenants 48

6.1.1 Compliance with Law 48

6.1.2 Site Visits 48

6.1.3 Insurance 49

6.1.4 Preservation of Rights 50

6.1.5 Taxes 50

6.2 Payment of Expenses 50

6.3 Financial and Other Information; Certification 51

6.4 Notices 53

6.5 Negative Covenants 54

6.5.1 Limitations on Certain Activities 54

6.5.2 Acquisition Down-REITs 55

6.6 Type of Business; Development Covenants 56

6.7 Performance of Acts 57

6.8 Keeping Guarantor Informed 57

6.9 Maximum Total Liabilities to Gross Asset Value 57

6.10 Unsecured Debt to Unencumbered Asset Value 57

6.11 Fixed Charge Coverage Ratio 57

6.12 Tangible Net Worth 57

6.13 Maximum Quarterly Dividends 57

6.14 Negative Pledge; Limitations on Indebtedness 57

6.15 Change in Ownership of Borrower or Management of the Unencumbered Asset
Pool Property 58

6.16 Books and Records 59

6.17 Audits 59

6.18 Cooperation 59

6.19 ERISA Plans 59

6.20 Use of Proceeds 59

6.21 Use of Proceeds - Ineligible Securities 59

6.22 Existing Convertible "Flipper" Loans 59

7. REPRESENTATIONS AND WARRANTIES 59

7.1 Organization of Borrower, Guarantor and each Permitted Affiliate 59

7.2 Authorization 60

7.3 Enforceable Agreement 60

7.4 Good Standing 60

7.5 No Conflicts 60

7.6 Financial Information 60

7.7 Borrower Not a "Foreign Person" 60

7.8 Lawsuits 60

7.9 Permits, Franchises 61

7.10 Other Obligations 61

7.11 Income Tax Returns 61

7.12 No Event of Default 61

7.13 ERISA Plans 61

7.14 Location of Borrower 61

7.15 No Required Third Party/Governmental Approvals 61

7.16 Regulated Entities 62

8. DEFAULT AND REMEDIES 62

8.1 Events of Default 62

8.2 Remedies 64

8.2.1 Termination of Commitment to Lend 64

8.2.2 Acceleration of Loans 64

8.2.3 Security for Letters of Credit 65

8.2.4 Exercise of Rights and Remedies 65

8.3 Rights Not Exclusive 65

8.4 Application of Funds 65

9. LAW AND DISPUTE RESOLUTION 66

10. ADMINISTRATIVE AGENT 67

10.1 Appointment and Authorization of Administrative Agent 67

10.2 Administrative Agent's Powers 67

10.3 Limitation on Administrative Agent's Duties 68

10.4 Liability of Administrative Agent 68

10.5 Co-Agents 68

10.6 Credit Decision 69

10.7 Indemnification; Cost and Expenses 69

10.8 Administrative Agent in its Individual Capacity 70

10.9 Notice of Default 70

10.10 Successor Administrative Agent 70

10.11 Delegation of Duties 71

10.12 Reliance by Administrative Agent 71

10.13 Withholding Tax 72

10.14 Administrative Agent May File Proofs of Claim 72

10.15 Release of Permitted Affiliate from Payment Guaranty 73

11. MISCELLANEOUS PROVISIONS 73

11.1 Amendments and Waivers 73

11.2 Notices 75

11.3 Attorneys' Fees 76

11.4 Indemnity 76

11.5 Assignments and Participations 77

11.5.1 Pledge to Federal Reserve Lender 79

11.5.2 Notice of Final Assignment by Administrative Agent 79

11.5.3 Syndication by the Arranger; Dissemination of Information 79

11.6 Confidentiality 80

11.7 Heirs, Successors and Assigns 80

11.8 No Third Parties Benefited 81

11.9 Payments Set Aside 81

11.10 Interpretation 81

11.11 Miscellaneous 81

11.12 Counterparts 81

11.13 Integration and Relation to Loan Commitment 82

11.14 Actions 82

11.15 Relationships with Other Customers 82

11.16 No Waiver; Cumulative Remedies 82

11.17 Survival of Representations and Warranties 82

11.18 Severability 82

11.19 USA PATRIOT Act Notice 83

11.20 Time of the Essence 83

11.21 Amendment and Restatement 83

End of TOC - Do not delete this paragraph!

 

SCHEDULE 1.1 LENDERS NAMES, ADDRESSES AND PRO RATA SHARES

SCHEDULE 1.2 ADMINISTRATIVE AGENT'S OFFICE; AGENT'S PAYMENT OFFICE

SCHEDULE 1.3 EXISTING LETTERS OF CREDIT

SCHEDULE 1.4 PERMITTED AFFILIATES

 

EXHIBIT A UNENCUMBERED ASSET POOL

EXHIBIT B FORM OF NOTICE OF BORROWING OR CONVERSION/CONTINUATION

EXHIBIT C FORM OF LETTER OF CREDIT APPLICATION

EXHIBIT D-1 SUPPLEMENTAL SIGNATURE PAGE (EXISTING CO-LENDER)

EXHIBIT D-2 SUPPLEMENTAL SIGNATURE PAGE (NEW CO-LENDER)

EXHIBIT E COMPLIANCE CERTIFICATE

EXHIBIT F FORM OF ASSIGNMENT AND ASSUMPTION

EXHIBIT G-1 FORM OF PAYMENT GUARANTY (GUARANTOR)

EXHIBIT G-2 FORM OF PAYMENT GUARANTY (PERMITTED AFFILIATE)

EXHIBIT H-1 FORM OF NOTE

EXHIBIT H-2 FORM OF SWING LINE NOTE